Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 1 of 169




         Exhibit A
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 2 of 169
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 3 of 169



Warren and David A. Carney, Baker & Hostetler LLP. The Settlement Agreement is intended by

the Settling Parties to fully, finally, and forever resolve, discharge and settle the Released Claims

(as defined below), upon and subject to the terms and conditions hereof.

I.   THE LITIGATION.

       On May 5, 2017, Plaintiff David Orr instituted a civil action on behalf of a class of similarly

affected persons against Inter-Continental Hotels Corporation and Intercontinental Hotels Group

Resources, Inc., alleging that as a result of IHG’s security failures, he and the other class members

had their payment card information stolen by hackers in the Data Security Incidents, as defined

below, and, as a result, incurred damages (“the Litigation”).

       On July 10, 2017, Inter-Continental Hotels Corporation and InterContinental Hotels Group

Resources, Inc. filed a motion to dismiss Orr’s complaint for failure to state a claim. On July 14,

2017, Plaintiffs David Orr and Henry Chamberlain filed their amended complaint. On August 4,

2017, Plaintiffs David Orr, Henry Chamberlain, Angela Mickel, and Jennifer Grady filed their

Second Amended Complaint. Plaintiffs David Orr, Henry Chamberlain, Angela Mickel, and

Jennifer Grady and Defendants are referred to as the Parties. On September 8, 2017, Inter-

Continental Hotels Corporation and InterContinental Hotels Group Resources, Inc. moved to

dismiss the Second Amended Complaint for failure to state a claim. The motion was fully briefed

and was pending when the Settling Parties reached this Settlement.

       Representative Plaintiffs believe that the claims asserted in the Litigation, as set forth in

the Second Amended Class Action Complaint, have merit. Representative Plaintiffs and Plaintiffs’

Counsel, however, recognize and acknowledge the expense and length of continued proceedings

necessary to prosecute the Litigation against Defendants, including through further motion

practice, trial, and potential appeals. Representative Plaintiffs and Plaintiffs’ Counsel also have




                                                 2
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 4 of 169



considered the uncertain outcome and the risk of continued litigation, as well as the significant

difficulties and potential delays inherent in such litigation. Representative Plaintiffs and Plaintiffs’

Counsel are also mindful of their burden of proof and possible defenses to the claims asserted in

the Litigation. Representative Plaintiffs and Plaintiffs’ Counsel believe the settlement set forth in

this Settlement Agreement confers substantial benefits upon the Settlement Class (as defined

below), particularly when balanced against the risks of continued litigation. Representative

Plaintiffs and Plaintiffs’ Counsel have determined that the settlement set forth in this Settlement

Agreement is fair, reasonable, and adequate, and in the best interests of the Settlement Class.

       For its part, IHG denies each and every claim and contention alleged against it in the

Litigation. Nonetheless, IHG has concluded that further conduct of the Litigation could be

protracted and expensive, and that it is desirable that the Litigation be fully and finally settled in

the manner and upon the terms and conditions set forth in this Settlement Agreement. IHG has

also taken into account the uncertainty and risks inherent in any litigation, and therefore

determined that it is desirable and beneficial that the Litigation be settled in the manner and upon

the terms and conditions set forth in this Settlement Agreement.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

Representative Plaintiffs, individually and on behalf of the Settlement Class, by and through Lead

Class Counsel, and IHG that, subject to the approval of the Court, the Litigation and the Released

Claims shall be finally and fully compromised, settled, and released, and the Litigation shall be

dismissed with prejudice as to all Parties, upon and subject to the terms and conditions of this

Settlement Agreement, as set forth in the following Terms of Settlement:




                                                   3
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 5 of 169



II. TERMS OF SETTLEMENT.

 1. Definitions.

     As used in the Settlement Agreement, the following terms have the meanings specified

below.

         1.1   “Claims” means known claims and Unknown Claims (as defined in ¶ 1.23), actions,

allegations, demands, rights, liabilities, and causes of action of every nature and description

whatsoever, whether contingent or non-contingent, choate or inchoate, and whether at law or

equity or under common law, civil law or statute.

         1.2   “Data Security Incidents” means the malware intrusion incidents referred to in

statements or announcements made by IHG on December 28, 2016, February 3, 2017, and April

14, 2017, and which occurred between August 1, 2016, and December 29, 2016.

         1.3   “IHG” means Inter-Continental Hotels Corporation and InterContinental Hotels

Group Resources, Inc., along with each of their parents, affiliates, subsidiaries, affiliated Persons,

and any entities as described in ¶ 1.14.

         1.4   “Effective Date” means the date by which all of the events and conditions specified

in ¶ 1.5 hereof for the Judgment to become Final and in ¶ 9.1 have occurred or have been met.

         1.5    “Final” means the occurrence of all of the following events: (i) the settlement

pursuant to this Settlement Agreement is approved in final form by the Court; (ii) the Court has

entered a Judgment (as that term is defined herein); (iii) the time to appeal or seek permission to

appeal from the Judgment (by motion for an extension of time in which to file an appeal, or

otherwise) has expired or, if appealed, the appeal has been dismissed in its entirety, or the

Judgment has been affirmed in its entirety by the court of last resort to which such appeal may be

taken, and such dismissal or affirmance has become no longer subject to further appeal or review.




                                                  4
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 6 of 169



Notwithstanding the above, no order of the Court or modification or reversal or appeal of any order

of the Court concerning the amount(s) of any attorneys’ fees, costs, or expenses requested by Lead

Class Counsel hereunder or awarded by the Court to Lead Class Counsel hereunder shall affect

whether the Judgment is “Final” as defined in the preceding sentence, or any other aspect of the

Judgment.

       1.6     “Judgment” means a final judgment rendered by the Court, in the form attached

hereto as Exhibit G, or a final judgment substantially similar to such form in substance.

       1.7     “Lead Class Counsel” means Ben Barnow and Erich P. Schork, Barnow and

Associates, P.C., and David J. Worley, Evangelista Worley LLC.

       1.8     “Litigation” means Orr, et al. v. InterContinental Hotels Group, PLC, et al., No

17-cv-01622-MLB (N.D. Ga.).

       1.9     “Notice Program” means the settlement notice program as set forth in the

Declaration of Jeanne C. Finegan on Settlement Notice Procedures (“Decl.”), attached hereto as

Exhibit A.

       1.10    “Opt-Out Date” means twenty-one (21) days prior to the date set in the Detailed

Notice for the Final Fairness Hearing, which shall be the date by which members of the Settlement

Class must mail their requests to be excluded from the Settlement Class in order for that request

to be effective. The postmark date shall constitute the date of mailing for these purposes.

       1.11    “Plaintiffs’ Executive Committee” means John Yanchunis and Jean Martin,

Morgan & Morgan Complex Litigation Group, Brian K. Herrington, Schlanger Law Group LLP,

and Ranse M. Partin, Conley Griggs Partin LLP.




                                                 5
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 7 of 169



       1.12    “Plaintiffs’ Counsel” means Lead Class Counsel, members of Plaintiffs’ Executive

Committee, and James Evangelista of Evangelista Worley, LLC, Christopher D. Jennings of

Johnson Vines PLLC, and Steven W. Teppler of Abbott Law Group, P.A.

       1.13    “Person” means an individual, corporation, partnership, limited partnership, limited

liability company or partnership, association, joint stock company, estate, legal representative,

trust, unincorporated association, government or any political subdivision or agency thereof, and

any business or legal entity, and their respective spouses, heirs, affiliates, subsidiaries, parents,

attorneys, predecessors, successors, representatives, and/or assignees.

       1.14    “Related Persons” means any past or present director, officer, employee, contractor,

representative, attorney, or agent of IHG who has not been charged with a crime related to the Data

Security Incidents.

       1.15    “Released Claims” shall mean any and all Claims that either have been asserted or

could have been asserted by any Settlement Class Member against any of the Released Persons

based on, relating to, concerning or arising out of the allegations, facts, or circumstances alleged

in the Litigation, and related to the Data Security Incidents. Without limitation of the foregoing,

Released Claims specifically include Claims stemming from the Data Security Incidents that may

have been or could have been asserted whether known or unknown, by any Settlement Class

Member against any person or entity that could seek indemnification or contribution from any of

the Released Persons in respect of such Claim. Released Claims shall not include the right of any

Settlement Class Member or any Released Person to enforce the terms of the settlement contained

in the Settlement Agreement.

       1.16    “Released Persons” means IHG as that term is defined in ¶ 1.3 of this Agreement,

as well as all insurers and/or reinsurers of IHG, any and all IHG franchisees, including all owners,




                                                 6
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 8 of 169



operators and managers of any IHG Branded Hotels (as defined in ¶ 1.24 of this Agreement)

operating in the United States, as well as any other business partners and affiliates doing business

with IHG in connection with the Data Security Incidents, and the Related Persons.

       1.17    “Representative Plaintiffs” means David Orr, Henry Chamberlain, Angela Mickel,

and Jennifer Grady.

       1.18    “Settlement Administration” means the processing of claims received from

Settlement Class Members by the Settlement Administrator.

       1.19    “Settlement Administrator” means Heffler Claims Group, which has been selected

jointly by the Parties, subject to the approval of Court.

       1.20    “Settlement Class” means all persons who reside in the United States and used their

credit or debit card at the front desk of an IHG-Branded Hotel location, or used their credit or debit

card at a restaurant or bar on an IHG-managed hotel or property, as set forth at the locations and

in the time periods identified in Exhibit I to this Agreement. The following Persons are specifically

excluded from the Settlement Class: (a) individuals who are or were during the Data Security

Incidents officers or directors of IHG; (b) any justice, judge, magistrate judge, or law clerk of the

Court, the United States Court of Appeals for the Eleventh Circuit, and the U.S. Supreme Court.

       1.21    “Settlement Class Member(s)” means a Person(s) who falls within the definition of

the Settlement Class.

       1.22    “Settling Parties” means, collectively, IHG and Representative Plaintiffs,

individually and on behalf of the Settlement Class.

       1.23    “Unknown Claims” means any of the Released Claims that any Settlement Class

Member, including any Representative Plaintiff, does not know or suspect to exist in his or her

favor at the time of the release of the Released Persons that, if known by him or her, might have




                                                  7
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 9 of 169



affected his or her settlement with and release of the Released Persons, or might have affected his

or her decision not to object to and/or to participate in this settlement. With respect to any and all

Released Claims, the Settling Parties stipulate and agree that, upon the Effective Date,

Representative Plaintiffs expressly shall have, and each of the other Settlement Class Members

shall be deemed to have, and by operation of the Judgment shall have, waived the provisions,

rights, and benefits conferred by California Civil Code § 1542, and also any and all provisions,

rights, and benefits conferred by any law of any state or territory of the United States (including,

without limitation, Montana Code Ann. § 28-1-1602; North Dakota Cent. Code § 9-13-02; and

South Dakota Codified Laws § 20-7-11), or principle of equity, civil or common law or of

international or foreign law, that is similar, comparable, or equivalent to California Civil Code §

1542, which provides:

       A general release does not extend to claims which the creditor or releasing party
       does not know or suspect to exist in his or her favor at the time of executing the
       release and that, if known by him or her, would have materially affected his or her
       settlement with the debtor or released party.

Settlement Class Members, including Representative Plaintiffs, and any of them, may hereafter

discover facts in addition to or different from those that they, or any of them, now know or believe

to be true with respect to the subject matter of the Released Claims, but Representative Plaintiffs

expressly shall have, and each other Settlement Class Member shall be deemed to have, and by

operation of the Judgment shall have, upon the Effective Date, fully, finally, and forever settled

and released any and all Released Claims. The Settling Parties acknowledge, and Settlement Class

Members shall be deemed by operation of the Judgment to have acknowledged, that the foregoing

waiver is a material element of the settlement of which this release is a part.




                                                  8
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 10 of 169



       1.24     “IHG Branded Hotels” include any hotels operating in the United States under any

of the following family of brands: Holiday Inn, Holiday Inn Express, Holiday Inn Resorts,

Staybridge Suites, Candlewood Suites, Crowne Plaza, Hotel Indigo, and InterContinental.

 2.    Settlement Consideration

       2.1      Expense Reimbursement

             (a) All Settlement Class Members who submit a valid claim using the Claim Form,

which is attached as Exhibit F to this Settlement Agreement, are eligible to receive reimbursement

for the following out-of-pocket expenses, in an amount up to but not to exceed $250.00 per

Settlement Class Member:

              (i)    Unreimbursed card replacement fees, card reissuance fees, overdraft or over-

                     the-limit fees, charges related to unavailability of funds, and late fees.

              (ii)   Long distance telephone charges, cellular phone minutes if charged by the

                     minute, Internet usage charges if charged by the minute or by the amount of

                     data usage and incurred as a result of the Data Security Incidents, and text

                     messages if charged by the message and incurred as a result of the Data Security

                     Incidents.

              (iii) Postage and shipping charges.

              (iv) Interest on payday loans due to card cancelation or due to over-the-limit

                     situation.

              (v)    Amounts paid for obtaining credit reports, and payments for obtaining or

                     removing credit freezes and financial account freezes.




                                                    9
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 11 of 169



              (vi) Cost of credit monitoring not to exceed $75.00 purchased and paid for any time

                      during the period from August 1, 2016, through and including the Claims

                      Deadline, including any extension thereof.

              (vii) Reimbursement for lost time up to 4 hours at $20.00/hour for time spent dealing

                      with replacement card issues, updating automatic payments associations,

                      contesting fraudulent charges, and otherwise dealing with the Data Security

                      Incidents.

             (b) Documentary Support and Attestation. Settlement Class Members seeking part

reimbursement pursuant to ¶ 2.1(a) must complete and submit a written Claim Form to the

Settlement Administrator via the settlement website on or before the Claims Deadline or, if

submitting a written claim by mail, the Claim Form must be postmarked on or before the Claims

Deadline. The Claim Form must be signed by the Settlement Class Member. The Claim Form will

contain a statement that to the best of the Settlement Class Member’s knowledge and belief the

Data Security Incidents were a contributing factor to the claimed expenses being incurred. For

claims for reimbursement under ¶¶ 2.1(a)(i)-(vi), the Settlement Class Member must submit

reasonable documentation in support of the claim showing that the expense was plausibly

connected to the Data Security Incidents. In the case of lost time under ¶ 2.1(a)(vii), the Settlement

Class Member must attest to lost time spent with reasonable particularity as specified on the Claim

Form but no documentation shall be required.

       2.2      Fraudulent and Unauthorized Charges Reimbursement

                (a)      Settlement Class Members who submit a valid claim using the Claim Form,

   which is attached as Exhibit F to this Settlement Agreement, are eligible to receive




                                                  10
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 12 of 169



   reimbursement of actual unreimbursed losses due to fraudulent activity or unauthorized

   charges, not to exceed $3,500.00 per Settlement Class Member.

              (b)     Documentary Support and Attestation. Settlement Class Members seeking

   reimbursement pursuant to ¶ 2.2(a) must complete and submit a written Claim Form to the

   Settlement Administrator, postmarked on or before the Claims Deadline. The Claim Form must

   be signed by the Settlement Class Member. The Claim Form will contain a statement that to

   the best of the Settlement Class Members’ knowledge and belief, the claimed losses were more

   likely than not caused by the Data Security Incidents. The Settlement Class Member must also

   submit reasonable documentation in support of the claim showing that the claim was more

   likely than not caused by the Data Security Incidents. If the amount of the claim under ¶ 2.2(a)

   exceeds $200.00, the Settlement Administrator may in its discretion require the claimant to

   include information regarding the number of other data security incidents the Settlement Class

   Member was subjected to for the same credit or debit card used in the Data Security Incidents

   and any recoveries or payments received from those breaches.

              (c)     Settlement Class Members who claim under ¶ 2.2 may also submit claims

   for benefits under ¶ 2.1.

       2.3    The aggregate amount paid by IHG to satisfy all approved claims under ¶ 2.1 and

¶ 2.2 shall not exceed $1,550,000.00. In the event that the amount of approved claims under ¶ 2.1

and ¶ 2.2 in the aggregate exceeds $1,550,000.00, each individual approved claim shall be reduced

in a pro rata amount so that the aggregate claims reimbursement is exactly $1,550,000.00.

       2.4    Settlement Class Members may designate the payment method on the Claim Form

for receiving reimbursement, which will include payment via check by mail, PayPal, Zelle, or such

other electronic payment platform deemed efficient and appropriate by the Settlement




                                               11
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 13 of 169



Administrator. Claim Forms failing to clearly make a single designation will receive a check by

mail to the last known address on file with the Settlement Administrator.

       2.5        To receive any benefit under the Settlement, a Settlement Class Member must

submit a completed Claim Form no later than one hundred twenty (120) calendar days after the

date on which the Court issues the Order of Preliminary Approval as described in ¶ 3.1 (“Claims

Deadline”). Each Settlement Class Member is limited to the submission of one Claim Form.

       2.6        All costs for notice to the Settlement Class as required under ¶ 3.2, and Costs of

Settlement Administration under Section 8, shall be paid by IHG.

       2.7        The Settling Parties agree, for purposes of this settlement only, to the certification

of the Settlement Class. If the settlement set forth in this Settlement Agreement is not approved

by the Court, or if the settlement is terminated or canceled pursuant to the terms of this Settlement

Agreement, then this Settlement Agreement, and the certification of the Settlement Class provided

for herein, will be vacated and the Litigation shall proceed as though the Settlement Class had

never been certified, without prejudice to any Person’s position on the issue of class certification

or on any other issue. The Settling Parties’ agreement to the certification of the Settlement Class

is also without prejudice to any position asserted by the Settling Parties in any other proceeding,

case or action.

 3. Order of Preliminary Approval and Publishing of Notice of a Final Fairness Hearing

       3.1        No later than fourteen (14) calendar days after the Settlement Agreement becomes

fully executed, Representative Plaintiffs, by and through Lead Class Counsel, shall file a motion

for preliminary approval of the Settlement and apply for entry of an order (the “Order of

Preliminary Approval” in the form attached hereto as Exhibit B) requesting, inter alia:




                                                   12
  Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 14 of 169



              (a)   a finding that the Court is likely to certify the Settlement Class for

settlement purposes only at the Final Fairness Hearing;

              (b)   preliminary approval of the settlement as set forth herein;

              (c)   approval of the Notice Program, as set forth in the Declaration of Jeanne C.

Finegan attached as Exhibit A hereto, to provide notice of the Settlement to the Settlement

Class;

              (d)   approval of the commencement of notice to the Settlement Class including

the emailing of notice (“Email Notice”) directly to Settlement Class Members for whom IHG

provides an email address, in a form substantially similar to Exhibit C hereto, the mailing of

postcards (“Postcard Notice”) directly to those Settlement Class Members for whom IHG is

unable to locate an email address, as well as Settlement Class Members emailed Email Notice

but for whom a bounce back is received, in a form substantially similar to Exhibit D hereto,

and a customary long form of notice (“Detailed Notice”) in a form substantially similar to

Exhibit E hereto, which together shall include a fair summary of the Parties’ respective

litigation positions, the general terms of the settlement set forth in the Settlement Agreement,

instructions for how to object to or opt-out of the settlement, the process and instructions for

making claims as contemplated herein, and the date, time, and place of the Final Fairness

Hearing;

              (e)   appointment of Heffler Claims as Settlement Administrator to provide

Notice and settlement administrative services, as agreed to herein;

              (f)   approval of the Claim Form in a form substantially similar to Exhibit F

hereto; and




                                             13
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 15 of 169



               (g)       the scheduling of a Final Fairness Hearing to occur after notice is complete

   and no earlier than one hundred (100) calendar days after the date on which the Court issues

   the Order of Preliminary Approval and briefing schedule for Plaintiffs’ motion for final

   approval and motion for attorneys’ fees and expenses.

The forms of Email Notice, Postcard Notice, Detailed Notice, and Claim Form attached hereto as

Exhibits C–F may be revised as agreed upon by the Settling Parties prior to such submission to the

Court for approval and subsequently for non-substantive corrections, and otherwise with prior

approval of the Court.

       3.2     The Settlement Administrator shall be responsible for development and

implementation of the Notice Program to provide notice to the Settlement Class in accordance

with the Settlement and the Order of Preliminary Approval and Notice of a Final Fairness Hearing.

The Notice Program shall be approved in writing by both IHG and Lead Class Counsel prior to

submission to the Court. IHG shall pay the costs of Notice. Notice shall be provided to Settlement

Class Members by U.S. mail and email to the extent IHG possesses or can reasonably obtain such

information as well as through the publication plan set forth in Notice Program. The Settlement

Administrator shall establish a dedicated settlement website and toll-free number and shall

maintain and update the website throughout the Claim Period with forms of the Detailed Notice

and Claim Form approved by the Court, as well as this Settlement Agreement and orders and other

documents as directed by the Settling Parties. The Settlement Administrator also will provide

copies of the forms of Postcard Notice, Email Notice, Detailed Notice, and Claim Forms approved

by the Court, as well as this Settlement Agreement, upon request to any Settlement Class Member.

Prior to the Final Fairness Hearing, Lead Class Counsel shall cause to be filed with the Court an

appropriate affidavit or declaration from the Settlement Administrator with respect to complying




                                                  14
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 16 of 169



with the Notice Program. The forms of Email Notice, Postcard Notice, Detailed Notice, and Claim

Form approved by the Court may be adjusted by the Settling Parties, or by the Settlement

Administrator respectively (in consultation and agreement with the Settling Parties), as may be

reasonable and not inconsistent with such approval. The Notice Program shall commence within

forty-five days after the date on which the Court issues the Order of Preliminary Approval.

  4. Opt-Out Procedures

        4.1     Each Person wishing to opt out of the Settlement Class shall sign (individually, or,

if the Person opting out is less than 18 years of age, through the signature of a parent, legal guardian

or other legal representative) and timely mail written notice of such intent to the designated Post

Office box established by the Settlement Administrator. The written notice must clearly manifest

an intent to be excluded from the Settlement Class. To be effective, written notice must be

postmarked no later than the Opt-Out Date.

        4.2     All Persons who submit valid and timely notices of their intent to be excluded from

the Settlement Class, as set forth in ¶ 4.1 above, referred to herein as “Opt-Outs,” shall neither

receive any benefits of nor be bound by the terms of this Settlement Agreement. All Persons falling

within the definition of the Settlement Class who do not request to be excluded from the Settlement

Class in the manner set forth in ¶ 4.1 above shall be bound by the terms of this Settlement

Agreement and Judgment entered thereon.

        4.3     In the event that within ten (10) days after the Opt-Out Date as approved by the

Court, there have been more than 500 Opt-Outs (exclusions), IHG may, in its sole discretion and

by notifying Lead Class Counsel in writing, choose to void this Settlement Agreement. If IHG

voids the Settlement Agreement pursuant to this paragraph, IHG shall be obligated to pay all

settlement expenses already incurred, excluding any attorneys’ fees, costs, and expenses of Lead




                                                  15
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 17 of 169



Class Counsel and other Plaintiffs’ counsel and incentive awards and shall not, at any time, seek

recovery of same from any other party to the Litigation or from counsel to any other party to the

Litigation.

 5. Objection Procedures

       5.1     Each Settlement Class Member desiring to object to the settlement shall submit a

timely written notice of his or her objection. Such notice shall state: (i) the objector’s full name,

address, and email address; (ii) information identifying the objector as a Settlement Class Member,

including proof that they are a member of the Settlement Class, (iii) a written statement of all

grounds for the objection, accompanied by any legal support for the objection; (iv) the identity of

all counsel representing the objector; (v) the identity of all counsel representing the objector who

may appear at the Final Fairness Hearing; (vi) all other cases in which the objector (directly or

through counsel) has filed an objection to any proposed class action settlement, has been a named

plaintiff in any class action, or has served as proposed or class counsel, including the case name,

court, and docket number for each; (vii) a list of all persons who will be called to testify at the

Final Fairness Hearing in support of the objection; (ix) a statement confirming whether the objector

intends to personally appear or testify at the Final Fairness Hearing; and (x) the objector’s signature

or the signature of the objector’s duly authorized attorney or other duly authorized representative

(along with documentation setting forth such representation). To be timely, written notice of an

objection in appropriate form must be filed with the Clerk of the United States District Court for

the Northern District of Georgia, at the address where filings are accepted by the Clerk, twenty-

one (21) days prior to the date set in the Detailed Notice for the Final Fairness Hearing, and served

concurrently therewith upon (a) Lead Class Counsel Erich P. Schork, Barnow and Associates,

P.C., 205 West Randolph Street Suite 1630, Chicago, IL 60606, and Lead Class Counsel David J.




                                                  16
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 18 of 169



Worley, Evangelista Worley, LLC, 8100 A. Roswell Road Suite 100, Atlanta, GA 30350; and also

(b) IHG’s counsel, David A. Carney, Baker & Hostetler, LLP, 127 Public Square, Suite 2000,

Cleveland, OH 44114, counsel for IHG.

  6. Release

        Upon the Effective Date, each Settlement Class Member, including Representative

Plaintiffs, shall be deemed to have, and by operation of the Judgment shall have, fully, finally, and

forever released, relinquished, and discharged all Released Claims as defined in ¶ 1.15. Further,

upon the Effective Date, and to the fullest extent permitted by law, each Settlement Class Member,

including Representative Plaintiffs, shall, either directly, indirectly, representatively, as a member

of or on behalf of the general public, or in any capacity, be permanently barred and enjoined from

commencing, prosecuting, or participating in any recovery in, any action in this or any other forum

(other than participation in the settlement as provided herein) in which any of the Released Claims

is asserted.

  7. Representative Plaintiff Service Awards and Attorneys’ Fees, Costs, and Expenses

        7.1    The Settling Parties did not discuss Representative Plaintiff service awards or

attorneys’ fees, costs, and expenses as provided for in ¶¶ 7.2–7.3, until after the substantive

elements of the settlement had been agreed upon, other than that IHG would pay reasonable

attorneys’ fees, costs, expenses, and service awards to Representative Plaintiffs as may be agreed

to by IHG and Lead Class Counsel and as ordered by the Court. IHG and Lead Class Counsel then

negotiated and agreed as follows:

        7.2    IHG agrees to pay, subject to Court approval, Representative Plaintiffs service

awards in the amount of $1,500.00 per Representative Plaintiff (totaling $6,000.00) for bringing

the Litigation and time spent in connection with the Litigation.




                                                 17
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 19 of 169



       7.3     IHG agrees to pay, subject to Court approval, a maximum of $550,000.00 in

attorneys’ fees, reasonable costs and expenses incurred in furtherance of the Litigation.

       7.4     Lead Class Counsel, in their sole discretion, to be exercised reasonably, shall

allocate and distribute the amount of attorneys’ fees, costs, and expenses awarded by the Court

among Plaintiffs’ Counsel.

       7.5     Within fourteen (14) calendar days after the Effective Date, IHG shall pay all

attorneys’ fees, costs, and expenses awarded by the Court to an account designated by Lead Class

Counsel. Also within fourteen (14) calendar days after the Effective Date, or within fourteen days

after receiving a W-9 for payment from the Representative Plaintiff, whichever date is later, IHG

shall cause separate checks made out to each Representative Plaintiff in the amount of the service

award as awarded by the Court to be delivered to Lead Class Counsel. Lead Class Counsel shall

distribute the Representative Plaintiff service award checks to Representative Plaintiffs and the

award of attorneys’ fees, costs, and expenses among Plaintiffs’ Counsel. The attorneys’ fees, costs,

and expenses paid by IHG as provided for in this Agreement shall be allocated by Lead Class

Counsel among Plaintiffs’ Counsel in a manner that Lead Class Counsel in good faith believes

reflects the contributions of Plaintiffs’ Counsel to the prosecution and settlement of the claims

against IHG in the Litigation.

       7.6     The amount(s) of any Representative Plaintiff service awards and award of

attorneys’ fees, costs, and expenses is intended to be considered by the Court separately from the

Court’s consideration of the fairness, reasonableness, and adequacy of the settlement. No order of

the Court or modification or reversal or appeal of any order of the Court concerning the amount(s)

of any attorneys’ fees, costs, or expenses requested by Lead Class Counsel hereunder or awarded




                                                18
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 20 of 169



by the Court to Lead Class Counsel hereunder shall affect whether the Judgment is Final or

constitute grounds for cancellation or termination of this Settlement Agreement.

 8. Administration of Claims

       8.1     All claims for benefits under the Settlement Agreement must be submitted via the

settlement website on or before the Claims Deadline or mailed to an address established by the

Settlement Administrator and postmarked no later than the Claims Deadline as set forth in ¶ 2.5.

All claims shall be submitted online or by mail on a written Claim Form to be available as an

electronic download that can be printed out and filled in by the claimant, and shall be submitted

along with such further documentation that may be required for the claim. On the Claim Form,

the claimant must provide the name and address of the claimant and such additional information

identified on the Claim Form for the processing and determination of the validity of the claim. All

information provided to the Settlement Administrator shall be deemed confidential by the

Settlement Administrator.

       8.2     All claims reviewed by the Settlement Administrator shall include reasonable

safeguards against fraudulent claims. IHG and Lead Class Counsel shall both have the right to

monitor the claims process and its administration.

       8.3     The Settlement Administrator shall determine whether a claimant’s Claim Form,

along with supporting materials, are sufficient to support a Claim and the amount of such Claim.

Before sixty (60) calendar days after the Claims Deadline the Settlement Administrator shall send

a written notice to claimants whose Claims were not accepted in whole or in part, stating the

reasons for denial and specifying that which was claimed and not approved. Claimants have

twenty-one (21) calendar days from the postmark date on the Settlement Administrator’s notice to




                                                19
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 21 of 169



respond, supplement their documentation, and correct deficiencies identified by the Settlement

Administrator.

       8.4       The Settlement Administrator shall administer and calculate (as may be necessary)

the claims submitted by claimants hereunder. Administration shall include compliance with ¶ 2.4

above. Lead Class Counsel and IHG shall be given reports as to both claims and distribution, and

have the right to review and obtain supporting documentation and challenge such reports, claims

or distributions if they believe them to be inaccurate or inadequate. The Settlement Administrator’s

determination of the validity or invalidity of any such claims shall be binding.

       8.5       Except as otherwise ordered by the Court, all Settlement Class Members who fail

to timely submit a claim for any benefits hereunder within the time frame set forth herein, or such

other period as may be ordered by the Court, or otherwise allowed, shall be forever barred from

receiving any payments or benefits pursuant to the settlement set forth herein, but will in all other

respects be subject to and bound by the provisions of the Settlement Agreement, the releases

contained herein, and the Judgment.

       8.6       No Person shall have any claim against the Settlement Administrator, IHG,

Representative Plaintiffs, or Lead Class Counsel based on distributions of benefits made

substantially in accordance with the Settlement Agreement and the settlement contained herein, or

further order(s) of the Court.

       8.7       All payments and distributions of benefits hereunder shall be distributed within one

hundred eighty (180) days after the Effective Date or sixty (60) days after the claim is approved,

whichever is later. The Settlement Administrator shall distribute payments of approved claims by

the method selected on the Claim Form of the approved claim, or by check sent via U.S. mail to

the claimant’s address, as indicated on the Claim Form.




                                                  20
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 22 of 169



 9. Conditions of Settlement, Effect of Disapproval, Cancellation or Termination

          9.1   This settlement shall be conditioned on the occurrence of all of the following

events:

                (a)    the Court has entered the Order of Preliminary Approval and Publishing of

   Notice of a Final Fairness Hearing;

                (b)    the Court has entered the Judgment granting final approval to the settlement

   and dismissed the Litigation with prejudice as set forth herein;

                (c)    the Judgment has become Final, as defined in ¶ 1.5; and

                (d)    IHG has not exercised its termination rights under ¶ 4.3.

          9.2   If any one of the conditions specified in ¶ 9.1 is not satisfied, then the Settlement

Agreement shall be canceled and terminated subject to ¶ 9.3 hereof, unless Lead Class Counsel

and counsel for IHG mutually agree in writing to proceed with the Settlement Agreement.

          9.3   In the event that the Settlement Agreement is not approved by the Court or the

settlement set forth in the Settlement Agreement is terminated in accordance with its terms, (a) the

Settling Parties shall be restored to their respective positions in the Litigation, and (b) the terms

and provisions of the Settlement Agreement shall have no further force and effect with respect to

the Settling Parties and shall not be used in the Litigation or in any other proceeding for any

purpose, and any judgment or order entered by the Court in accordance with the terms of the

Settlement Agreement shall be treated as vacated, nunc pro tunc. Notwithstanding any statement

in this Settlement Agreement to the contrary, no order of the Court or modification or reversal on

appeal of any order reducing the amount of attorneys’ fees, costs, and expenses awarded hereunder

shall constitute grounds for cancellation or termination of the Settlement Agreement.




                                                 21
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 23 of 169



 10. Miscellaneous Provisions

       10.1    The Settling Parties: (a) acknowledge that it is their intent to consummate this

agreement; and (b) agree to cooperate to the extent reasonably necessary to effectuate and

implement all terms and conditions of this Settlement Agreement, and any applicable requirements

under the Class Action Fairness Act of 2005, and to exercise their best efforts to accomplish the

terms and conditions of this Settlement Agreement. IHG shall comply with the obligation to give

notice under CAFA, 28 U.S.C. § 1715, in connection with the proposed settlement. No later than

ten (10) calendar days before the Final Fairness Hearing, counsel for IHG shall file with the Court

a declaration(s) stating that IHG complied with the notice obligations under 28 U.S.C. § 1715.

       10.2    The Settling Parties intend this settlement to be a final and complete resolution of

all disputes between them with respect to the Litigation, and with regard to the Released Parties.

The settlement compromises claims which are contested and shall not be deemed an admission by

any Settling Party as to the merits of any claim or defense. The Settling Parties each agree that the

settlement was negotiated in good faith by the Settling Parties, and reflects a settlement that was

reached voluntarily after consultation with legal counsel. The Settling Parties reserve their right

to rebut, in a manner that such party determines to be appropriate, any contention made in any

public forum that the Litigation was brought or defended in bad faith or without a reasonable basis.

       10.3    Neither the Settlement Agreement nor the settlement contained therein, nor any act

performed or document executed pursuant to or in furtherance of the Settlement Agreement or the

settlement: (a) is or may be deemed to be or may be used as an admission of, or evidence of, the

validity or lack thereof of any Released Claim, or of any wrongdoing or liability of any of the

Released Persons; or (b) is or may be deemed to be or may be used as an admission of, or evidence

of, any fault or omission of any of the Released Persons, in any civil, criminal, or administrative




                                                 22
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 24 of 169



proceeding in any court, administrative agency, or other tribunal. Any of the Released Persons

may file the Settlement Agreement and/or the Judgment in any action that may be brought against

them or any of them in order to support a defense or counterclaim based on principles of

res judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction or any

other theory of claim preclusion or issue preclusion or similar defense or counterclaim.

       10.4    Confirmatory Discovery. Within 30 days after execution of this Agreement, IHG

will provide confirmatory discovery to Lead Class Counsel in the form of: (1) all PFI Reports

relating to the Data Security Incidents; (2) IHG’s service provider Report on Compliance; and (3)

the Attestation of Compliance for the eleven properties listed in Exhibit H to this Agreement. Lead

Class Counsel may seek additional confirmatory discovery if reasonably necessary to evaluate the

settlement and as agreed to by the Settling Parties or otherwise ordered by the Court. Nothing in

or about this provision shall create any rights, contractual or otherwise, to any present or future

remedy, including injunctive, declaratory or equitable, requiring IHG to make or maintain any

particular processes or procedures in the future.

       10.5    The Settlement Agreement may be amended or modified only by a written

instrument signed by or on behalf of all Settling Parties or their respective successors-in-interest.

       10.6    This Settlement Agreement, together with the Exhibits attached hereto, constitutes

the entire agreement among the Settling Parties, and no representations, warranties, or inducements

have been made to any party concerning the Settlement Agreement other than the representations,

warranties, and covenants contained and memorialized in such document. Except as otherwise

provided herein, each party shall bear its own costs.

       10.7    Lead Class Counsel, on behalf of the Settlement Class, are expressly authorized by

Representative Plaintiffs to take all appropriate actions required or permitted to be taken by the




                                                 23
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 25 of 169



Settlement Class pursuant to the Settlement Agreement to effectuate its terms and also are

expressly authorized to enter into any modifications or amendments to the Settlement Agreement

on behalf of the Settlement Class which they deem appropriate.

       10.8    Each counsel or other Person executing the Settlement Agreement on behalf of any

Settling Party hereto hereby warrants that such Person has the full authority to do so.

       10.9    The Settlement Agreement may be executed in one or more counterparts. All

executed counterparts and each of them shall be deemed to be one and the same instrument. A

complete set of original executed counterparts shall be filed with the Court.

       10.10 The Settlement Agreement shall be binding upon, and inure to the benefit of, the

successors and assigns of the parties hereto.

       10.11 The Court shall retain jurisdiction with respect to implementation and enforcement

of the terms of the Settlement Agreement, and all parties hereto submit to the jurisdiction of the

Court for purposes of implementing and enforcing the Settlement Agreement.

       10.12 This Settlement Agreement shall be considered to have been negotiated, executed

and delivered, and to be wholly performed, in the State of Georgia, and the rights and obligations

of the parties to the Settlement Agreement shall be construed and enforced in accordance with,

and governed by, the internal, substantive laws of the State of Georgia without giving effect to that

State’s choice of law principles.

       10.13 As used herein, “he” means “he, she, or it;” “his” means “his, hers, or its,” and

“him” means “him, her, or it.”




                                                 24
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 26 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 27 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 28 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 29 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 30 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 31 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 32 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 33 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 34 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 35 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 36 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 37 of 169
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 38 of 169
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 39 of 169



                                                      LIST OF EXHIBITS



Exhibit A ...................................................................................... Declaration of Jeanne C. Finegan

Exhibit B ............................................................................ [Proposed] Preliminary Approval Order

Exhibit C ...................................................................................................................... Email Notice

Exhibit D .................................................................................................................. Postcard Notice

Exhibit E .................................................................................................................. Detailed Notice

Exhibit F......................................................................................................................... Claim Form

Exhibit G ................................................................................................ [Proposed] Final Judgment

Exhibit H .................................................................................................................... Properties List

Exhibit I ............................................................................................ Settlement Class Window List




                                                                     28
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 40 of 169




          Exhibit A
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 41 of 169



 1

 2
                               IN THE UNITED STATES DISTRICT COURT
 3                            FOR THE NORTHERN DISTRICT OF GEORGIA
 4
     DAVID ORR, HENRY CHAMBERLAIN,                        Case No.: 1:17-cv-01622-MLB
 5   ANGELA MICKEL, and JENNIFER GRADY,
     individually and on behalf of all others similarly
 6   situated,
                                                          DECLARATION OF JEANNE C.
 7   Plaintiffs,                                          FINEGAN, APR CONCERNING
                                                          CLASS MEMBER NOTIFICATION
 8      v.
                                                          Hon. Michael L. Brown
 9   INTERCONTINENTAL HOTELS GROUP,
     PLC, INTER-CONTINENTAL HOTELS
10   CORPORATION, and INTERCONTINENTAL
     HOTELS GROUP RESOURCES, INC.,
11
     Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


             DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 42 of 169



 1            I, JEANNE C. FINEGAN declare as follows:

 2
                                                       INTRODUCTION
 3
              1.       I am President and Chief Media Officer of HF Media, LLC, Inc. (“HF”) a division of
 4
     Heffler Claims Group LLC (“Heffler”). This Declaration is based upon my personal knowledge as
 5
     well as information provided to me by my associates and staff, including information reasonably
 6
     relied upon in the fields of advertising media and communications.
 7            2.       Pursuant to the Settlement Agreement, dated April 14, 2020, Heffler has been engaged
 8   by the parties to this litigation to develop and implement a proposed legal notice and claims
 9   administration program as part of the parties’ proposed class action settlement.

10            3.       Accordingly, my team and I have crafted a highly targeted Notice Plan, which employs
     best-in-class tools and technology to reach 85% of Settlement Class Members nationwide, on average
11
     3 times, through direct notice, publication media notice through print, online display and social
12
     impressions with cross-device targeting on desktop and mobile, a press release, a settlement website
13   and a toll-free number.
14            4.       This Declaration also describes my experience in designing and implementing notices
15   and notice programs, as well as my credentials to opine on the overall adequacy of the proposed notice

16   effort. This Declaration will also describe the proposed notice program and address why this
     comprehensive proposed program is consistent with other best practicable court-approved notice
17
     programs and the requirements of Fed. Civ. P. 23(c)(2)(B) and the Federal Judicial Center (“FJC”)
18
     guidelines1 for Best Practicable Due Process notice.
19
                                                      QUALIFICATIONS
20

21            5.       I have more than 30 years of relevant communications and advertising experience. I
     am a member of the Board of Directors for the Alliance for Audited Media (“AAM”). I am the only
22
     Notice Expert accredited in Public Relations (APR) by the Universal Accreditation Board, a program
23
     administered by the Public Relations Society of America. Further, I have provided testimony before
24
     Congress on issues of notice. I have lectured, published and been cited extensively on various aspects
25   of legal noticing, product recall, and crisis communications, and I have served the Consumer Product
26   Safety Commission (“CPSC”) as an expert to determine ways in which the CPSC can increase the

27
     1
      Notice Checklist and Plain Language Guide (2010) (“Judges’ Class Action Notice and Claims Process Checklist and Plain Language
28   Guide”).

                                                                 -2-
           DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 43 of 169


     effectiveness of its product recall campaigns. More recently, I have been extensively involved as a
 1
     contributing author for “Guidelines and Best Practices Implementing 2018 Amendments to Rule 23
 2
     Class Action Settlement Provisions” published by Duke University School of Law.
 3          6.     I have been appointed as Media Notice Administrator in court approved matters
 4   including Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15-cv-02171-FMO FFMx (C.D. Cal.
 5   2017) and In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-MD-2308-TBR

 6   (W.D. Ky. 2012).
            7.     I have served as an expert, with day-to-day operational responsibilities and direct
 7
     responsibilities for the design and implementation of hundreds of class action notice programs, some
 8
     of which are the largest and most complex programs ever implemented in both the United States and
 9
     Canada. My work includes a wide range of class actions and regulatory and consumer matters, the
10   subject matters of which has included product liability, construction defect, antitrust, asbestos,
11   medical, pharmaceutical, human rights, civil rights, telecommunications, media, environmental,

12   securities, banking, insurance and bankruptcy.
            8.     Additionally, I have been at the forefront of modern notice, including plain language
13
     as noted in a RAND study2, and importantly, I was the first Notice Expert to integrate digital media
14
     and social media into court approved legal notice programs. My recent work includes:
15
                     Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-VAB
16                    (District of CT 2019).
                    Fitzhenry- Russell et al., v Keurig Dr. Pepper Inc., Case No. :17-cv-00564-NC,
17
                      (ND Cal 2019).
18                  Pettit et al., v. Procter & Gamble Co., Case No. 15-cv-02150-RS (ND Cal 2019).
19                  In re: The Bank of New York Mellon ADR FX Litigation, 16-CV-00212-JPO-JLC
                      (S.D.N.Y. 2019).
20                  Chapman v. Tristar Products, Case No. 1:16-cv-1114, JSG (N.D. Ohio 2018)
21                  Cook et. al v. Rockwell International Corp. and the Dow Chemical Co., No. 90-
                      cv-00181- KLK (D.Colo. 2017).
22                  Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15-cv-02171-FMO FFMx
23                    (C.D. Cal. 2017).
            9.     As further reference, in evaluating the adequacy and effectiveness of my notice
24
     programs, courts have repeatedly recognized my work as an expert. For example, in:
25

26

27
     2 Deborah R. Hensler et al., CLASS ACTION DILEMMAS, PURSUING PUBLIC GOALS FOR PRIVATE GAIN.
28   RAND (2000).

                                                      -3-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 44 of 169


     a)    Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-VAB (District
 1
           of CT 2019). In the Ruling and Order on Motion for Preliminarily Approval, dated
 2         January 14, 2019, p. 30, the Honorable Victor Bolden stated:

 3         “In finding that notice is sufficient to meet both the requirements of Rule 23(c) and due
           process, the Court has reviewed and appreciated the high-quality submission of proposed
 4
           Settlement Notice Administrator Jeanne C. Finegan. See Declaration of Jeanne C.
 5         Finegan, APR, Ex. G to Agrmt., ECF No. 85-8.”

 6   b)    Carter v Forjas Taurus S.S., Taurus International Manufacturing, Inc., Case No. 1:13-
           CV-24583 PAS (S.D. Fla. 2016). In her Final Order and Judgment Granting Plaintiffs
 7
           Motion for Final Approval of Class Action Settlement, the Honorable Patricia Seitz
 8         stated:

 9         “The Court considered the extensive experience of Jeanne C. Finegan and the notice
           program she developed. …There is no national firearms registry and Taurus sale records
10         do not provide names and addresses of the ultimate purchasers… Thus the form and
11         method used for notifying Class Members of the terms of the Settlement was the best notice
           practicable. …The court-approved notice plan used peer-accepted national research to
12         identify the optimal traditional, online, mobile and social media platforms to reach the
13         Settlement Class Members.”

14         Additionally, in the January 20, 2016, Carter v Forjas Taurus S.S., Taurus International
           Manufacturing, Inc., Case No. 1:13-CV-24583 PAS (S.D. Fla. 2016), transcript of Class
15         Notice Hearing, p. 5 Judge Seitz, noted:
16         “I would like to compliment Ms. Finegan and her company because I was quite impressed
           with the scope and the effort of communicating with the Class.”
17

18    c)   In Re: Blue Buffalo Company, Ltd., Marketing and Sales Practices Litigation, Case
           No. 4:14-MD-2562 RWS (E.D. Mo. 2015), (Hearing for Final Approval, May 19, 2016
19         transcript p. 49). During the Hearing for Final Approval, the Honorable Rodney Sippel
20         said:
           “It is my finding that notice was sufficiently provided to class members in the manner
21
           directed in my preliminary approval order and that notice met all applicable requirements
22         of due process and any other applicable law and considerations.”
23    d)   In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-MD-2308-TBR
           (W.D. Ky. 2012). In his Final Order and Judgment granting the Motion for Preliminary
24
           Approval of Settlement, the Honorable Thomas B. Russell stated:
25
           “… The comprehensive nature of the class notice leaves little doubt that, upon receipt,
26         class members will be able to make an informed and intelligent decision about
           participating in the settlement.”
27

28

                                                -4-
      DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 45 of 169


            10.      Additionally, I have published extensively on various aspects of legal noticing,
 1
     including the following publications and articles:
 2
           (a) Co-Author, Digital Ad Fraud, Impact on Class Action Settlements, SlideShare, October
 3             2018. https://bit.ly/2SHqB5D.
 4         (b) Author, “Creating a Class Notice Program that Satisfies Due Process” Law360 New York
               (February 13, 2018 12:58 PM ET).
 5
           (c) Author, “3 Considerations for Class Action Notice Brand Safety,” Law360 New York
 6
               (October 2, 2017 12:24 PM ET).
 7
           (d) Author, “What Would Class Action Reform Mean for Notice?” Law360, New York,
 8             (April 13, 2017 11:50 AM ET).

 9         (e) Author, “Bots Can Silently Steal your Due Process Notice.” Wisconsin Law Journal,
               April 2017.
10
           (f) Author, “Don’t Turn a Blind Eye to Bots. Ad Fraud and Bots are a Reality of the Digital
11
               Environment.” LinkedIn article March 6, 2107.
12
           (g) Co- Author, “Modern Notice Requirements Through the Lens of Eisen and Mullane” –
13             Bloomberg BNA Class Action Litigation Report. 17 CLASS 1077. (October 14, 2016).

14         (h) Author, “Think All Internet Impressions are the Same? Think Again” – Law360.com,
               New York (March 16, 2016).
15
           (i) Author, “Why Class Members Should See An Online Ad More Than Once” –
16
               Law360.com, New York (December 3, 2015).
17
           (j)    Author, ‘Being 'Media-Relevant' — What It Means And Why It Matters - Law360.com,
18                New York (September 11, 2013, 2:50 PM ET).

19         (k) Co-Author, “New Media Creates New Expectations for Bankruptcy Notice Programs,”
               ABI Journal, Vol. XXX, No 9, November 2011.
20
           (l) Quoted Expert, “Effective Class Action Notice Promotes Access to Justice: Insight from
21             a New U.S. Federal Judicial Center Checklist,” Canadian Supreme Court Law Review,
22             (2011), 53 S.C.L.R. (2d).

23         (m) Co-Author, with Hon. Dickran Tevrizian, “Expert Opinion: It’s More Than Just a
               Report…Why Qualified Legal Experts Are Needed to Navigate the Changing Media
24             Landscape,” BNA Class Action Litigation Report, 12 CLASS 464, 5/27/11.
25         (n) Co-Author, with Hon. Dickran Tevrizian, “Your Insight: It’s More Than Just a
26             Report…Why Qualified Legal Experts Are Needed to Navigate the Changing Media
               Landscape, TXLR, Vol. 26, No. 21, 5/26/2011.
27
           (o) Author, Five Key Considerations for a Successful International Notice Program, BNA
28             Class Action Litigation Report, 4/9/10 Vol. 11, No. 7 p. 343.

                                                     -5-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 46 of 169


           (p) Quoted: Technology Trends Pose Novel Notification Issues for Class Litigators, BNA
 1
               Electronic Commerce and Law Report, 15, ECLR 109, 1/27/10.
 2
           (q) Author, Legal Notice: R U ready 2 adapt? BNA Class Action Litigation Report, Vol. 10,
 3             No. 14, 7/24/2009, pp. 702-703.

 4         (r) Author, On Demand Media Could Change the Future of Best Practicable Notice, BNA
               Class Action Litigation Report, Vol. 9, No. 7, 4/11/2008, pp. 307-310.
 5
           (s) Quoted in, Warranty Conference: Globalization of Warranty and Legal Aspects of
 6
               Extended Warranty, Warranty Week, February 28, 2007, available at
 7             www.warrantyweek.com/archive/ww20070228.html.

 8         (t) Co-Author, Approaches to Notice in State Court Class Actions, For The Defense, Vol.
               45, No. 11, November, 2003.
 9
           (u) Author, The Web Offers Near, Real-Time Cost Efficient Notice, American Bankruptcy
10             Institute Journal, Vol. XXII, No. 5, 2003.
11         (v) Author, Determining Adequate Notice in Rule 23 Actions, For The Defense, Vol. 44, No.
12             9, September, 2002.

13         (w) Co-Author, The Electronic Nature of Legal Noticing, American Bankruptcy Institute
               Journal, Vol. XXI, No. 3, April, 2002.
14
           (x) Author, Three Important Mantras for CEO’s and Risk Managers in 2002, International
15             Risk Management Institute, irmi.com/, January, 2002.
16         (y) Co-Author, Used the Bat Signal Lately, The National Law Journal, Special Litigation
17             Section, February 19, 2001.

18         (z) Author, How Much is Enough Notice, Dispute Resolution Alert, Vol. 1, No. 6, March,
               2001.
19
           (aa) Author, High-Profile Product Recalls Need More Than the Bat Signal, International Risk
20              Management Institute, irmi.com/, July 2001.
21         (bb) Author, The Great Debate - How Much is Enough Legal Notice? American Bar
22              Association -- Class Actions and Derivatives Suits Newsletter, Winter 1999.

23         (cc) Author, What are the best practicable methods to give notice? Georgetown University
                Law Center Mass Tort Litigation Institute, CLE White Paper: Dispelling the
24              communications myth -- A notice disseminated is a notice communicated, November 1,
25              2001.

26          11.      In addition, I have lectured or presented extensively on various aspects of legal
     noticing. A sample list includes the following:
27
           a)     Webinar Rule 23 Changes: Are You Ready for the Digital Wild, Wild West?” CLE
28                broadcast October 23, 2018.

                                                       -6-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 47 of 169


       b)   American Bar Association Faculty Panelist, 4th Annual Western Regional CLE Class
 1
            Actions: “Big Brother, Information Privacy, and Class Actions: How Big Data and Social
 2          Media are Changing the Class Action Landscape,” San Francisco, CA, June, 2017.

 3     c)   Miami Law Class Action & Complex Litigation Forum, Faculty Panelist, “Settlement
            and Resolution of Class Actions.” Miami. FL, December 2, 2016.
 4
       d)   The Knowledge Group, Faculty Panelist, “Class Action Settlements: Hot Topics 2016
 5          and Beyond,” Live Webcast, www.theknowledgegroup.org/, October 2016.
 6     e)   American Bar Association National Symposium, Faculty Panelist,                “Ethical
            Considerations in Settling Class Actions,” New Orleans, LA March 2016.
 7
       f)   SF Banking Attorney Association, Speaker, “How a Class Action Notice can Make or
 8
            Break your Client’s Settlement,” San Francisco, CA May 2015.
 9
       g)   Perrin Class Action Conference, Faculty Panelist, “Being Media Relevant, What it Means
10          and Why It Maters – The Social Media Evolution: Trends Challenges and Opportunities,”
            Chicago, IL May 2015
11
       h)   Bridgeport Continuing Ed. Faculty Panelist, “Media Relevant in the Class Notice
12
            Context,” April 2014.
13
       i)   CASD 5th Annual Speaker, “The Impact of Social Media on Class Action Notice.”
14          Consumer Attorneys of San Diego Class Action Symposium, San Diego, California,
            September 2012.
15
       i)   Law Seminars International, Speaker, “Class Action Notice: Rules and Statutes
16
            Governing FRCP (b)(3) Best Practicable… What constitutes a best practicable notice?
17          What practitioners and courts should expect in the new era of online and social media.”
            Chicago, IL, October 2011.
18
       (j) CLE International, Faculty Panelist, Building a Workable Settlement Structure, CLE
19
           International, San Francisco, California May, 2011.
20
       (k) Consumer Attorneys of San Diego (CASD),     Faculty Panelist, “21st Century Class
21         Notice and Outreach,” 2nd Annual Class Action Symposium CASD Symposium, San
           Diego, California, October 2010.
22
       (l) Consumer Attorneys of San Diego (CASD), Faculty Panelist, “The Future of
23         Notice,” 2nd Annual Class Action Symposium CASD Symposium, San Diego,
24         California, October 2009.

25     (m) American Bar Association, Speaker, 2008 Annual Meeting, “Practical Advice for Class
           Action Settlements: The Future of Notice In the United States and Internationally –
26         Meeting the Best Practicable Standard.”
27     (n) American Bar Association, Section of Business Law Business and Corporate Litigation
28         Committee – Class and Derivative Actions Subcommittee, New York, NY, August 2008.

                                                -7-
      DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 48 of 169


           (o) Faculty Panelist, Women Lawyers Association of Los Angeles (WLALA) CLE
 1
               Presentation, “The Anatomy of a Class Action.” Los Angeles, CA, February 2008.
 2
           (p) Faculty Panelist, Practicing Law Institute (PLI) CLE Presentation, 11th Annual
 3             Consumer Financial Services Litigation. Presentation: Class Action Settlement
               Structures -- “Evolving Notice Standards in the Internet Age.” New York/Boston
 4
               (simulcast) March, 2006; Chicago, April, 2006; and San Francisco, May 2006.
 5
           (q) Expert Panelist, U.S. Consumer Product Safety Commission. I was the only legal notice
 6             expert invited to participate as an expert to the Consumer Product Safety Commission to
               discuss ways in which the CPSC could enhance and measure the recall process. As an
 7
               expert panelist, I discussed how the CPSC could better motivate consumers to take action
 8             on recalls and how companies could scientifically measure and defend their outreach
               efforts. Bethesda, MD, September 2003.
 9
           (r.) Expert Speaker, American Bar Association. Presentation: “How to Bullet-Proof Notice
10              Programs and What Communication Barriers Present Due Process Concerns in Legal
11              Notice,” ABA Litigation Section Committee on Class Actions & Derivative Suits,
                Chicago, August 6, 2001.
12
            12.     A comprehensive description of my credentials and experience that qualify me to
13
     provide expert opinions on the adequacy of class action notice programs is attached as Exhibit A.
14
                                    NOTICE PROGRAM SUMMARY
15
            13.     The proposed notice program for this settlement is designed to inform Class Members
16
     of the proposed class action settlement between Plaintiffs and Defendants Inter-Continental Hotels
17
     Corporation and InterContinental Hotels Group Resources, Inc. (collectively, “IHG”). Pursuant to
18   the Settlement Agreement, §1, ¶ 1.29, the Settlement Class is defined as:
19
            “All persons who reside in the United States and used their credit or debit card at the
20          front desk of an IHG-branded hotel location, or used their credit or debit card at a
21          restaurant or bar on an IHG-managed property, as set forth at the locations and in the
22          time periods identified in Exhibit I to this Agreement.”

23          The proposed notice program includes the following components:
24                     Direct notice to known Class Members;
25                     Print publication once in a generally circulated magazine targeted to reach Class
                        Members;
26
                       Online display banner advertising specifically targeted to reach Class Members;
27
                       Keyword Search targeting Class Members;
28                     Social media through Facebook, Instagram, and Twitter;

                                                     -8-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 49 of 169


                       A press release across PR Newswire’s US1 Newslines;
 1
                       An informational website will be established on which the notices and other
 2                      important Court documents will be posted; and
 3                     A toll-free information line will be established by which Class Members can call
                        24/7 for more information about the Settlement, including, but not limited to,
 4                      requesting copies of the Long Form Notice or Claim Form.
 5                                            DIRECT NOTICE
 6
          14.       Heffler’s understanding is that we are to receive 1,286,917 records. All records are to
 7   contain a mailing address, and an estimated 778,933 of the records have one or more email addresses
 8   associated with the record.
 9                                     EMAIL PROGRAM PROCESS

10        15.       Heffler uses the best-in-class technology, software, and methods to provide the most

11   effective email notification campaigns. Our Notification team works with some of the leading
     providers of business services for marketing and transactional email. These providers review the
12
     campaign’s data and monitor the mass email distributions we make in our Legal Notification
13
     programs. They provide Heffler with dedicated support throughout the campaign, maintain an
14
     excellent reputation among Internet Service Providers (“ISPs”), and update their network to keep pace
15   with the evolving ISPs. These actions ensure that as many of the potential Class Members as possible
16   receive email notification of pending class action litigation.

17        16.       At the outset, to ensure the highest email delivery rate, Heffler intends to use
     reasonable industry practices to minimize the inability to deliver emails due to spam and other filters.
18
          17.       After acquiring the client email contact list which is estimated to contain 778,933
19
     records with an estimated total email address count of 991,574, that list is de-duplicated so that a
20
     single email Settlement Notice will be delivered to an email address.
21        18.       The list of unique email addresses is then further analyzed for formatting, spelling
22   errors or incomplete addresses to identify any invalid email addresses. These invalid emails are
23   marked as pre-send errors and are extracted from the send list prior to delivery. Removing these
     invalid emails is crucial to minimizing the risk of being filtered into spam or blacklisted because
24
     sending an email to an invalid email damages a sender’s reputation. The email content is then
25
     formatted and structured in a way that receiving servers expect, allowing the email to pass easily into
26
     the recipient’s inbox.
27        19.       Our team reviews the proposed email subject line and body content for potential spam
28   filter triggering words and phrases and provides recommendations for any trouble spots. We also

                                                       -9-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 50 of 169


     review the readability and potential truncation across all common current platforms (smartphones,
 1
     laptops, tablet, desktop, etc.) to ensure that the message remains the same, no matter what device
 2
     upon which it is being viewed.
 3                                     EMAIL PROGRAM LAUNCH
 4
          20.       Heffler’s email team sends emails to all unique email addresses in our client’s database
 5   that are identified as valid. Larger campaigns use a ramping process, also known as “throttling,” in
 6   which emails are sent in smaller batches throughout the day or over several days. Maintaining control
 7   of the amount of emails sent per hour can increase the deliverability rate by reducing the impact on

 8   an ISP’s traffic. Doing so avoids overloading traffic and ensuring that we won’t be blocked due to a
     stressful impact on the ISP.
 9
          21.       Hard bounces are emails that are rejected for a permanent reason that cannot be
10
     corrected, such as that the address no longer exists. When our provider notifies us of a hard bounce
11   in our email list, Heffler marks the record in its database accordingly.
12        22.       Soft bounces are emails that are rejected for reasons that can be corrected, such as the
13   email recipient’s inbox is full, or the ISP is momentarily down. When these occur during the email

14   campaign, we continue to retry the email one to three more times over a period of 48 hours. Spreading
     out the send attempts prevents a spam flag and gives the ISP a cool down period to accept the
15
     additional attempt if it was previously denied. Emails that fail to deliver after these re-send attempts
16
     can then categorized as a hard bounce. These records are again marked in the settlement database as
17   having an undeliverable email address.
18        23.       It is important to limit and monitor any complaints we may receive in response to our
19   emails. We include an “unsubscribe” in all our emails to ensure the recipient has a fast, easy way to

20   opt-out of receiving any future emails from Heffler regarding that case. Individuals that unsubscribe
     from future case-specific emails are marked in the database to prevent any future emails from being
21
     sent to the individual.
22
                                      NOTICE MAILING PROGRAM
23
          24.       Heffler’s understanding is that fold-over Postcard Notices are to be sent to records
24
     with mailing address only (estimated to be 507,984) plus the records from the email campaign whose
25   email(s) were invalid, or the emails attempted for delivery bounced.
26        25.       Postcard Notices will be sent to Class Members via First-Class Mail.
27        26.       Upon receipt of the Class Member mailing addresses Heffler will scrub the data and

28   review the data for duplicate records. If approved, all duplicate records will be removed from the

                                                      - 10 -
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 51 of 169


     Class List. Heffler will then send the addresses through the United States Postal Service’s (“USPS”)
 1
     National Change of Address (“NCOA”) database to obtain the most current addresses for Class
 2
     Members and the standardize the addresses for mailing.
 3         27.        Heffler will provide the approved Notice materials and Class Member data set to a
 4   vendor for formatting and eventual mailing. Heffler oversees the mailing process which include the
 5   reviewing or printer proofs for accuracy and signs off for the final release of the Notices.

 6                     METHODOLOGY FOR PUBLICATION/INTERNET NOTICE
 7         28.        To appropriately design and target the publication component of the notice program,
 8   described in detail below, HF Media utilized a methodology accepted by the advertising industry and
 9   embraced by the courts.
           29.        Accordingly, we are guided by well-established principles of communication and
10
     utilize best-in-class nationally syndicated media research data provided by GfK Mediamark Research
11
     and Intelligence, LLC,3 (“MRI”) and online measurement currency comScore4, among others, to
12
     provide media consumption habits and audience delivery verification of the potentially affected
13   population. Based on this research, our cutting-edge approach to notice focuses on the quality of
14   media exposure, engagement, and appropriate media environment.
15         30.        These data resources are used by advertising agencies nationwide as the basis to select

16   the most appropriate media to reach specific target audiences. The resulting key findings are
     instrumental in our selection of media channels and outlets for determining the estimated net audience
17
     reached through this legal notice program. Specifically, this research identifies which media channels
18
     are favored by the target audience (i.e., the Class Members). For instance, browsing behaviors on the
19   Internet, social media channels that are used, and which magazines Class Members are reading.
20         31.        For this program, HF Media employs the best-in-class tools and technology in order
21   to appropriately target Class Members and appropriately measure and validate audience delivery

22   using Media Ratings Counsel accepted third-party validation of media. By utilizing these media
     research tools, we can create target audience characteristics or segments, and then select the most
23
     appropriate media and communication methods to best reach them.
24
             32.      This media research technology allows us to fuse data and accurately report to the
25

26   3
       GfK MRI's Survey of the American Consumer® (“MRI”) is the industry standard for magazine audience ratings in the
     U.S. and is used in the majority of media and marketing agencies in the country. MRI provides comprehensive reports on
27   demographic, lifestyle, product usage and media exposure.
     4
       comScore is a global Internet information provider on which leading companies and advertising agencies rely for
28   consumer behavior insight and Internet usage data.

                                                            - 11 -
           DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 52 of 169


     Court the percentage of the target audience that will be reached by the notice component and how
 1
     many times the target audience will have the opportunity to see the message. In advertising, this is
 2
     commonly referred to as a “Reach and Frequency” analysis, where “Reach” refers to the estimated
 3   percentage of the unduplicated audience exposed to the campaign, and “Frequency” refers to how
 4   many times, on average, the target audience had the opportunity to see the message. The calculations
 5   are used by advertising and communications firms worldwide and have become a critical element to

 6   help provide the basis for determining adequacy of notice in class actions.

 7          ACTIVE CAMPAIGN MANAGEMENT TO MITIGATE DIGITAL AD FRAUD

 8           33.      Additionally, we are the first notice experts to actively monitor, mitigate and cull non-
 9   human counterfeit impressions (ad fraud bot traffic) from digital notice programs5. The primary
     purpose of this is to ensure that our ads are being targeted to real websites where actual (human)
10
     Settlement Class Members are likely to visit, rather than serving ads to websites and fraudsters
11
     attempting to fraudulently earn advertising revenue from the campaign.
12
             34.      To this end, online ads will be tagged with specific codes through Integral Ad Science
13   (“IAS”) plus analysis will be provided by our independent Cybersecurity Expert. Ad logs will be
14   examined for fraudulent anomalies such as ads being called to data centers, uncommon browser sizes,
15   and outdated browser versions as well as other parameters that indicate non-human traffic. In addition,

16   through these efforts, we will identify which websites are generating validated human click-throughs
     to the Settlement website and redirect traffic to those sites. Any online impressions identified as
17
     invalid will be culled from the final reach calculation reported to the Court.
18
                          TARGET AUDIENCE MEDIA USE AND KEY INSIGHTS
19
             35.      According to MRI, there are approximately 17,915,000 adults who have stayed at an
20
     IHG hotel in the last 12 months. Of these people, MRI reports that nearly 74 percent are 25 to 64
21
     years old and they have a median household income of almost $100,000. Nearly 93 percent of adults
22
     who have stayed at an IHG hotel have gone online in the last 30 days, with over 86 percent using their
23   smartphone to access the Internet. Additionally, over 85 percent use social media with over 71 percent
24   reporting that they have visited Facebook in the last 30 days.

25

26
     5
27     Finegan, “Creating a Class Notice Program that Satisfies Due Process” Law360, New York, (February 13, 2018 12:58
     PM ET). Also see: CLE Webinar: “Rule 23 Changes, Are you Ready for the Digital Wild, Wild West?”
28   https://bit.ly/2PfuGvJ

                                                           - 12 -
           DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 53 of 169


                                                         MAGAZINES
 1
              36.      Based on the key insight data MRI summarized above, the magazine below was
 2
     selected for its coverage and index6 against the target audience characteristics.
 3
              37.      People Magazine is a weekly magazine with national circulation of 3,031,829 with
 4
     more than 33,926,167 readers7. Alone, this magazine reaches 17 percent of adults who have stayed at
 5   an IHG hotel, and these readers are nearly 10 percent more likely than the general population to read
 6   this title. The summary notice will be published once as half-page, black and white ad.
 7               PUBLICATION ELEMENTS – ONLINE DISPLAY AND SOCIAL MEDIA
 8            38.      This campaign will employ a programmatic approach8 across multi-channel and
 9   inventory sources including a collection of premium quality partner web properties targeting “people
10   who have visited Crowne Plaza, Holiday Inn, or Holiday Inn Express hotels via mobile devices that

11   are connected to or have pinged WIFI in or around hotel locations.” Approximately 40 million online
     display and social media impressions will be served to this target group across a whitelist9 of pre-
12
     vetted websites, multiple exchanges, and the social media platforms Facebook, Instagram, and
13
     Twitter.
14
              39.      Keyword search targeting will be employed to show advertisements to users in their
15   Google search results. A list of search topics including InterContinental Hotels settlement,
16   InterContinental Hotels class action, InterContinental Hotels, Holiday Inn Express, and Candlewood

17   Suites, among others, will be applied. We also intend to use pixel retargeting to provide additional
     reminders for those who have visited the website and did not complete a claim form.
18

19

20   6
       Index is a media metric that describes a target audience’s inclination to use a given outlet. An index over 100 suggests
     a target population’s inclination to use a medium to a greater degree than the rest of the population. For example, an index
21   of 110 would mean that the target is 10 percent more likely than the rest of the population to use a medium.
     7
22    Magazines report pass-along factors. These are individuals in addition to the subscriber that read a given title. Each
     magazine has specific pass-along factor. People Magazine reports a pass along factor of 11.19.
23   8
       Programmatic refers to computerized media buying of advertising inventory. The mechanics of programmatically
     serving an online ad are as follows: A user visits a website and the browser sends a request to the publisher’s web
24   server asking for the page’s content (i.e., HTML). An invocation code placed on the page loads an external static ad
     tracker code. The ad tracker makes a request to the ad server querying for an ad markup (also called creative tag) to be
25   loaded into the ad slot. The ad server responds with the ad markup code (before it’s returned, the ad server executes all
     targeting/campaign matching logic). Finally, the publisher’s web server returns the information rendering the page’s
26   content with specifically targeted ads to that user.
     9
27     A whitelist is a custom list of acceptable websites where ad content may be served. Creating a whitelist helps to
     mitigate ad fraud, ensure ads will be served in relevant digital environments to the target audience and helps to ensure
28   that ads will not appear next to offensive or objectionable content.

                                                               - 13 -
           DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 54 of 169


                   SOCIAL MEDIA: FACEBOOK, INSTAGRAM AND TWITTER
 1
           40.     On Facebook and Instagram, we will target adults between the ages of 25 and 64 and
 2
     people who have liked, followed or checked in at any IHG brand hotel or resort page (e.g., Holiday
 3
     Inn, Crowne Plaza, Staybridge Suites). Additionally, we will utilize class member records to create
 4   a custom audience of known class members to target on these platforms.
 5         41.     On Twitter, we will target people who have liked or followed @InterConHotels,
 6   @HolidayInn, @CrownePlaza, @Staybridge, among others. Additionally, we will utilize class

 7   member records to create a custom audience of known class members to target on this platform.
           42.     Further, the social media campaign will include retargeting to users who visit the
 8
     Settlement website.
 9
                                             PRESS RELEASE
10
           43.     A news release will be released over PR Newswire’s US1 Newsline. PR Newswire
11
     delivers to thousands of print and broadcast newsrooms nationwide, as well as websites, databases
12   and online services including featured placement in news sections of leading portals.
13
                                          MEDIA MONITORING
14
           44.     HF Media intends to monitor various media channels for subsequent news articles and
15
     various social mentions as a result of the press release efforts. A complete report on the results will
16   be filed with the Court upon completion of the notice program.
17                                OFFICIAL SETTLEMENT WEBSITE
18
            45.    An informational website will be established and maintained by Heffler. All of the
19   aforementioned methods of notice will direct class members to this website. The website will serve
20   as a “landing page for the banner advertising,” where Class Members may get information about the
21   Settlement and obtain and/or submit a Claim Form, along with other information which includes

22   information about the class action, their rights, the Long Form Notice, answers to frequently asked
     questions, contact information that includes the address for the Claim Administrator and addresses
23
     and telephone numbers for Plaintiffs’ Counsel, and a downloadable and online version of the Claim
24
     Form,; and related information, including the Settlement Agreement, Court Orders, and Plaintiff’s
25   Motion for Approval of Fees, Expenses, and Class Representative incentive compensation.
26
                                   TOLL FREE INFORMATION LINE
27
            46.    Additionally, Heffler will establish and maintain a 24-hour toll-free Interactive Voice
28

                                                     - 14 -
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 55 of 169


     Response (“IVR”) telephone line, where callers may obtain information about the class action,
 1
     including, but not limited to, requesting copies of the Long Form Notice or Claim Form.
 2
                                                CONCLUSION
 3
            47.    In my opinion, the outreach efforts described above reflect a particularly appropriate,
 4
     highly targeted, and contemporary way to employ notice to this class. Through a multi-media channel
 5
     approach to notice, which employs direct notice, print, digital, and social and mobile media, an
 6
     estimated 85 percent of targeted Class Members will be reached by the media program, on average,
 7   3 times. In my opinion, the efforts to be used in this proposed notice program are of the highest
 8   modern communication standards, are reasonably calculated to provide notice, and are consistent with
 9   best practicable court-approved notice programs in similar matters and the Federal Judicial Center’s
     guidelines concerning appropriate reach.
10
            48.    I declare under the penalty of perjury, under the laws of the United States of America,
11
     that the foregoing is true and correct. Executed on April 15, 2020 in Tigard, Oregon.
12

13                                                              _____________________________
14                                                              Jeanne C. Finegan, APR
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    - 15 -
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 56 of 169




            Exhibit A
      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 57 of 169




                          JEANNE C. FINEGAN, APR
                                         BIOGRAPHY

                     Jeanne Finegan, APR, is Vice President of Notice Media Solutions of Prime
                     Clerk. She is a member of the Board of Directors for the prestigious
                     Alliance for Audited Media (AAM), and was named by Diversity Journal as
                     one of the “Top 100 Women Worth Watching.” She is a distinguished legal
                     notice and communications expert with more than 30 years of
                     communications and advertising experience.

                     She was a lead contributing author for Duke University's School of Law,
"Guidelines and Best Practices Implementing Amendments to Rule 23 Class Action Settlement
Provisions." And more recently, she has been involved with New York School of Law and The
Center on Civil Justice (CCJ) assisting with a class action settlement data analysis and
comparative visualization tool called the Aggregate Litigation Project, designed to help judges
make decisions in aggregate cases on the basis of data as opposed to anecdotal information.
Moreover, her experience also includes working with the Special Settlement Administrator’s
team to assist with the outreach strategy for the historic Auto Airbag Settlement, In re: Takata
Airbag Products Liability Litigation MDL 2599.

During her tenure, she has planned and implemented over 1,000 high-profile, complex legal
notice communication programs. She is a recognized notice expert in both the United States
and in Canada, with extensive international notice experience spanning more than 170
countries and over 40 languages.

Ms. Finegan has lectured, published and has been cited extensively on various aspects of legal
noticing, product recall and crisis communications. She has served the Consumer Product
Safety Commission (CPSC) as an expert to determine ways in which the Commission can
increase the effectiveness of its product recall campaigns. Further, she has planned and
implemented large-scale government enforcement notice programs for the Federal Trade
Commission (FTC) and the Securities and Exchange Commission (SEC).

Ms. Finegan is accredited in Public Relations (APR) by the Universal Accreditation Board, which
is a program administered by the Public Relations Society of America (PRSA), and is also a
recognized member of the Canadian Public Relations Society (CPRS). She has served on
examination panels for APR candidates and worked pro bono as a judge for prestigious PRSA
awards.

Ms. Finegan has provided expert testimony before Congress on issues of notice, and expert
testimony in both state and federal courts regarding notification campaigns. She has conducted
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 58 of 169




numerous media audits of proposed notice programs to assess the adequacy of those programs
under Fed R. Civ. P. 23(c)(2) and similar state class action statutes.

She was an early pioneer of plain language in notice (as noted in a RAND study,1) and continues
to set the standard for modern outreach as the first notice expert to integrate social and mobile
media into court approved legal notice programs.

In the course of her class action experience, courts have recognized the merits of, and admitted
expert testimony based on, her scientific evaluation of the effectiveness of notice plans. She
has designed legal notices for a wide range of class actions and consumer matters that include
product liability, construction defect, antitrust, medical/pharmaceutical, human rights, civil
rights, telecommunication, media, environment, government enforcement actions, securities,
banking, insurance, mass tort, restructuring and product recall.

                                JUDICIAL COMMENTS AND LEGAL NOTICE CASES

       In evaluating the adequacy and effectiveness of Ms. Finegan’s notice campaigns, courts
have repeatedly recognized her excellent work. The following excerpts provide some examples
of such judicial approval.

In Re: Purdue Pharma L.P., No. 19-23649 Bankr. (S.D.N.Y. 2020). Omnibus Hearing, Transcript
of Hearing p. 24:11, the Honorable Dennis Drain said,
        “This is an amazingly comprehensive and expansive notice program. As is set forth in
        the papers, we're looking to reach 95 percent or more of the entirety of the adult
        population in the United States.”

In Re: PG&E Corporation Case No . 19-30088 Bankr. (N.D. Cal. 2019). Hearing Establishing,
Deadline for Filing Proofs of Claim, (II) establishing the Form and Manner of Notice Thereof, and
(III) Approving Procedures for Providing Notice of Bar Date and Other Information to all
Creditors and Potential Creditors PG&E. June 26, 2019, Transcript of Hearing p. 21:1, the
Honorable Dennis Montali stated:
         …the technology and the thought that goes into all these plans is almost
         incomprehensible. He further stated, p. 201:20 … Ms. Finegan has really impressed me
         today…

Yahoo! Inc. Customer Data Security Breach Litigation, Case No. 5:16-MD-02752 (ND Cal 2010).
In the Order Preliminary Approval, dated July 20, 2019, the Honorable Lucy Kho stated, para 21,
        “The Court finds that the Approved Notices and Notice Plan set forth in the Amended
        Settlement Agreement satisfy the requirements of due process and Federal Rule of
        Civil Procedure 23 and provide the best notice practicable under the circumstances.”



1 Deborah R. Hensler et al., CLASS ACTION DILEMAS, PURSUING PUBLIC GOALS FOR PRIVATE GAIN. RAND (2000).




Jeanne C. Finegan, APR CV                                                                                 2
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 59 of 169




In re: The Bank of New York Mellon ADR FX Litigation, 16-CV-00212-JPO-JLC (S.D.N.Y. 2019). In
the Final Order and Judgement, dated June 17, 2019, para 5, the Honorable J. Paul Oetkin
stated:
        “The dissemination of notice constituted the best notice practicable under the
        circumstances.”

Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-VAB (District of CT
2019). In the Ruling and Order on Motion for Preliminarily Approval, dated January 14, 2019, p.
30, the Honorable Victor Bolden stated:

        “In finding that notice is sufficient to meet both the requirements of Rule 23(c) and due
        process, the Court has reviewed and appreciated the high-quality submission of
        proposed Settlement Notice Administrator Jeanne C. Finegan. See Declaration of
        Jeanne C. Finegan, APR, Ex. G to Agrmt., ECF No. 85-8.”

Fitzhenry- Russell et al., v Keurig Dr. Pepper Inc., Case No. :17-cv-00564-NC, (ND Cal). In the
Order Granting Final Approval of Class Action Settlement, Dated April 10, 2019, the Honorable
Nathanael Cousins stated:

        “…the reaction of class members to the proposed Settlement is positive. The parties
        anticipated that 100,000 claims would be filed under the Settlement (see Dkt. No. 327-
        5 ¶ 36)—91,254 claims were actually filed (see Finegan Decl ¶ 4). The 4% claim rate
        was reasonable in light of Heffler’s efforts to ensure that notice was adequately
        provided to the Class.”


Pettit et al., v. Procter & Gamble Co., Case No. 15-cv-02150-RS ND Cal. In the Order Granting
Final Approval of the Class Action Settlement and Judgement, Dated March 28, 2019, p. 6, the
Honorable Richard Seeborg stated:

        “The Court finds that the Notice Plan set forth in the Settlement Agreement, and
        effectuated pursuant to the Preliminary Approval Order, constituted the best notice
        practicable under the circumstances and constituted due and sufficient notice to the
        Settlement Class. …the number of claims received equates to a claims rate of 4.6%,
        which exceeds the rate in comparable settlements.”

Carter v Forjas Taurus S.S., Taurus International Manufacturing, Inc., Case No. 1:13-CV-24583
PAS (S.D. Fl. 2016). In her Final Order and Judgment Granting Plaintiffs Motion for Final
Approval of Class Action Settlement, the Honorable Patricia Seitz stated:

        “The Court considered the extensive experience of Jeanne C. Finegan and the notice
        program she developed. …There is no national firearms registry and Taurus sale
        records do not provide names and addresses of the ultimate purchasers… Thus the
        form and method used for notifying Class Members of the terms of the Settlement was

Jeanne C. Finegan, APR CV                                                                       3
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 60 of 169




        the best notice practicable. …The court-approved notice plan used peer-accepted
        national research to identify the optimal traditional, online, mobile and social media
        platforms to reach the Settlement Class Members.”

        Additionally, in January 20, 2016, Transcript of Class Notice Hearing, p. 5 Judge Seitz,
        noted:

        “I would like to compliment Ms. Finegan and her company because I was quite
        impressed with the scope and the effort of communicating with the Class.”

Cook et. al v. Rockwell International Corp. and the Dow Chemical Co., No. 90-cv-00181- KLK
(D.Colo. 2017)., aka, Rocky Flats Nuclear Weapons Plant Contamination. In the Order Granting
Final Approval, dated April 28, 2017, p.3, the Honorable John L. Kane said:

        The Court-approved Notice Plan, which was successfully implemented by
        [HF Media- emphasis added] (see Doc. 2432), constituted the best notice practicable
        under the circumstances. In making this determination, the Court finds that the Notice
        Plan that was implemented, as set forth in Declaration of Jeanne C. Finegan, APR
        Concerning Implementation and Adequacy of Class Member Notification (Doc. 2432),
        provided for individual notice to all members of the Class whose identities and
        addresses were identified through reasonable efforts, … and a comprehensive national
        publication notice program that included, inter alia, print, television, radio and
        internet banner advertisements. …Pursuant to, and in accordance with, Rule 23 of the
        Federal Rules of Civil Procedure, the Court finds that the Notice Plan provided the best
        notice practicable to the Class.

In re: Domestic Drywall Antitrust Litigation, MDL. No. 2437, in the U.S. District Court for the
Eastern District of Pennsylvania. For each of the four settlements, Finegan implemented and
extensive outreach effort including traditional, online, social, mobile and advanced television
and online video. In the Order Granting Preliminary Approval to the IPP Settlement, Judge
Michael M. Baylson stated:

        “The Court finds that the dissemination of the Notice and summary Notice constitutes
        the best notice practicable under the circumstances; is valid, due, and sufficient notice
        to all persons… and complies fully with the requirements of the Federal rule of Civil
        Procedure.”

Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15-cv-02171-FMO FFMx (C.D. Cal. 2017).
In the Order Re: Final Approval of Class Action Settlement; Approval of Attorney’s Fees, Costs &
Service Awards, dated May 21, 2017, the Honorable Fernando M. Olguin stated:

        Finegan, the court-appointed settlement notice administrator, has implemented the
        multiprong notice program. …the court finds that the class notice and the notice


Jeanne C. Finegan, APR CV                                                                          4
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 61 of 169




        process fairly and adequately informed the class members of the nature of the action,
        the terms of the proposed settlement, the effect of the action and release of claims,
        the class members’ right to exclude themselves from the action, and their right to
        object to the proposed settlement. (See Dkt. 98, PAO at 25-28).

Michael Allagas, et al., v. BP Solar International, Inc., et al., BP Solar Panel Settlement, Case
No. 3:14-cv-00560- SI (N.D. Cal., San Francisco Div. 2016). In the Order Granting Final Approval,
Dated December 22, 2016, The Honorable Susan Illston stated:

        Class Notice was reasonable and constituted due, adequate and sufficient notice to all
        persons entitled to be provided with notice; and d. fully satisfied the requirements of
        the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 23(c)(2) and (e), the
        United States Constitution (including the Due Process Clause), the Rules of this Court,
        and any other applicable law.


Foster v. L-3 Communications EOTech, Inc. et al (6:15-cv-03519), Missouri Western District
Court.
       In the Court’s Final Order, dated July 7, 2017, The Honorable Judge Brian Wimes
       stated: “The Court has determined that the Notice given to the Settlement Class fully
       and accurately informed members of the Settlement Class of all material elements of
       the Settlement and constituted the best notice practicable.”

In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-MD-2308-TBR (W.D. Ky.
2012). In his Final Order and Judgment granting the Motion for Preliminary Approval of
Settlement, the Honorable Thomas B. Russell stated:

        … The comprehensive nature of the class notice leaves little doubt that, upon receipt,
        class members will be able to make an informed and intelligent decision about
        participating in the settlement.

Brody v. Merck & Co., Inc., et al, No. 3:12-cv-04774-PGS-DEA (N.J.) (Jt Hearing for Prelim App,
Sept. 27, 2012, transcript page 34). During the Hearing on Joint Application for Preliminary
Approval of Class Action, the Honorable Peter G. Sheridan acknowledged Ms. Finegan’s work,
noting:

        Ms. Finegan did a great job in testifying as to what the class administrator will do. So,
        I'm certain that all the class members or as many that can be found, will be given
        some very adequate notice in which they can perfect their claim.

Quinn v. Walgreen Co., Wal-Mart Stores Inc., 7:12 CV-8187-VB (NYSD) (Jt Hearing for Final
App, March. 5, 2015, transcript page 40-41). During the Hearing on Final Approval of Class
Action, the Honorable Vincent L. Briccetti stated:


Jeanne C. Finegan, APR CV                                                                       5
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 62 of 169




        "The notice plan was the best practicable under the circumstances. … [and] “the proof
        is in the pudding. This settlement has resulted in more than 45,000 claims which is
        10,000 more than the Pearson case and more than 40,000 more than in a glucosamine
        case pending in the Southern District of California I've been advised about. So the
        notice has reached a lot of people and a lot of people have made claims.”

In Re: TracFone Unlimited Service Plan Litigation, No. C-13-3440 EMC (ND Ca). In the Final
Order and Judgment Granting Class Settlement, July 2, 2015, the Honorable Edward M. Chen
noted:
        “…[D]epending on the extent of the overlap between those class members who will
        automatically receive a payment and those who filed claims, the total claims rate is
        estimated to be approximately 25-30%. This is an excellent result...

In Re: Blue Buffalo Company, Ltd., Marketing and Sales Practices Litigation, Case No. 4:14-
MD-2562 RWS (E.D. Mo. 2015), (Hearing for Final Approval, May 19, 2016 transcript p. 49).
During the Hearing for Final Approval, the Honorable Rodney Sippel said:

        It is my finding that notice was sufficiently provided to class members in the manner
        directed in my preliminary approval order and that notice met all applicable
        requirements of due process and any other applicable law and considerations.

DeHoyos, et al. v. Allstate Ins. Co., No. SA-01-CA-1010 (W.D.Tx. 2001). In the Amended Final
Order and Judgment Approving Class Action Settlement, the Honorable Fred Biery stated:

        [T]he undisputed evidence shows the notice program in this case was developed and
        implemented by a nationally recognized expert in class action notice programs. … This
        program was vigorous and specifically structured to reach the African-American and
        Hispanic class members. Additionally, the program was based on a scientific
        methodology which is used throughout the advertising industry and which has been
        routinely embraced routinely [sic] by the Courts. Specifically, in order to reach the
        identified targets directly and efficiently, the notice program utilized a multi-layered
        approach which included national magazines; magazines specifically appropriate to
        the targeted audiences; and newspapers in both English and Spanish.

In re: Reebok Easytone Litigation, No. 10-CV-11977 (D. MA. 2011). The Honorable F. Dennis
Saylor IV stated in the Final Approval Order:

        The Court finds that the dissemination of the Class Notice, the publication of the
        Summary Settlement Notice, the establishment of a website containing settlement-
        related materials, the establishment of a toll-free telephone number, and all other
        notice methods set forth in the Settlement Agreement and [Ms. Finegan’s] Declaration
        and the notice dissemination methodology implemented pursuant to the Settlement


Jeanne C. Finegan, APR CV                                                                      6
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 63 of 169




        Agreement and this Court’s Preliminary Approval Order… constituted the best
        practicable notice to Class Members under the circumstances of the Actions.

Bezdek v. Vibram USA and Vibram FiveFingers LLC, No 12-10513 (D. MA) The Honorable
Douglas P. Woodlock stated in the Final Memorandum and Order:
      …[O]n independent review I find that the notice program was robust, particularly in its
      online presence, and implemented as directed in my Order authorizing notice. …I find
      that notice was given to the Settlement class members by the best means “practicable
      under the circumstances.” Fed.R.Civ.P. 23(c)(2).

Gemelas v. The Dannon Company Inc., No. 08-cv-00236-DAP (N.D. Ohio). In granting final
approval for the settlement, the Honorable Dan A. Polster stated:

        In accordance with the Court's Preliminary Approval Order and the Court-approved
        notice program, [Ms. Finegan] caused the Class Notice to be distributed on a
        nationwide basis in magazines and newspapers (with circulation numbers exceeding
        81 million) specifically chosen to reach Class Members. … The distribution of Class
        Notice constituted the best notice practicable under the circumstances, and fully
        satisfied the requirements of Federal Rule of Civil Procedure 23, the requirements of
        due process, 28 U.S.C. 1715, and any other applicable law.

Pashmova v. New Balance Athletic Shoes, Inc., 1:11-cv-10001-LTS (D. Mass.). The Honorable
Leo T. Sorokin stated in the Final Approval Order:

        The Class Notice, the Summary Settlement Notice, the web site, and all other notices in
        the Settlement Agreement and the Declaration of [Ms Finegan], and the notice
        methodology implemented pursuant to the Settlement Agreement: (a) constituted the
        best practicable notice under the circumstances; (b) constituted notice that was
        reasonably calculated to apprise Class Members of the pendency of the Actions, the
        terms of the Settlement and their rights under the settlement … met all applicable
        requirements of law, including, but not limited to, the Federal Rules of Civil Procedure,
        28 U.S.C. § 1715, and the Due Process Clause(s) of the United States Constitution, as
        well as complied with the Federal Judicial Center’s illustrative class action notices.

Hartless v. Clorox Company, No. 06-CV-2705 (CAB) (S.D.Cal.). In the Final Order Approving
Settlement, the Honorable Cathy N. Bencivengo found:

        The Class Notice advised Class members of the terms of the settlement; the Final
        Approval Hearing and their right to appear at such hearing; their rights to remain in or
        opt out of the Class and to object to the settlement; the procedures for exercising such
        rights; and the binding effect of this Judgment, whether favorable or unfavorable, to
        the Class. The distribution of the notice to the Class constituted the best notice
        practicable under the circumstances, and fully satisfied the requirements of Federal


Jeanne C. Finegan, APR CV                                                                      7
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 64 of 169




        Rule of Civil Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any
        other applicable law.

McDonough et al v. Toys 'R' Us et al, No. 09:-cv-06151-AB (E.D. Pa.). In the Final Order and
Judgment Approving Settlement, the Honorable Anita Brody stated:

        The Court finds that the Notice provided constituted the best notice practicable under
        the circumstances and constituted valid, due and sufficient notice to all persons
        entitled thereto.

In re: Pre-Filled Propane Tank Marketing & Sales Practices Litigation, No. 4:09-md-02086-GAF
(W.D. Mo.) In granting final approval to the settlement, the Honorable Gary A. Fenner stated:

        The notice program included individual notice to class members who could be
        identified by Ferrellgas, publication notices, and notices affixed to Blue Rhino propane
        tank cylinders sold by Ferrellgas through various retailers. ... The Court finds the notice
        program fully complied with Federal Rule of Civil Procedure 23 and the requirements
        of due process and provided to the Class the best notice practicable under the
        circumstances.

Stern v. AT&T Mobility Wireless, No. 09-cv-1112 CAS-AGR (C.D.Cal. 2009). In the Final Approval
Order, the Honorable Christina A. Snyder stated:

        [T]he Court finds that the Parties have fully and adequately effectuated the Notice
        Plan, as required by the Preliminary Approval Order, and, in fact, have achieved better
        results than anticipated or required by the Preliminary Approval Order.

In re: Processed Egg Prods. Antitrust Litig., MDL No. 08-md-02002 (E.D.P.A.). In the Order
Granting Final Approval of Settlement, Judge Gene E.K. Pratter stated:

        The Notice appropriately detailed the nature of the action, the Class claims, the
        definition of the Class and Subclasses, the terms of the proposed settlement
        agreement, and the class members’ right to object or request exclusion from the
        settlement and the timing and manner for doing so.… Accordingly, the Court
        determines that the notice provided to the putative Class Members constitutes
        adequate notice in satisfaction of the demands of Rule 23.

In re Polyurethane Foam Antitrust Litigation, 10- MD-2196 (N.D. OH). In the Order Granting
Final Approval of Voluntary Dismissal and Settlement of Defendant Domfoam and Others, the
Honorable Jack Zouhary stated:

        The notice program included individual notice to members of the Class who could be
        identified through reasonable effort, as well as extensive publication of a summary
        notice. The Notice constituted the most effective and best notice practicable under the

Jeanne C. Finegan, APR CV                                                                        8
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 65 of 169




        circumstances of the Settlement Agreements, and constituted due and sufficient notice
        for all other purposes to all persons and entities entitled to receive notice.

Rojas v Career Education Corporation, No. 10-cv-05260 (N.D.E.D. IL) In the Final Approval Order
dated October 25, 2012, the Honorable Virgina M. Kendall stated:

        The Court Approved notice to the Settlement Class as the best notice practicable under
        the circumstance including individual notice via U.S. Mail and by email to the class
        members whose addresses were obtained from each Class Member’s wireless carrier
        or from a commercially reasonable reverse cell phone number look-up service,
        nationwide magazine publication, website publication, targeted on-line advertising,
        and a press release. Notice has been successfully implemented and satisfies the
        requirements of the Federal Rule of Civil Procedure 23 and Due Process.

Golloher v Todd Christopher International, Inc. DBA Vogue International (Organix), No. C
1206002 N.D CA. In the Final Order and Judgment Approving Settlement, the Honorable
Richard Seeborg stated:

        The distribution of the notice to the Class constituted the best notice practicable
        under the circumstances, and fully satisfied the requirements of Federal Rule of Civil
        Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any other
        applicable law.

Stefanyshyn v. Consolidated Industries, No. 79 D 01-9712-CT-59 (Tippecanoe County Sup. Ct.,
Ind.). In the Order Granting Final Approval of Settlement, Judge Randy Williams stated:

        The long and short form notices provided a neutral, informative, and clear explanation
        of the Settlement. … The proposed notice program was properly designed,
        recommended, and implemented … and constitutes the “best practicable” notice of
        the proposed Settlement. The form and content of the notice program satisfied all
        applicable legal requirements. … The comprehensive class notice educated Settlement
        Class members about the defects in Consolidated furnaces and warned them that the
        continued use of their furnaces created a risk of fire and/or carbon monoxide. This
        alone provided substantial value.

McGee v. Continental Tire North America, Inc. et al, No. 06-6234-(GEB) (D.N.J.).

        The Class Notice, the Summary Settlement Notice, the web site, the toll-free telephone
        number, and all other notices in the Agreement, and the notice methodology
        implemented pursuant to the Agreement: (a) constituted the best practicable notice
        under the circumstances; (b) constituted notice that was reasonably calculated to
        apprise Class Members of the pendency of the Action, the terms of the settlement and
        their rights under the settlement, including, but not limited to, their right to object to
        or exclude themselves from the proposed settlement and to appear at the Fairness

Jeanne C. Finegan, APR CV                                                                        9
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 66 of 169




        Hearing; (c) were reasonable and constituted due, adequate and sufficient notice to all
        persons entitled to receive notification; and (d) met all applicable requirements of law,
        including, but not limited to, the Federal Rules of Civil Procedure, 20 U.S.C. Sec. 1715,
        and the Due Process Clause(s) of the United States Constitution, as well as complied
        with the Federal Judicial Center’s illustrative class action notices,


Varacallo, et al. v. Massachusetts Mutual Life Insurance Company, et al., No. 04-2702 (JLL)
(D.N.J.). The Court stated that:

        [A]ll of the notices are written in simple terminology, are readily understandable by
        Class Members, and comply with the Federal Judicial Center's illustrative class action
        notices. … By working with a nationally syndicated media research firm, [Finegan’s
        firm] was able to define a target audience for the MassMutual Class Members, which
        provided a valid basis for determining the magazine and newspaper preferences of the
        Class Members. (Preliminary Approval Order at p. 9). . . . The Court agrees with Class
        Counsel that this was more than adequate. (Id. at § 5.2).

In re: Nortel Network Corp., Sec. Litig., No. 01-CV-1855 (RMB) Master File No. 05 MD 1659
(LAP) (S.D.N.Y.). Ms. Finegan designed and implemented the extensive United States and
Canadian notice programs in this case. The Canadian program was published in both French
and English, and targeted virtually all investors of stock in Canada. See
www.nortelsecuritieslitigation.com. Of the U.S. notice program, the Honorable Loretta A.
Preska stated:

        The form and method of notifying the U.S. Global Class of the pendency of the action
        as a class action and of the terms and conditions of the proposed Settlement …
        constituted the best notice practicable under the circumstances, and constituted due
        and sufficient notice to all persons and entities entitled thereto.

Regarding the B.C. Canadian Notice effort: Jeffrey v. Nortel Networks, [2007] BCSC 69 at para.
50, the Honourable Mr. Justice Groberman said:

        The efforts to give notice to potential class members in this case have been thorough.
        There has been a broad media campaign to publicize the proposed settlement and the
        court processes. There has also been a direct mail campaign directed at probable
        investors. I am advised that over 1.2 million claim packages were mailed to persons
        around the world. In addition, packages have been available through the worldwide
        web site nortelsecuritieslitigation.com on the Internet. Toll-free telephone lines have
        been set up, and it appears that class counsel and the Claims Administrator have
        received innumerable calls from potential class members. In short, all reasonable
        efforts have been made to ensure that potential members of the class have had notice
        of the proposal and a reasonable opportunity was provided for class members to
        register their objections, or seek exclusion from the settlement.

Jeanne C. Finegan, APR CV                                                                        10
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 67 of 169




Mayo v. Walmart Stores and Sam’s Club, No. 5:06 CV-93-R (W.D.Ky.). In the Order Granting
Final Approval of Settlement, Judge Thomas B. Russell stated:

        According to defendants’ database, the Notice was estimated to have reached over
        90% of the Settlement Class Members through direct mail. The Settlement
        Administrator … has classified the parties’ database as ‘one of the most reliable and
        comprehensive databases [she] has worked with for the purposes of legal notice.’…
        The Court thus reaffirms its findings and conclusions in the Preliminary Approval Order
        that the form of the Notice and manner of giving notice satisfy the requirements of
        Fed. R. Civ. P. 23 and affords due process to the Settlement Class Members.

Fishbein v. All Market Inc., (d/b/a Vita Coco) No. 11-cv-05580 (S.D.N.Y.). In granting final
approval of the settlement, the Honorable J. Paul Oetken stated:

        "The Court finds that the dissemination of Class Notice pursuant to the Notice
        Program…constituted the best practicable notice to Settlement Class Members under
        the circumstances of this Litigation … and was reasonable and constituted due,
        adequate and sufficient notice to all persons entitled to such notice, and fully satisfied
        the requirements of the Federal Rules of Civil Procedure, including Rules 23(c)(2) and
        (e), the United States Constitution (including the Due Process Clause), the Rules of this
        Court, and any other applicable laws."

Lucas, et al. v. Kmart Corp., No. 99-cv-01923 (D.Colo.), wherein the Court recognized Jeanne
Finegan as an expert in the design of notice programs, and stated:

        The Court finds that the efforts of the parties and the proposed Claims Administrator
        in this respect go above and beyond the "reasonable efforts" required for identifying
        individual class members under F.R.C.P. 23(c)(2)(B).

In re: Johns-Manville Corp. (Statutory Direct Action Settlement, Common Law Direct Action
and Hawaii Settlement), No 82-11656, 57, 660, 661, 665-73, 75 and 76 (BRL) (Bankr. S.D.N.Y.).
The nearly half-billion dollar settlement incorporated three separate notification programs,
which targeted all persons who had asbestos claims whether asserted or unasserted, against
the Travelers Indemnity Company. In the Findings of Fact and Conclusions of a Clarifying Order
Approving the Settlements, slip op. at 47-48 (Aug. 17, 2004), the Honorable Burton R. Lifland,
Chief Justice, stated:

        As demonstrated by Findings of Fact (citation omitted), the Statutory Direct Action
        Settlement notice program was reasonably calculated under all circumstances to
        apprise the affected individuals of the proceedings and actions taken involving their
        interests, Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950), such
        program did apprise the overwhelming majority of potentially affected claimants and



Jeanne C. Finegan, APR CV                                                                      11
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 68 of 169




        far exceeded the minimum notice required. . . . The results simply speak for
        themselves.

Pigford v. Glickman and U.S. Department of Agriculture, No. 97-1978. 98-1693 (PLF) (D.D.C.).
This matter was the largest civil rights case to settle in the United States in over 40 years. The
highly publicized, nationwide paid media program was designed to alert all present and past
African-American farmers of the opportunity to recover monetary damages against the U.S.
Department of Agriculture for alleged loan discrimination. In his Opinion, the Honorable Paul L.
Friedman commended the parties with respect to the notice program, stating;

        The parties also exerted extraordinary efforts to reach class members through a
        massive advertising campaign in general and African American targeted publications
        and television stations. . . . The Court concludes that class members have received
        more than adequate notice and have had sufficient opportunity to be heard on the
        fairness of the proposed Consent Decree.

In re: Louisiana-Pacific Inner-Seal Siding Litig., Nos. 879-JE, and 1453-JE (D.Or.). Under the
terms of the Settlement, three separate notice programs were to be implemented at three-year
intervals over a period of six years. In the first notice campaign, Ms. Finegan implemented the
print advertising and Internet components of the Notice program. In approving the legal notice
communication plan, the Honorable Robert E. Jones stated:

        The notice given to the members of the Class fully and accurately informed the Class
        members of all material elements of the settlement…[through] a broad and extensive
        multi-media notice campaign.

Additionally, with regard to the third-year notice program for Louisiana-Pacific, the Honorable
Richard Unis, Special Master, commented that the notice was:

        …well formulated to conform to the definition set by the court as adequate and
        reasonable notice. Indeed, I believe the record should also reflect the Court's
        appreciation to Ms. Finegan for all the work she's done, ensuring that noticing was
        done correctly and professionally, while paying careful attention to overall costs. Her
        understanding of various notice requirements under Fed. R. Civ. P. 23, helped to insure
        that the notice given in this case was consistent with the highest standards of
        compliance with Rule 23(d)(2).

In re: Expedia Hotel Taxes and Fees Litigation, No. 05-2-02060-1 (SEA) (Sup. Ct. of Wash. in and
for King County). In the Order Granting Final Approval of Class Action Settlement, Judge
Monica Benton stated:

        The Notice of the Settlement given to the Class … was the best notice practicable
        under the circumstances. All of these forms of Notice directed Class Members to a
        Settlement Website providing key Settlement documents including instructions on how

Jeanne C. Finegan, APR CV                                                                      12
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 69 of 169




        Class Members could exclude themselves from the Class, and how they could object to
        or comment upon the Settlement. The Notice provided due and adequate notice of
        these proceeding and of the matters set forth in the Agreement to all persons entitled
        to such notice, and said notice fully satisfied the requirements of CR 23 and due
        process.

Thomas A. Foster and Linda E. Foster v. ABTco Siding Litigation, No. 95-151-M (Cir. Ct.,
Choctaw County, Ala.). This litigation focused on past and present owners of structures sided
with Abitibi-Price siding. The notice program that Ms. Finegan designed and implemented was
national in scope and received the following praise from the Honorable J. Lee McPhearson:

        The Court finds that the Notice Program conducted by the Parties provided individual
        notice to all known Class Members and all Class Members who could be identified
        through reasonable efforts and constitutes the best notice practicable under the
        circumstances of this Action. This finding is based on the overwhelming evidence of
        the adequacy of the notice program. … The media campaign involved broad national
        notice through television and print media, regional and local newspapers, and the
        Internet (see id. ¶¶9-11) The result: over 90 percent of Abitibi and ABTco owners are
        estimated to have been reached by the direct media and direct mail campaign.

Wilson v. Massachusetts Mut. Life Ins. Co., No. D-101-CV 98-02814 (First Judicial Dist. Ct.,
County of Santa Fe, N.M.). This was a nationwide notification program that included all persons
in the United States who owned, or had owned, a life or disability insurance policy with
Massachusetts Mutual Life Insurance Company and had paid additional charges when paying
their premium on an installment basis. The class was estimated to exceed 1.6 million
individuals. www.insuranceclassclaims.com. In granting preliminary approval to the settlement,
the Honorable Art Encinias found:

        [T]he Notice Plan [is] the best practicable notice that is reasonably calculated, under
        the circumstances of the action. …[and] meets or exceeds all applicable requirements
        of the law, including Rule 1-023(C)(2) and (3) and 1-023(E), NMRA 2001, and the
        requirements of federal and/or state constitutional due process and any other
        applicable law.

Sparks v. AT&T Corp., No. 96-LM-983 (Third Judicial Cir., Madison County, Ill.). The litigation
concerned all persons in the United States who leased certain AT&T telephones during the
1980’s. Ms. Finegan designed and implemented a nationwide media program designed to
target all persons who may have leased telephones during this time period, a class that
included a large percentage of the entire population of the United States.
In granting final approval to the settlement, the Court found:

         The Court further finds that the notice of the proposed settlement was sufficient and
        furnished Class Members with the information they needed to evaluate whether to
        participate in or opt out of the proposed settlement. The Court therefore concludes

Jeanne C. Finegan, APR CV                                                                   13
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 70 of 169




        that the notice of the proposed settlement met all requirements required by law,
        including all Constitutional requirements.

In re: Georgia-Pacific Toxic Explosion Litig., No. 98 CVC05-3535 (Ct. of Common Pleas, Franklin
County, Ohio). Ms. Finegan designed and implemented a regional notice program that included
network affiliate television, radio and newspaper. The notice was designed to alert adults living
near a Georgia-Pacific plant that they had been exposed to an air-born toxic plume and their
rights under the terms of the class action settlement. In the Order and Judgment finally
approving the settlement, the Honorable Jennifer L. Bunner stated:

        [N]otice of the settlement to the Class was the best notice practicable under the
        circumstances, including individual notice to all members who can be identified
        through reasonable effort. The Court finds that such effort exceeded even reasonable
        effort and that the Notice complies with the requirements of Civ. R. 23(C).

In re: American Cyanamid, No. CV-97-0581-BH-M (S.D.Al.). The media program targeted
Farmers who had purchased crop protection chemicals manufactured by American Cyanamid.
In the Final Order and Judgment, the Honorable Charles R. Butler Jr. wrote:

        The Court finds that the form and method of notice used to notify the Temporary
        Settlement Class of the Settlement satisfied the requirements of Fed. R. Civ. P. 23 and
        due process, constituted the best notice practicable under the circumstances, and
        constituted due and sufficient notice to all potential members of the Temporary Class
        Settlement.

In re: First Alert Smoke Alarm Litig., No. CV-98-C-1546-W (UWC) (N.D.Al.). Ms. Finegan
designed and implemented a nationwide legal notice and public information program. The
public information program ran over a two-year period to inform those with smoke alarms of
the performance characteristics between photoelectric and ionization detection. The media
program included network and cable television, magazine and specialty trade publications. In
the Findings and Order Preliminarily Certifying the Class for Settlement Purposes, Preliminarily
Approving Class Settlement, Appointing Class Counsel, Directing Issuance of Notice to the Class,
and Scheduling a Fairness Hearing, the Honorable C.W. Clemon wrote that the notice plan:

        …constitutes due, adequate and sufficient notice to all Class Members; and (v) meets
        or exceeds all applicable requirements of the Federal Rules of Civil Procedure, the
        United States Constitution (including the Due Process Clause), the Alabama State
        Constitution, the Rules of the Court, and any other applicable law.

In re: James Hardie Roofing Litig., No. 00-2-17945-65SEA (Sup. Ct. of Wash., King County). The
nationwide legal notice program included advertising on television, in print and on the Internet.
The program was designed to reach all persons who own any structure with JHBP roofing
products. In the Final Order and Judgment, the Honorable Steven Scott stated:


Jeanne C. Finegan, APR CV                                                                     14
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 71 of 169




        The notice program required by the Preliminary Order has been fully carried out… [and
        was] extensive. The notice provided fully and accurately informed the Class Members
        of all material elements of the proposed Settlement and their opportunity to
        participate in or be excluded from it; was the best notice practicable under the
        circumstances; was valid, due and sufficient notice to all Class Members; and complied
        fully with Civ. R. 23, the United States Constitution, due process, and other applicable
        law.

Barden v. Hurd Millwork Co. Inc., et al, No. 2:6-cv-00046 (LA) (E.D.Wis.) ("The Court approves,
as to form and content, the notice plan and finds that such notice is the best practicable under
the circumstances under Federal Rule of Civil Procedure 23(c)(2)(B) and constitutes notice in a
reasonable manner under Rule 23(e)(1).")

Altieri v. Reebok, No. 4:10-cv-11977 (FDS) (D.C.Mass.) ("The Court finds that the notices …
constitute the best practicable notice... The Court further finds that all of the notices are
written in simple terminology, are readily understandable by Class Members, and comply
with the Federal Judicial Center’s illustrative class action notices.")

Marenco v. Visa Inc., No. CV 10-08022 (DMG) (C.D.Cal.) ("[T]he Court finds that the notice
plan…meets the requirements of due process, California law, and other applicable precedent.
The Court finds that the proposed notice program is designed to provide the Class with the
best notice practicable, under the circumstances of this action, of the pendency of this
litigation and of the proposed Settlement’s terms, conditions, and procedures, and shall
constitute due and sufficient notice to all persons entitled thereto under California law, the
United States Constitution, and any other applicable law.")

Palmer v. Sprint Solutions, Inc., No. 09-cv-01211 (JLR) (W.D.Wa.) ("The means of notice were
reasonable and constitute due, adequate, and sufficient notice to all persons entitled to be
provide3d with notice.")

In re: Tyson Foods, Inc., Chicken Raised Without Antibiotics Consumer Litigation, No. 1:08-md-
01982 RDB (D. Md. N. Div.) (“The notice, in form, method, and content, fully complied with the
requirements of Rule 23 and due process, constituted the best notice practicable under the
circumstances, and constituted due and sufficient notice to all persons entitled to notice of
the settlement.”)

Sager v. Inamed Corp. and McGhan Medical Breast Implant Litigation, No. 01043771 (Sup. Ct.
Cal., County of Santa Barbara) (“Notice provided was the best practicable under the
circumstances.”).

Deke, et al. v. Cardservice Internat’l, Case No. BC 271679, slip op. at 3 (Sup. Ct. Cal., County of
Los Angeles) (“The Class Notice satisfied the requirements of California Rules of Court 1856
and 1859 and due process and constituted the best notice practicable under the
circumstances.”).

Jeanne C. Finegan, APR CV                                                                       15
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 72 of 169




Levine, et al. v. Dr. Philip C. McGraw, et al., Case No. BC 312830 (Los Angeles County Super.
Ct., Cal.) (“[T]he plan for notice to the Settlement Class … constitutes the best notice
practicable under the circumstances and constituted due and sufficient notice to the members
of the Settlement Class … and satisfies the requirements of California law and federal due
process of law.”).

In re: Canadian Air Cargo Shipping Class Actions, Court File No. 50389CP, Ontario Superior
Court of Justice, Supreme Court of British Columbia, Quebec Superior Court (“I am satisfied the
proposed form of notice meets the requirements of s. 17(6) of the CPA and the proposed
method of notice is appropriate.”).

Fischer et al v. IG Investment Management, Ltd. et al, Court File No. 06-CV-307599CP, Ontario
Superior Court of Justice.

In re: Vivendi Universal, S.A. Securities Litigation, No. 02-cv-5571 (RJH)(HBP) (S.D.N.Y.).

In re: Air Cargo Shipping Services Antitrust Litigation, No. 06-MD-1775 (JG) (VV) (E.D.N.Y.).

Berger, et al., v. Property ID Corporation, et al., No. CV 05-5373-GHK (CWx) (C.D.Cal.).

Lozano v. AT&T Mobility Wireless, No. 02-cv-0090 CAS (AJWx) (C.D.Cal.).

Howard A. Engle, M.D., et al., v. R.J. Reynolds Tobacco Co., Philip Morris, Inc., Brown &
Williamson Tobacco Corp., No. 94-08273 CA (22) (11th Judicial Dist. Ct. of Miami-Dade County,
Fla.).

In re: Royal Dutch/Shell Transport Securities Litigation, No. 04 Civ. 374 (JAP) (Consolidated
Cases) (D. N.J.).

In re: Epson Cartridge Cases, Judicial Council Coordination Proceeding, No. 4347 (Sup. Ct. of
Cal., County of Los Angeles).

UAW v. General Motors Corporation, No: 05-73991 (E.D.MI).

Wicon, Inc. v. Cardservice Intern’l, Inc., BC 320215 (Sup. Ct. of Cal., County of Los Angeles).

In re: SmithKline Beecham Clinical Billing Litig., No. CV. No. 97-L-1230 (Third Judicial Cir.,
Madison County, Ill.). Ms. Finegan designed and developed a national media and Internet site
notification program in connection with the settlement of a nationwide class action concerning
billings for clinical laboratory testing services.

MacGregor v. Schering-Plough Corp., No. EC248041 (Sup. Ct. Cal., County of Los Angeles). This
nationwide notification program was designed to reach all persons who had purchased or used

Jeanne C. Finegan, APR CV                                                                         16
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 73 of 169




an aerosol inhaler manufactured by Schering-Plough. Because no mailing list was available,
notice was accomplished entirely through the media program.

In re: Swiss Banks Holocaust Victim Asset Litig., No. CV-96-4849 (E.D.N.Y.). Ms. Finegan
managed the design and implementation of the Internet site on this historic case. The site was
developed in 21 native languages. It is a highly secure data gathering tool and information hub,
central to the global outreach program of Holocaust survivors. www.swissbankclaims.com.

In re: Exxon Valdez Oil Spill Litig., No. A89-095-CV (HRH) (Consolidated) (D. Alaska). Ms.
Finegan designed and implemented two media campaigns to notify native Alaskan residents,
trade workers, fisherman, and others impacted by the oil spill of the litigation and their rights
under the settlement terms.

In re: Johns-Manville Phenolic Foam Litig., No. CV 96-10069 (D. Mass). The nationwide multi-
media legal notice program was designed to reach all Persons who owned any structure,
including an industrial building, commercial building, school, condominium, apartment house,
home, garage or other type of structure located in the United States or its territories, in which
Johns-Manville PFRI was installed, in whole or in part, on top of a metal roof deck.

Bristow v Fleetwood Enters Litig., No Civ 00-0082-S-EJL (D. Id). Ms. Finegan designed and
implemented a legal notice campaign targeting present and former employees of Fleetwood
Enterprises, Inc., or its subsidiaries who worked as hourly production workers at Fleetwood’s
housing, travel trailer, or motor home manufacturing plants. The comprehensive notice
campaign included print, radio and television advertising.

In re: New Orleans Tank Car Leakage Fire Litig., No 87-16374 (Civil Dist. Ct., Parish of Orleans,
LA) (2000). This case resulted in one of the largest settlements in U.S. history. This campaign
consisted of a media relations and paid advertising program to notify individuals of their rights
under the terms of the settlement.

Garria Spencer v. Shell Oil Co., No. CV 94-074(Dist. Ct., Harris County, Tex.). The nationwide
notification program was designed to reach individuals who owned real property or structures
in the United States, which contained polybutylene plumbing with acetyl insert or metal insert
fittings.

In re: Hurd Millwork Heat Mirror™ Litig., No. CV-772488 (Sup. Ct. of Cal., County of Santa
Clara). This nationwide multi-media notice program was designed to reach class members with
failed heat mirror seals on windows and doors, and alert them as to the actions that they
needed to take to receive enhanced warranties or window and door replacement.

Laborers Dist. Counsel of Alabama Health and Welfare Fund v. Clinical Lab. Servs., Inc, No.
CV–97-C-629-W (N.D. Ala.). Ms. Finegan designed and developed a national media and Internet
site notification program in connection with the settlement of a nationwide class action
concerning alleged billing discrepancies for clinical laboratory testing services.

Jeanne C. Finegan, APR CV                                                                     17
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 74 of 169




In re: StarLink Corn Prods. Liab. Litig., No. 01-C-1181 (N.D. Ill).. Ms. Finegan designed and
implemented a nationwide notification program designed to alert potential class members of
the terms of the settlement.

In re: MCI Non-Subscriber Rate Payers Litig., MDL Docket No. 1275, 3:99-cv-01275 (S.D.Ill.).
The advertising and media notice program, found to be “more than adequate” by the Court,
was designed with the understanding that the litigation affected all persons or entities who
were customers of record for telephone lines presubscribed to MCI/World Com, and were
charged the higher non-subscriber rates and surcharges for direct-dialed long distance calls
placed on those lines. www.rateclaims.com.

In re: Albertson’s Back Pay Litig., No. 97-0159-S-BLW (D.Id.). Ms. Finegan designed and
developed a secure Internet site, where claimants could seek case information confidentially.

In re: Georgia Pacific Hardboard Siding Recovering Program, No. CV-95-3330-RG (Cir. Ct.,
Mobile County, Ala.). Ms. Finegan designed and implemented a multi-media legal notice
program, which was designed to reach class members with failed G-P siding and alert them of
the pending matter. Notice was provided through advertisements, which aired on national
cable networks, magazines of nationwide distribution, local newspaper, press releases and
trade magazines.

In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., Nos. 1203,
99-20593. Ms. Finegan worked as a consultant to the National Diet Drug Settlement
Committee on notification issues. The resulting notice program was described and
complimented at length in the Court’s Memorandum and Pretrial Order 1415, approving the
settlement,

In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 2000 WL
1222042, Nos. 1203, 99-20593 (E.D.Pa. Aug. 28, 2002).

Ms. Finegan designed the Notice programs for multiple state antitrust cases filed against the
Microsoft Corporation. In those cases, it was generally alleged that Microsoft unlawfully used
anticompetitive means to maintain a monopoly in markets for certain software, and that as a
result, it overcharged consumers who licensed its MS-DOS, Windows, Word, Excel and Office
software. The multiple legal notice programs designed by Jeanne Finegan and listed below
targeted both individual users and business users of this software. The scientifically designed
notice programs took into consideration both media usage habits and demographic
characteristics of the targeted class members.

In re: Florida Microsoft Antitrust Litig. Settlement, No. 99-27340 CA 11 (11th Judicial Dist.
Ct. of Miami-Dade County, Fla.).




Jeanne C. Finegan, APR CV                                                                       18
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 75 of 169




In re: Montana Microsoft Antitrust Litig. Settlement, No. DCV 2000 219 (First Judicial Dist. Ct.,
Lewis & Clark Co., Mt.).

In re: South Dakota Microsoft Antitrust Litig. Settlement, No. 00-235(Sixth Judicial Cir., County
of Hughes, S.D.).

In re: Kansas Microsoft Antitrust Litig. Settlement, No. 99C17089 Division No. 15 Consolidated
Cases (Dist. Ct., Johnson County, Kan.) (“The Class Notice provided was the best notice
practicable under the circumstances and fully complied in all respects with the requirements of
due process and of the Kansas State. Annot. §60-22.3.”).

In re: North Carolina Microsoft Antitrust Litig. Settlement, No. 00-CvS-4073 (Wake) 00-CvS-
1246 (Lincoln) (General Court of Justice Sup. Ct., Wake and Lincoln Counties, N.C.).

In re: ABS II Pipes Litig., No. 3126 (Sup. Ct. of Cal., Contra Costa County). The Court approved
regional notification program designed to alert those individuals who owned structures with
the pipe that they were eligible to recover the cost of replacing the pipe.

In re: Avenue A Inc. Internet Privacy Litig., No: C00-1964C (W.D. Wash.).

In re: Lorazepam and Clorazepate Antitrust Litig., No. 1290 (TFH) (D.C.C.).

In re: Providian Fin. Corp. ERISA Litig., No C-01-5027 (N.D. Cal.).

In re: H & R Block., et al Tax Refund Litig., No. 97195023/CC4111 (MD Cir. Ct., Baltimore City).

In re: American Premier Underwriters, Inc, U.S. Railroad Vest Corp., No. 06C01-9912 (Cir. Ct.,
Boone County, Ind.).

In re: Sprint Corp. Optical Fiber Litig., No: 9907 CV 284 (Dist. Ct., Leavenworth County, Kan).

In re: Shelter Mutual Ins. Co. Litig., No. CJ-2002-263 (Dist.Ct., Canadian County. Ok).

In re: Conseco, Inc. Sec. Litig., No: IP-00-0585-C Y/S CA (S.D. Ind.).

In re: Nat’l Treasury Employees Union, et al., 54 Fed. Cl. 791 (2002).

In re: City of Miami Parking Litig., Nos. 99-21456 CA-10, 99-23765 – CA-10 (11th Judicial Dist.
Ct. of Miami-Dade County, Fla.).

In re: Prime Co. Incorporated D/B/A/ Prime Co. Personal Comm., No. L 1:01CV658 (E.D. Tx.).

Alsea Veneer v. State of Oregon A.A., No. 88C-11289-88C-11300.


Jeanne C. Finegan, APR CV                                                                         19
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 76 of 169




                                  INTERNATIONAL EXPERIENCE

Bell v. Canadian Imperial Bank of Commerce, et al, Court File No.: CV-08-359335 (Ontario
Superior Court of Justice); (2016).

In re: Canadian Air Cargo Shipping Class Actions (Ontario Superior Court of Justice, Court File
No. 50389CP, Supreme Court of British Columbia.

In re: Canadian Air Cargo Shipping Class Actions (Québec Superior Court).

Fischer v. IG Investment Management LTD., No. 06-CV-307599CP (Ontario Superior Court of
Justice).

In Re Nortel I & II Securities Litigation, Civil Action No. 01-CV-1855 (RMB), Master File No. 05
MD 1659 (LAP) (S.D.N.Y. 2006).

Frohlinger v. Nortel Networks Corporation et al., Court File No.: 02-CL-4605 (Ontario Superior
Court of Justice).

Association de Protection des Épargnants et Investissuers du Québec v. Corporation Nortel
Networks, No.: 500-XX-XXXXXXX-017 (Superior Court of Québec).

Jeffery v. Nortel Networks Corporation et al., Court File No.: S015159 (Supreme Court of British
Columbia).

Gallardi v. Nortel Networks Corporation, No. 05-CV-285606CP (Ontario Superior Court).

Skarstedt v. Corporation Nortel Networks, No. 500-06-000277-059 (Superior Court of Québec).



                        SEC ENFORCEMENT NOTICE PROGRAM EXPERIENCE

SEC v. Vivendi Universal, S.A., et al., Case No. 02 Civ. 5571 (RJH) (HBP) (S.D.N.Y.).
The Notice program included publication in 11 different countries and eight different
languages.

SEC v. Royal Dutch Petroleum Company, No.04-3359 (S.D. Tex.)




Jeanne C. Finegan, APR CV                                                                          20
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 77 of 169




                    FEDERAL TRADE COMMISSION NOTICE PROGRAM EXPERIENCE

FTC v. TracFone Wireless, Inc., Case No. 15-cv-00392-EMC.

FTC v. Skechers U.S.A., Inc., No. 1:12-cv-01214-JG (N.D. Ohio).

FTC v. Reebok International Ltd., No. 11-cv-02046 (N.D. Ohio)

FTC v. Chanery and RTC Research and Development LLC [Nutraquest], No :05-cv-03460 (D.N.J.)

                                   BANKRUPTCY EXPERIENCE

      Ms. Finegan has designed and implemented hundreds of domestic and international
bankruptcy notice programs. A sample case list includes the following:

In Re: Purdue Pharma L.P., No. 19-23649 Bankr. SDNY 2020. Omnibus Hearing, Transcript of
Hearing p. 24:11, the Honorable Dennis Drain said, “this is an amazingly comprehensive and
expansive notice program. As is set forth in the papers, we're looking to reach, 95 percent or
more of the entirety of the adult population in the United States.”


In Re: PG&E Corporation Case No . 19-30088 Bankr. N.D. Cal. 2019. Hearing Establishing,
Deadline for Filing Proofs of Claim, (II) establishing the Form and Manner of Notice Thereof,
and (III) Approving Procedures for Providing Notice of Bar Date and Other Information to all
Creditors and Potential Creditors PG&E. June 26, 2019, Transcript of Hearing p. 21:1, the
Honorable Dennis Montali stated: …the technology and the thought that goes into all these
plans is almost incomprehensible. He further stated, p. 201:20 … Ms. Finegan has really
impressed me today…

In re AMR Corporation [American Airlines], et al., No. 11-15463 (SHL) (Bankr. S.D.N.Y.) ("due
and proper notice [was] provided, and … no other or further notice need be provided.")

In re Jackson Hewitt Tax Service Inc., et al., No 11-11587 (Bankr. D.Del.) (2011). The debtors
sought to provide notice of their filing as well as the hearing to approve their disclosure
statement and confirm their plan to a large group of current and former customers, many of
whom current and viable addresses promised to be a difficult (if not impossible) and costly
undertaking. The court approved a publication notice program designed and implemented by
Finegan and the administrator, that included more than 350 local newspaper and television
websites, two national online networks (24/7 Real Media, Inc. and Microsoft Media Network), a
website notice linked to a press release and notice on eight major websites, including CNN and
Yahoo. These online efforts supplemented the print publication and direct-mail notice provided
to known claimants and their attorneys, as well as to the state attorneys general of all 50
states. The Jackson Hewitt notice program constituted one of the first large chapter 11 cases to
incorporate online advertising.

Jeanne C. Finegan, APR CV                                                                       21
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 78 of 169




In re: Nutraquest Inc., No. 03-44147 (Bankr. D.N.J.)

In re: General Motors Corp. et al, No. 09-50026 (Bankr. S.D.N.Y.). This case is the 4th largest
bankruptcy in U.S. history. Ms. Finegan and her team worked with General Motors
restructuring attorneys to design and implement the legal notice program.

In re: ACandS, Inc., No. 0212687 (Bankr. D.Del.) (2007) (“Adequate notice of the Motion and of
the hearing on the Motion was given.”).

In re: United Airlines, No. 02-B-48191 (Bankr. N.D Ill.). Ms. Finegan worked with United and its
restructuring attorneys to design and implement global legal notice programs. The notice was
published in 11 countries and translated into 6 languages. Ms. Finegan worked closely with
legal counsel and UAL’s advertising team to select the appropriate media and to negotiate the
most favorable advertising rates. www.pd-ual.com.

In re: Enron, No. 01-16034 (Bankr. S.D.N.Y.). Ms. Finegan worked with Enron and its
restructuring attorneys to publish various legal notices.

In re: Dow Corning, No. 95-20512 (Bankr. E.D. Mich.). Ms. Finegan originally designed the
information website. This Internet site is a major information hub that has various forms in 15
languages.

In re: Harnischfeger Inds., No. 99-2171 (RJW) Jointly Administered (Bankr. D. Del.). Ms. Finegan
designed and implemented 6 domestic and international notice programs for this case. The
notice was translated into 14 different languages and published in 16 countries.

In re: Keene Corp., No. 93B 46090 (SMB), (Bankr. E.D. MO.). Ms. Finegan designed and
implemented multiple domestic bankruptcy notice programs including notice on the plan of
reorganization directed to all creditors and all Class 4 asbestos-related claimants and counsel.

In re: Lamonts, No. 00-00045 (Bankr. W.D. Wash.). Ms. Finegan designed an implemented
multiple bankruptcy notice programs.

In re: Monet Group Holdings, Nos. 00-1936 (MFW) (Bankr. D. Del.). Ms. Finegan designed and
implemented a bar date notice.

In re: Laclede Steel Co., No. 98-53121-399 (Bankr. E.D. MO.). Ms. Finegan designed and
implemented multiple bankruptcy notice programs.

In re: Columbia Gas Transmission Corp., No. 91-804 (Bankr. S.D.N.Y.). Ms. Finegan developed
multiple nationwide legal notice notification programs for this case.




Jeanne C. Finegan, APR CV                                                                    22
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 79 of 169




In re: U.S.H. Corp. of New York, et al. (Bankr. S.D.N.Y). Ms. Finegan designed and implemented
a bar date advertising notification campaign.

In re: Best Prods. Co., Inc., No. 96-35267-T, (Bankr. E.D. Va.). Ms. Finegan implemented a
national legal notice program that included multiple advertising campaigns for notice of sale,
bar date, disclosure and plan confirmation.

In re: Lodgian, Inc., et al., No. 16345 (BRL) Factory Card Outlet – 99-685 (JCA), 99-686 (JCA)
(Bankr. S.D.N.Y).

In re: Internat’l Total Servs, Inc., et al., Nos. 01-21812, 01-21818, 01-21820, 01-21882, 01-
21824, 01-21826, 01-21827 (CD) Under Case No: 01-21812 (Bankr. E.D.N.Y).

In re: Decora Inds., Inc. and Decora, Incorp., Nos. 00-4459 and 00-4460 (JJF) (Bankr. D. Del.).

In re: Genesis Health Ventures, Inc., et al, No. 002692 (PJW) (Bankr. D. Del.).

In re: Tel. Warehouse, Inc., et al, No. 00-2105 through 00-2110 (MFW) (Bankr. D. Del.).

In re: United Cos. Fin. Corp., et al, No. 99-450 (MFW) through 99-461 (MFW) (Bankr. D. Del.).

In re: Caldor, Inc. New York, The Caldor Corp., Caldor, Inc. CT, et al., No. 95-B44080 (JLG)
(Bankr. S.D.N.Y).

In re: Physicians Health Corp., et al., No. 00-4482 (MFW) (Bankr. D. Del.).

In re: GC Cos., et al., Nos. 00-3897 through 00-3927 (MFW) (Bankr. D. Del.).

In re: Heilig-Meyers Co., et al., Nos. 00-34533 through 00-34538 (Bankr. E.D. Va.).


                            PRODUCT RECALL AND CRISIS COMMUNICATION EXPERIENCE

Reser’s Fine Foods. Reser’s is a nationally distributed brand and manufacturer of food products
through giants such as Albertsons, Costco, Food Lion, WinnDixie, Ingles, Safeway and Walmart.
Ms. Finegan designed an enterprise-wide crisis communication plan that included
communications objectives, crisis team roles and responsibilities, crisis response procedures,
regulatory protocols, definitions of incidents that require various levels of notice, target
audiences, and threat assessment protocols. Ms. Finegan worked with the company through
two nationwide, high profile recalls, conducting extensive media relations efforts.

Gulf Coast Claims Facility Notice Campaign. Finegan coordinated a massive outreach effort
throughout the Gulf Coast region to notify those who have claims as a result of damages caused
by the Deep Water Horizon Oil spill. The notice campaign included extensive advertising in

Jeanne C. Finegan, APR CV                                                                         23
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 80 of 169




newspapers throughout the region, Internet notice through local newspaper, television and
radio websites and media relations. The Gulf Coast Claims Facility (GCCF) was an independent
claims facility, funded by BP, for the resolution of claims by individuals and businesses for
damages incurred as a result of the oil discharges due to the Deepwater Horizon incident on
April 20, 2010.

City of New Orleans Tax Revisions, Post-Hurricane Katrina. In 2007, the City of New Orleans
revised property tax assessments for property owners. As part of this process, it received
numerous appeals to the assessments. An administration firm served as liaison between the
city and property owners, coordinating the hearing schedule and providing important
information to property owners on the status of their appeal. Central to this effort was the
comprehensive outreach program designed by Ms. Finegan, which included a website and a
heavy schedule of television, radio and newspaper advertising, along with the coordination of
key news interviews about the project picked up by local media.

                                   ARTICLES/ SOCIAL MEDIA

Quoted: Editor & Publisher “3 Qualities Advertisers Seek in a Publishing Partner,”
editorandpublisher.com/ (February 4, 2020).

Tweet Chat: Contributing Panelist #Law360SocialChat, A live Tweet workshop concerning the
benefits and pit-falls of social media, Lexttalk.com, November 7, 2019.

Author, “Top Class Settlement Admin Factors to Consider in 2020” Law360, New York, (October
31, 2019, 5:44 PM ET).

Author, “Creating a Class Notice Program that Satisfies Due Process” Law360, New York,
(February 13, 2018 12:58 PM ET).

Author, “3 Considerations for Class Action Notice Brand Safety” Law360, New York, (October 2,
2017 12:24 PM ET).

Author, “What Would Class Action Reform Mean for Notice?” Law360, New York, (April 13,
2017 11:50 AM ET).

Author, “Bots Can Silently Steal your Due Process Notice.” Wisconsin Law Journal, April 2017.

Author, “Don’t Turn a Blind Eye to Bots. Ad Fraud and Bots are a Reality of the Digital
Environment.” LinkedIn article March 6, 2107.

Co-Author, “Modern Notice Requirements Through the Lens of Eisen and Mullane” –
Bloomberg - BNA Class Action Litigation Report, 17 CLASS 1077, (October 14, 2016).




Jeanne C. Finegan, APR CV                                                                   24
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 81 of 169




Author, “Think All Internet Impressions Are The Same? Think Again” – Law360.com, New York
(March 16, 2016, 3:39 ET).

Author, “Why Class Members Should See an Online Ad More Than Once” – Law360.com, New
York, (December 3, 2015, 2:52 PM ET).

Author, ‘Being 'Media-Relevant' — What It Means and Why It Matters - Law360.com, New York
(September 11, 2013, 2:50 PM ET).

Co-Author, “New Media Creates New Expectations for Bankruptcy Notice Programs,” ABI
Journal, Vol. XXX, No 9, (November 2011).

Quoted Expert, “Effective Class Action Notice Promotes Access to Justice: Insight from a New
U.S. Federal Judicial Center Checklist,” Canadian Supreme Court Law Review, (2011), 53 S.C.L.R.
(2d).

Co-Author, with Hon. Dickran Tevrizian – “Expert Opinion: It’s More Than Just a Report…Why
Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,” BNA Class
Action Litigation Report, 12 CLASS 464, May 27, 2011.

Co-Author, with Hon. Dickran Tevrizian, Your Insight, "Expert Opinion: It's More Than Just a
Report -Why Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,"
TXLR, Vol. 26, No. 21, May 26, 2011.

Quoted Expert, “Analysis of the FJC’s 2010 Judges’ Class Action Notice and Claims Process
Checklist and Guide: A New Roadmap to Adequate Notice and Beyond,” BNA Class Action
Litigation Report, 12 CLASS 165, February 25, 2011.

Author, Five Key Considerations for a Successful International Notice Program, BNA Class Action
Litigation Report, April, 9, 2010 Vol. 11, No. 7 p. 343.

Quoted Expert, “Communication Technology Trends Pose Novel Notification Issues for Class
Litigators,” BNA Electronic Commerce and Law, 15 ECLR 109 January 27, 2010.

Author, “Legal Notice: R U ready 2 adapt?” BNA Class Action Report, Vol. 10 Class 702, July 24,
2009.

Author, “On Demand Media Could Change the Future of Best Practicable Notice,” BNA Class
Action Litigation Report, Vol. 9, No. 7, April 11, 2008, pp. 307-310.

Quoted Expert, “Warranty Conference: Globalization of Warranty and Legal Aspects of
Extended Warranty,” Warranty Week, warrantyweek.com/archive/ww20070228.html/
February 28, 2007.


Jeanne C. Finegan, APR CV                                                                   25
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 82 of 169




Co-Author, “Approaches to Notice in State Court Class Actions,” For The Defense, Vol. 45, No.
11, November, 2003.

Citation, “Recall Effectiveness Research: A Review and Summary of the Literature on Consumer
Motivation and Behavior,” U.S. Consumer Product Safety Commission, CPSC-F-02-1391, p.10,
Heiden Associates, July 2003.

Author, “The Web Offers Near, Real-Time Cost Efficient Notice,” American Bankruptcy Institute,
ABI Journal, Vol. XXII, No. 5., 2003.

Author, “Determining Adequate Notice in Rule 23 Actions,” For The Defense, Vol. 44, No. 9
September, 2002.

Author, “Legal Notice, What You Need to Know and Why,” Monograph, July 2002.

Co-Author, “The Electronic Nature of Legal Noticing,” The American Bankruptcy Institute
Journal, Vol. XXI, No. 3, April 2002.

Author, “Three Important Mantras for CEO’s and Risk Managers,” - International Risk
Management Institute, irmi.com, January 2002.

Co-Author, “Used the Bat Signal Lately,” The National Law Journal, Special Litigation Section,
February 19, 2001.

Author, “How Much is Enough Notice,” Dispute Resolution Alert, Vol. 1, No. 6. March 2001.

Author, “Monitoring the Internet Buzz,” The Risk Report, Vol. XXIII, No. 5, Jan. 2001.

Author, “High-Profile Product Recalls Need More Than the Bat Signal,” - International Risk
Management Institute, irmi.com, July 2001.

Co-Author, “Do You Know What 100 Million People are Buzzing About Today?” Risk and
Insurance Management, March 2001.

Quoted Article, “Keep Up with Class Action,” Kentucky Courier Journal, March 13, 2000.

Author, “The Great Debate - How Much is Enough Legal Notice?” American Bar Association –
Class Actions and Derivatives Suits Newsletter, winter edition 1999.

                            SPEAKER/EXPERT PANELIST/PRESENTER

Chief Litigation Counsel      Speaker, “Four Factors Impacting the Cost of Your Class Action
Association (CLCA)            Settlement and Notice,” Houston TX, May 1, 2019


Jeanne C. Finegan, APR CV                                                                      26
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 83 of 169




CLE Webinar                  “Rule 23 Changes to Notice, Are You Ready for the Digital Wild,
                             Wild West?” October 23, 2018, https://bit.ly/2RIRvZq

American Bar Assn.           Faculty Panelist, 4th Annual Western Regional CLE Class Actions,
                             “Big Brother, Information Privacy, and Class Actions: How Big Data
                             and Social Media are Changing the Class Action Landscape” San
                             Francisco, CA June, 2018.

Miami Law Class Action     Faculty Panelist, “ Settlement and Resolution of Class Actions,”
& Complex Litigation Forum Miami, FL December 2, 2016.

The Knowledge Group          Faculty Panelist, “Class Action Settlements: Hot Topics 2016 and
                             Beyond,” Live Webcast, www.theknowledgegroup.org, October
                             2016.

ABA National Symposium       Faculty Panelist, “Ethical Considerations in Settling Class Actions,”
                             New Orleans, LA, March 2016.

S.F. Banking Attorney Assn. Speaker, “How a Class Action Notice can Make or Break your
                            Client’s Settlement,” San Francisco, CA, May 2015.

Perrin Class Action Conf.    Faculty Panelist, “Being Media Relevant, What It Means and Why
                             It Matters – The Social Media Evolution: Trends, Challenges and
                             Opportunities,” Chicago, IL May 2015.

Bridgeport Continuing Ed.    Speaker, Webinar “Media Relevant in the Class Notice Context.”
                             July, 2014.

Bridgeport Continuing Ed.    Faculty Panelist, “Media Relevant in the Class Notice Context.”
                             Los Angeles, California, April 2014.

CASD 5th Annual              Speaker, “The Impact of Social Media on Class Action Notice.”
                             Consumer Attorneys of San Diego Class Action Symposium, San
                             Diego, California, September 2012.

Law Seminars International Speaker, “Class Action Notice: Rules and Statutes Governing FRCP
                           (b)(3) Best Practicable… What constitutes a best practicable
                           notice? What practitioners and courts should expect in the new
                           era of online and social media.” Chicago, IL, October 2011.
                           *Voted by attendees as one of the best presentations given.

CASD 4th Annual              Faculty Panelist, “Reasonable Notice - Insight for practitioners on
                             the FJC’s Judges’ Class Action Notice and Claims Process Checklist



Jeanne C. Finegan, APR CV                                                                      27
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 84 of 169




                            and Plain Language Guide. Consumer Attorneys of San Diego Class
                            Action Symposium, San Diego, California, October 2011.

CLE International           Faculty Panelist, Building a Workable Settlement Structure, CLE
                            International, San Francisco, California May, 2011.

CASD                        Faculty Panelist, “21st Century Class Notice and Outreach.” 3nd
                            Annual Class Action Symposium CASD Symposium, San Diego,
                            California, October 2010.

CASD                        Faculty Panelist, “The Future of Notice.” 2nd Annual Class Action
                            Symposium CASD Symposium, San Diego California, October 2009.

American Bar Association    Speaker, 2008 Annual Meeting, “Practical Advice for Class Action
                            Settlements: The Future of Notice In the United States and
                            Internationally – Meeting the Best Practicable Standard.”
                            Section of Business Law Business and Corporate Litigation
                            Committee – Class and Derivative Actions Subcommittee, New
                            York, NY, August 2008.

Women Lawyers Assn.         Faculty Panelist, Women Lawyers Association of Los Angeles
                            “The Anatomy of a Class Action.” Los Angeles, CA, February, 2008.

Warranty Chain Mgmt.        Faculty Panelist, Presentation Product Recall Simulation. Tampa,
                            Florida, March 2007.

Practicing Law Institute.   Faculty Panelist, CLE Presentation, 11th Annual Consumer
                            Financial Services Litigation. Presentation: Class Action Settlement
                            Structures – Evolving Notice Standards in the Internet Age. New
                            York/Boston (simulcast), NY March 2006; Chicago, IL April 2006
                            and San Francisco, CA, May 2006.

U.S. Consumer Product       Ms. Finegan participated as an invited expert panelist to the CPSC
Safety Commission           to discuss ways in which the CPSC could enhance and measure the
                            recall process. As a panelist, Ms Finegan discussed how the CPSC
                            could better motivate consumers to take action on recalls and
                            how companies could scientifically measure and defend their
                            outreach efforts. Bethesda, MD, September 2003.

Weil, Gotshal & Manges      Presenter, CLE presentation, “A Scientific Approach to Legal Notice
                            Communication.” New York, June 2003.

Sidley & Austin             Presenter, CLE presentation, “A Scientific Approach to Legal
                            Notice Communication.” Los Angeles, May 2003.

Jeanne C. Finegan, APR CV                                                                    28
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 85 of 169




Kirkland & Ellis            Speaker to restructuring group addressing “The Best Practicable
                            Methods to Give Notice in a Tort Bankruptcy.” Chicago, April
                            2002.

Georgetown University Law Faculty, CLE White Paper: “What are the best practicable methods
                          to Center Mass Tort Litigation give notice? Dispelling the
                          communications myth – A notice Institute disseminated is a
                          notice communicated,” Mass Tort Litigation Institute. Washington
                          D.C., November, 2001.

American Bar Association    Presenter, “How to Bullet-Proof Notice Programs and What
                            Communication Barriers Present Due Process Concerns in Legal
                            Notice,” ABA Litigation Section Committee on Class Actions &
                            Derivative Suits. Chicago, IL, August 6, 2001.

McCutchin, Doyle, Brown     Speaker to litigation group in San Francisco and simulcast to four
                            other McCutchin locations, addressing the definition of effective
                            notice and barriers to communication that affect due process in
                            legal notice. San Francisco, CA, June 2001.

Marylhurst University       Guest lecturer on public relations research methods. Portland,
                            OR, February 2001.

University of Oregon        Guest speaker to MBA candidates on quantitative and qualitative
                            research for marketing and communications programs. Portland,
                            OR, May 2001.

Judicial Arbitration &      Speaker on the definition of effective notice. San Francisco and Los
Mediation Services (JAMS)   Angeles, CA, June 2000.

International Risk          Past Expert Commentator on Crisis and Litigation Communications.
Management Institute        www.irmi.com.

The American Bankruptcy     Past Contributing Editor – Beyond the Quill. www.abi.org.
Institute Journal (ABI)

                                           BACKGROUND

        Ms Finegan’s past experience includes working in senior management for leading Class
Action Administration firms including The Garden City Group (“GCG”) and Poorman-Douglas
Corp., (“EPIQ”). Ms. Finegan co-founded Huntington Advertising, a nationally recognized leader
in legal notice communications. After Fleet Bank purchased her firm in 1997, she grew the
company into one of the nation’s leading legal notice communication agencies.

Jeanne C. Finegan, APR CV                                                                   29
       Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 86 of 169




        Prior to that, Ms. Finegan spearheaded Huntington Communications, (an Internet
development company) and The Huntington Group, Inc., (a public relations firm). As a partner
and consultant, she has worked on a wide variety of client marketing, research, advertising,
public relations and Internet programs. During her tenure at the Huntington Group, client
projects included advertising (media planning and buying), shareholder meetings, direct mail,
public relations (planning, financial communications) and community outreach programs. Her
past client list includes large public and privately held companies: Code-A-Phone Corp., Thrifty-
Payless Drug Stores, Hyster-Yale, The Portland Winter Hawks Hockey Team, U.S. National Bank,
U.S. Trust Company, Morley Capital Management, and Durametal Corporation.

        Prior to Huntington Advertising, Ms. Finegan worked as a consultant and public relations
specialist for a West Coast-based Management and Public Relations Consulting firm.

        Additionally, Ms. Finegan has experience in news and public affairs. Her professional
background includes being a reporter, anchor and public affairs director for KWJJ/KJIB radio in
Portland, Oregon, as well as reporter covering state government for KBZY radio in Salem,
Oregon. Ms. Finegan worked as an assistant television program/promotion manager for KPDX
directing $50 million in programming. She was also the program/promotion manager at KECH-
22 television.

        Ms. Finegan's multi-level communication background gives her a thorough, hands-on
understanding of media, the communication process, and how it relates to creating effective
and efficient legal notice campaigns.
                          MEMBERSHIPS, PROFESSIONAL CREDENTIALS

APR     Accredited. Universal Board of Accreditation Public Relations Society of America
                   Member of the Public Relations Society of America
                   Member Canadian Public Relations Society

Board of Directors - Alliance for Audited Media
Alliance for Audited Media (“AAM”) is the recognized leader in cross-media verification. It was
founded in 1914 as the Audit Bureau of Circulations (ABC) to bring order and transparency to the
media industry. Today, more than 4,000 publishers, advertisers, agencies and technology vendors
depend on its data-driven insights, technology certification audits and information services to
transact with trust.




                                          SOCIAL MEDIA

LinkedIn: www.linkedin.com/in/jeanne-finegan-apr-7112341b




Jeanne C. Finegan, APR CV                                                                          30
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 87 of 169




          Exhibit B
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 88 of 169




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

                                             )
DAVID ORR, HENRY CHAMBERLAIN,                )   Case No.: 1:17-cv-01622-MLB
ANGELA MICKEL, and JENNIFER                  )
GRADY, individually and on behalf of all     )
others similarly situated,                   )
                                             )   Hon. Michael L. Brown
Plaintiffs,                                  )
                                             )
   v.                                        )
                                             )
INTERCONTINENTAL HOTELS                      )
GROUP, PLC, INTER-CONTINENTAL                )
HOTELS CORPORATION, and                      )
INTERCONTINENTAL HOTELS                      )
GROUP RESOURCES, INC.,                       )
                                             )
Defendants.                                  )

             ORDER GRANTING PRELIMINARY APPROVAL
            OF CLASS ACTION SETTLEMENT AGREEMENT,
           DIRECTING NOTICE TO THE SETTLEMENT CLASS,
             AND SCHEDULING FINAL FAIRNESS HEARING

        WHEREAS, this matter coming before the Court pursuant to Representative

Plaintiffs’ Motion for Preliminary Approval of the Class Action Settlement

Agreement dated April 14, 2020 (the “Settlement”);

        WHEREAS, having reviewed and considered the Settlement, Representative

Plaintiffs’ Motion for Preliminary Approval of the Settlement, and all documents
        Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 89 of 169




and exhibits filed in connection therewith, and otherwise being duly advised in the

premises;

        NOW, THEREFORE, IT IS HEREBY ORDERED:

   I.        PRELIMINARY APPROVAL OF THE SETTLEMENT

        1.     Representative Plaintiffs’ Motion for Preliminary Approval is

GRANTED. The terms defined in the Settlement shall have the same meaning in

this Order.

        2.     The terms of the Settlement are preliminarily approved as fair,

reasonable, and adequate within the meaning of Rule 23 of the Federal Rules of Civil

Procedure and the Class Action Fairness Act of 2005 (“CAFA”), are sufficient to

warrant providing notice of the Settlement to the Settlement Class in accordance

with the Notice Program, and are subject to further and final consideration at the

Final Fairness Hearing provided for below. In making this determination, the Court

has considered the current posture of the litigation, the benefits of the Settlement to

the Settlement Class, and the risks and benefits of continuing litigation to the Settling

Parties and the Settlement Class.




                                           2
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 90 of 169




   II.        THE SETTLEMENT CLASS, REPRESENTATIVE PLAINTIFFS,
              LEAD CLASS COUNSEL, AND PLAINTIFFS’ EXECUTIVE
              COMMITTEE

         3.     Having made the findings set forth below, the Court finds that a

Settlement Class defined as follows is likely to be certified for settlement purposes

only at the Final Fairness Hearing:

         All persons who reside in the United States and used their credit or debit
         card at the front desk of an IHG-Branded Hotel location, or used their
         credit or debit card at a restaurant or bar on an IHG-managed hotel or
         property, as set forth at the locations and in the time periods identified
         in Exhibit I to [the Settlement].

SA ¶¶ 1.20, 2.7. The following Persons are specifically excluded from the Settlement

Class: (a) individuals who are or were during the Data Security Incidents officers or

directors of IHG; (b) any justice, judge, magistrate judge, or law clerk of the Court,

the United States Court of Appeals for the Eleventh Circuit, and the Supreme Court

of the United States. SA ¶ 1.20.

         4.     The Court provisionally finds, for the purposes of settlement only and

conditioned upon entry of an Order finally approving the Settlement as fair,

reasonable, and adequate, that the class action requirements of Fed. R. Civ. P. 23(a)

and (b)(3) are likely to be satisfied at the final approval stage in that: (a) Settlement

Class Members are so numerous that joinder of all members is impracticable; (b)

important questions of law or fact exist that are common to all Settlement Class

                                             3
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 91 of 169




Members; (c) the claims of Representative Plaintiffs are typical of the claims of the

Settlement Class Members they seek to represent; (d) Representative Plaintiffs and

Lead Class Counsel have and will fairly and adequately represent the interests of the

Settlement Class; (e) questions of law and fact common to members of the

Settlement Class predominate over any questions affecting only individual members

of the Settlement Class; and (f) a class action is the superior method to fairly and

efficiently adjudicate this controversy.

      5.     The Court appoints the following individuals as representatives of the

Settlement Class: David Orr, Henry Chamberlain, Angela Mickel, and Jennifer

Grady.

      6.     The Court finds that Ben Barnow and Erich P. Schork, Barnow and

Associates, P.C., and David J. Worley, Evangelista Worley LLC, are experienced

class action litigators who have and will continue to fairly and adequately represent

the interests of the Settlement Class. Pursuant to Fed. R. Civ. P. 23(g), the Court

appoints Ben Barnow, Erich P. Schork, and David Worley as Lead Class Counsel.

The Court also finds that John Yanchunis and Jean Martin, Morgan & Morgan

Complex Litigation Group, Brian K. Herrington, Schlanger Law Group LLP, and

Ranse M. Partin, Conley Griggs Partin LLP, are experienced class action plaintiff’s

counsel and appoints these individuals as Plaintiffs’ Executive Committee.

                                           4
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 92 of 169




      7.     As provided for in the Settlement, if the Court does not grant final

approval of the Settlement or if the Settlement is terminated or cancelled in

accordance with its terms, then the Settlement, and the preliminary certification of

the Settlement Class for settlement purposes only provided for herein, will be

vacated and the Litigation shall proceed as though the Settlement Class had never

been preliminarily certified for settlement purposes only, without prejudice to any

party’s position on the issue of class certification or any other issue.

   III.    NOTICE OF THE SETTLEMENT TO THE SETTLEMENT CLASS

      8.     The Court appoints Heffler Claims Group as the Settlement

Administrator. The responsibilities of the Settlement Administrator are set forth in

the Settlement. Not later than [Month, __, 20__], the Settlement Administrator shall

provide to Lead Class Counsel for filing with the Court: (a) a list of those persons

who timely and validly excluded themselves from the Settlement; and (b) detailing

the scope, methods, and results of the Notice Program.

      9.     The Court has considered the Notice provisions in the Settlement, the

Class Notice methodology set forth in the Declaration of Jeanne C. Finegan attached

as Exhibit A to the Settlement (the “Notice Program”), and the Email Notice,

Postcard Notice, and Detailed Notice, attached as Exhibits C–E of the Settlement,

respectively. The Court finds that the direct emailing and mailing of Notice, targeted

                                           5
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 93 of 169




publication notice appearing in print media and on pre-vetted websites and social

media platforms, issuance of a press release, and establishing a dedicated settlement

website and toll-free number in the manner set forth in the Notice Program

constitutes the best notice practicable under the circumstances and satisfies the

requirements of Fed. R. Civ. P. 23(c), applicable law, and due process. The Court

approves as to form and content the Email Notice, Postcard Notice, and Detailed

Notice in the forms attached as Exhibits C, D, and E, respectively, to the Settlement.

The Court orders the Settlement Administrator to commence the Notice Program as

soon as practicable following entry of this Order.

      10.    The Court approves as to form and content the Claim Form attached as

Exhibit F to the Settlement.

      11.    Settlement Class Members who qualify for and wish to submit a Claim

Form under the Settlement shall do so in accordance with the requirements and

procedures of the Settlement and the Claim Form. The Claims deadline is [Month,

__, 20__]. All Settlement Class Members who fail to submit a claim in accordance

with the requirements and procedures of the Settlement and Claim Form shall be

forever barred from receiving any such benefit but will in all other respects be

subject to and bound by the provisions of the Settlement and the releases contained

therein.

                                          6
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 94 of 169




   IV.        REQUESTS FOR EXCLUSION FROM THE SETTLEMENT
              CLASS

        12.    Each Person wishing to opt out of the Settlement Class shall sign

(individually, or, if the Person opting out is less than 18 years of age, through the

signature of a parent, legal guardian or other legal representative) and timely mail

written notice of such intent to the designated Post Office box established by the

Settlement Administrator. The written notice must clearly manifest an intent to be

excluded from the Settlement Class. To be effective, written notice must be

postmarked no later than [Month, __, 20__] (the “Opt-Out Date”).

        13.    Persons who submit valid and timely notices of their intent to be

excluded from the Settlement Class shall neither receive any benefits of nor be bound

by the terms of the Settlement.

        14.    Persons falling within the definition of the Settlement Class who do not

timely and validly request to be excluded from the Settlement Class shall be bound

by the terms of the Settlement and all orders entered by the Court in connection

therewith.

   V.         OBJECTIONS

        15.    Each Settlement Class Member wishing to object to the Settlement shall

submit a timely written notice of his or her objection. Such notice shall state: (i) the

objector’s full name, address, and email address; (ii) information identifying the
                                           7
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 95 of 169




objector as a Settlement Class Member, including proof that they are a member of

the Settlement Class, (iii) a written statement of all grounds for the objection,

accompanied by any legal support for the objection; (iv) the identity of all counsel

representing the objector; (v) the identity of all counsel representing the objector

who may appear at the Final Fairness Hearing; (vi) all other cases in which the

objector (directly or through counsel) has filed an objection to any proposed class

action settlement, has been a named plaintiff in any class action, or has served as

proposed or class counsel, including the case name, court, and docket number for

each; (vii) a list of all persons who will be called to testify at the Final Fairness

Hearing in support of the objection; (ix) a statement confirming whether the objector

intends to personally appear or testify at the Final Fairness Hearing; and (x) the

objector’s signature or the signature of the objector’s duly authorized attorney or

other duly authorized representative (along with documentation setting forth such

representation). To be timely, written notice of an objection in appropriate form must

be filed with the Clerk of the United States District Court for the Northern District

of Georgia at the address where filings are accepted by the Clerk on or before

[Month, __, 20__] and served concurrently therewith upon (a) Lead Class Counsel

Erich P. Schork, Barnow and Associates, P.C., 205 West Randolph Street Suite

1630, Chicago, IL 60606, and Lead Class Counsel David J. Worley, Evangelista

                                          8
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 96 of 169




Worley, LLC, 8100 A. Roswell Road Suite 100, Atlanta, GA 30350; and also (b)

IHG’s counsel, David A. Carney, Baker & Hostetler, LLP, 127 Public Square, Suite

2000, Cleveland, OH 44114, counsel for IHG.

      16.     Unless otherwise ordered by the Court, any Settlement Class Member

who does not timely object in the manner prescribed above shall be deemed to have

waived all such objections and shall forever be foreclosed from making any

objection to the fairness, adequacy, or reasonableness of the Settlement, the Order

and Final Judgment approving the Settlement, and Lead Class Counsels` application

for an award of attorneys’ fees, costs, expenses, and Representative Plaintiff service

awards.

   VI.      THE FINAL FAIRNESS HEARING

      17.     The Court will hold a Final Fairness Hearing on Month __, 20__, at

__:__ _.m., in Courtroom 1906, Richard B. Russell Federal Building and United

States Courthouse, 75 Ted Turner Drive, Atlanta, Georgia, to determine: (a) whether

the Settlement Class should be certified for settlement purposes only; (b) whether

the Settlement should be finally approved as fair, reasonable, and adequate; and (c)

whether, and in what amount, attorneys’ fees, costs, and expenses, and

Representative Plaintiff service awards should be awarded. The Final Fairness




                                          9
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 97 of 169




Hearing may be continued by the Court without further notice to the Settlement

Class.

         18.   No later than [Month, __, 20__], Lead Class Counsel shall file, and IHG

may file, with the Court their motion for final approval of the Settlement and any

memorandum or other materials in support of final approval of the Settlement.

         19.   No later than [Month, __, 20__], Lead Class Counsel shall file with the

Court a motion for award of attorneys’ fees, costs, and expenses, and Representative

Plaintiff service awards.

   VII. OTHER PROVISIONS

         20.   The Settling Parties are authorized to take all necessary and appropriate

steps to establish the means necessary to implement the Settlement.

         21.   The Court shall maintain continuing jurisdiction over these settlement

proceedings to assure the effectuation thereof for the benefit of the Settlement Class.

IT IS SO ORDERED.

                                                Entered:



                                                ______________________________
                                                Honorable Michael L. Brown
                                                United States District Judge




                                           10
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 98 of 169




          Exhibit C
          Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 99 of 169

From: No Reply
To:

Subject: Notice of IHG Data Security Class Action Settlement


Class Member ID: <<refnum>>



If You Used a Credit or Debit Card at an InterContinental Hotels Group
 (IHG) Branded Hotel Location Between August 1, 2016 and December
    29, 2016, You Could Get Money from a Class Action Settlement.
            Si desea recibir esta notificación en español, llámenos o visite nuestra página web.

A Settlement has been reached in a class action lawsuit involving malware intrusions that affected certain
Inter-Continental Hotels Corporation and InterContinental Hotels Group Resources, Inc. (“IHG”)-
branded hotel, restaurant and bar locations between August 1, 2016 through December 29, 2016 (the “Data
Security Incidents”). The affected hotel brands include InterContinential, Holiday Inn, Holiday Inn
Express & Suites, Candlewood Suites, Crowne Plaza, Staybridge Suites, and Hotel Indigo. The specific
locations and time frames during which the IHG-branded hotel, restaurant, and bar locations were affected
by the Data Security Incidents are available at www.IHGdatasecuritysettlement.com/URL.


Who is Included?
You are included in the Settlement if you reside in the United States and used a credit or debit card at the
front desk of an affected hotel location or to make or attempt to make a purchase at an affected restaurant
or bar location identified at the website www.IHGdatasecuritysettlement.com/URL during the period
in which that hotel, restaurant or bar was affected by the Data Security Incidents.


What can I get from the Settlement?
The Settlement provides for payments to people who submit valid claims for documented out-of-pocket
expenses of up to $250 that either of the Data Security Incidents was a contributing factor to the expense
being incurred, and for reimbursement of documented fraudulent and unauthorized losses of up to $3,500
that were more likely than not caused by the Data Security Incidents. The total payments to the class are
capped at $1,550,000.


How do I get a payment?
The only way to qualify for a payment is to submit a valid Claim Form online or postmarked no later than
MONTH 00, 20XX. You can file a claim online at www.IHGdatasecuritysettlement.com or call 1-000-
000-0000 to request that a Claim Form be mailed to you.


What are my Rights?
           Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 100 of 169

Do Nothing: If you do nothing, you will remain in the Settlement Class, but you will not be eligible for
benefits, and you will be bound by the decisions of the Court and give up your rights to sue IHG for the
claims resolved by this Settlement. Object to the Settlement: You can stay in the Settlement Class and
object to the Settlement for any reason. Objections must be filed with the Clerk of Court for the United
States District Court for the Northern District of Georgia by MONTH 00, 20XX. Exclude Yourself: If
you do not want to be legally bound by the Settlement and wish to retain the right to sue IHG, you must
request to be excluded by MONTH 00, 20XX. Detailed instructions on how to object or exclude yourself
can be found at www.IHGdatasecuritysettlement.com.
On MONTH 00, 20XX, the Court will hold a Final Fairness Hearing to determine whether to approve the
Settlement, Class Counsel’s request for attorneys’ fees and reasonable costs and expenses of $550,000,
and an Incentive Award of $1,500 for each of the Representative Plaintiffs. The final approval motion and
motion for attorneys’ fees and reasonable costs and expenses will be posted on the Settlement website after
they are filed. You or your lawyer may attend the hearing at your own cost, but you do not have to.
This is only a summary. For additional information including the Claim Form, the Settlement Agreement,
how to file an objection, and Frequently Asked Questions call 1-000-000-0000 or visit
www.IHGdatasecuritysettlement.com.




             www.IHGdatasecuritysettlement.com 1-000-000-0000




To unsubscribe from this list, please click here:
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 101 of 169




          Exhibit D
  Case1:17-cv-01622-MLB
Case   Name                                          F IRST-CLASS
                        Document 70-2 Filed 04/15/20 Page   102 ofMAIL
                                                                   169
  c/o Settlement Administrator                                  U.S. POSTAGE PAID
                                                                      CITY, ST
  P.O. Box xxxxxx                                               PERMIT NO. XXXX
  Philadelphia, PA 19102-xxxxx


                                                        <<Barcode>>
            LEGAL NOTICE
                                            Class Member ID: <<Refnum>>
  If You Used a Credit or Debit Card
     at an InterContinental Hotels
      Group (IHG) Branded Hotel
   Location Between August 1, 2016          <<FirstName>> <<LastName>>
  and December 29, 2016, You Could          <<BusinessName>>
    Get Money from a Class Action
               Settlement.                  <<Address>>
                                            <<Address2>>
                                            <<City>>, <<ST>> <<Zip>>-<<zip4>>
  6LGHVHDUHFLELUHVWDQRWL¿FDFLyQHQ
   español, llámenos o visite nuestra
               página web.



                                 [BARCODE AREA]
A Settlement
Case          has been reached in a class      action lawsuit 70-2
                                                                Form online  or postmarked no later than MONTH 00, 20XX. You
LQYROYLQJ1:17-cv-01622-MLB                 Document
           PDOZDUH LQWUXVLRQV WKDW D൵HFWHG                           Filed     04/15/20           Page   103    of 169
                                                FHUWDLQ ,QWHU FDQ¿OHDFODLPRQOLQHDWwww.IHGdatasecuritysettlement.com
Continental Hotels Corporation and InterContinental Hotels              or call 1-000-000-0000 to request that a Claim Form be mailed
Group Resources, Inc. (“IHG”)-branded hotel, restaurant and             to you.
bar locations between August 1, 2016 through December 29,
 WKH ³'DWD 6HFXULW\ ,QFLGHQWV´ 7KH D൵HFWHG KRWHO EUDQGV   What are my Rights?
include InterContinential, Holiday Inn, Holiday Inn Express             Do Nothing: If you do nothing, you will remain in the Settlement
& Suites, Candlewood Suites, Crowne Plaza, Staybridge                   &ODVV EXW \RX ZLOO QRW EH HOLJLEOH IRU EHQH¿WV DQG \RX ZLOO EH
6XLWHV DQG +RWHO ,QGLJR  7KH VSHFL¿F ORFDWLRQV DQG WLPH     bound by the decisions of the Court and give up your rights to
frames during which the IHG-branded hotel, restaurant, and              sue IHG for the claims resolved by this Settlement. Object to
EDU ORFDWLRQV ZHUH D൵HFWHG E\ WKH 'DWD 6HFXULW\ ,QFLGHQWV      the Settlement: You can stay in the Settlement Class and object
are available at www.IHGdatasecuritysettlement.com/URL.                 WR WKH 6HWWOHPHQW IRU DQ\ UHDVRQ 2EMHFWLRQV PXVW EH ¿OHG ZLWK
                                                                        the Clerk of Court for the United States District Court for the
Who is Included?                                                        Northern District of Georgia by MONTH 00, 20XX. Exclude
You are included in the Settlement if you reside in the United          Yourself: If you do not want to be legally bound by the Settlement
States and used a credit or debit card at the front desk of an          and wish to retain the right to sue IGH, you must request to
D൵HFWHGKRWHOORFDWLRQRUWRPDNHRUDWWHPSWWRPDNHDSXUFKDVH        be excluded by MONTH 00, 20XX. Detailed instructions
DWDQD൵HFWHGUHVWDXUDQWRUEDUORFDWLRQLGHQWL¿HGDWWKHZHEVLWH      on how to object or exclude yourself can be found at www.
www.IHGdatasecuritysettlement.com/URL during the period                 IHGdatasecuritysettlement.com.
LQ ZKLFK WKDW KRWHO UHVWDXUDQW RU EDU ZDV D൵HFWHG E\ WKH 'DWD
Security Incidents.                                                        On MONTH 00, 20XX, the Court will hold a Final Fairness
                                                                           Hearing to determine whether to approve the Settlement, Class
What can I get from the Settlement?                                        Counsel’s request for attorneys’ fees and reasonable costs and
The Settlement provides for payments to people who submit valid expenses of $550,000, and an Incentive Award of $1,500 for each
claims for documented out-of-pocket expenses of up to $250 that RI WKH 5HSUHVHQWDWLYH 3ODLQWL൵V 7KH ¿QDO DSSURYDO PRWLRQ DQG
either of the Data Security Incidents was a contributing factor to motion for attorneys’ fees and reasonable costs and expenses will
the expense being incurred, and for reimbursement of documented EHSRVWHGRQWKH6HWWOHPHQWZHEVLWHDIWHUWKH\DUH¿OHG<RXRU
fraudulent and unauthorized losses of up to $3,500 that were more your lawyer may attend the hearing at your own cost, but you do
likely than not caused by the Data Security Incidents. The total not have to.
payments to the class are capped at $1,550,000.                            This is only a summary. For additional information including the
                                                                           &ODLP)RUPWKH6HWWOHPHQW$JUHHPHQWKRZWR¿OHDQREMHFWLRQ
How do I get a payment?                                                    and Frequently Asked Questions call 1-000-000-0000 or visit
The only way to qualify for a payment is to submit a valid Claim www.IHGdatasecuritysettlement.com.

                       www.IHGdatasecuritysettlement.com or 1-000-000-0000
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 104 of 169
                                                          Postage
                                                         Required




                       Case Name
                       c/o Settlement Administrator
                       P.O. Box xxxxxx
                       Philadelphia, PA 19102-xxxxx
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 105 of 169
   <<Barcode>>
     Class Member ID: <<Refnum>>

                                          Address Update
,I\RXKDYHDQDGGUHVVGL൵HUHQWIURPZKHUHWKLVSRVWFDUGZDVPDLOHGWRSOHDVHZULWH\RXUFRUUHFWDGGUHVVDQG
                 email below and return this portion to the address provided on the other side
DO NOT USE THIS POSTCARD TO FILE A CLAIM, AN EXCLUSION OR OBJECTION.


  Name:
             First Name                           M.I.          Last Name


  Street Address:



  Street Address 2:



  City:                                          State: ____ ____   Zip Code: ____ ____ ____ ____ ____



  Email Address:
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 106 of 169




           Exhibit E
             Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 107 of 169


                                   UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA


    If You Used a Credit or Debit Card at an InterContinental Hotels Group (IHG)
     Branded Hotel Location Between August 1, 2016 and December 29, 2016, You
                  Could Get Money from a Class Action Settlement.
                 A federal court ordered this notice. This is not a solicitation from a lawyer.
         Si desea recibir esta notificación en español, llámenos o visite nuestra página web.
x     A Settlement has been reached in a class action lawsuit involving malware intrusions that affected
      certain Inter-Continental Hotels Corporation and InterContinental Hotels Group Resources, Inc.
      (“IHG”)-branded hotel, restaurant and bar locations at varying times between August 1, 2016 through
      December 29, 2016 (the “Data Security Incidents”).
x     The affected hotel brands include InterContinential, Holiday Inn, Holiday Inn Express & Suites,
      Candlewood Suites, Crowne Plaza, Staybridge Suites, and Hotel Indigo. The specific hotel locations
      and time frames during which the IHG-branded hotel, restaurant, and bar locations were affected by
      the Data Security Incidents are available at www.IHGdatasecuritysettlement.com/URL.
x     The Settlement includes all persons who reside in the United States and used a payment card at the
      front desk of an affected hotel location or to make or attempt to make a purchase at an affected
      restaurant or bar location identified at the website www.IHGdatasecuritysettlement.com/URL
      during the period in which that hotel, restaurant, or bar was affected by the Data Security Incidents.
x     The Settlement provides for payments to people who submit valid claims for documented out-of-
      pocket expenses of up to $250 that either of the Data Security Incidents was a contributing factor to
      the expense being incurred, and for reimbursement of documented fraudulent and unauthorized
      losses of up to $3,500 that were more likely than not caused by the Data Security Incidents. The total
      payments to the class are capped at $1,550,000.
                           Your legal rights are affected even if you do nothing.
                                        Read this Notice carefully.
                           Your Legal Rights & Options in this Settlement
    Submit a Claim       You must submit a claim to get a payment.        Deadline Month 00, 20xx.

    Ask to be            This allows you to sue IHG over the claims       Deadline Month 00, 20xx.
    Excluded             resolved by this Settlement. You will not get
                         anything from this Settlement.
    Object               Write to the Court about why you do not like     Deadline Month 00, 20xx.
                         the Settlement. You can still get a payment.

    Do Nothing           You get no payment and you give up rights.

x     These rights and options – and the deadlines to exercise them – are explained in this notice.
x     The Court in charge of this case still has to decide whether to grant final approval of the Settlement.
      Payments will only be made after the Court grants final approval of the Settlement and after any
      appeals are resolved in favor of the Settlement.
            Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 108 of 169


                                           WHAT THIS NOTICE CONTAINS?
BASIC INFORMATION..................................................................................................................... Page 3
1. Why was this Notice issued?
2. What is this lawsuit about?
3. Why is this lawsuit a class action?
4. Why is there a Settlement?
WHO IS IN THE SETTLEMENT? ................................................................................................... Page 3
5. How do I know if I am included in the Settlement?
6. What if I am not sure whether I am included in the Settlement?
THE SETTLEMENT BENEFITS...................................................................................................... Page 5
7. What does the Settlement provide?
8. What payments are available for Expense Reimbursement?
9. What payments are available for Fraudulent & Unauthorized Expenses Reimbursement?
10. Can I submit claims for both types of Expenses?
HOW TO GET BENEFITS ................................................................................................................ Page 4
11. How do I get benefits?
12. How will claims be decided?
REMAINING IN THE SETTLEMENT ............................................................................................ Page 6
13. Do I need to do anything to remain in the Settlement?
14. What am I giving up as part of the Settlement?
EXCLUDING YOURSELF FROM THE SETTLEMENT ............................................................. Page 6
15. If I exclude myself, can I get a payment from this Settlement?
16. If I do not exclude myself, can I sue IHG for the same thing later?
17. How do I exclude myself from the Settlement?
THE LAWYERS REPRESENTING YOU........................................................................................ Page 7
18. Do I have a lawyer in this case?
19. How will the lawyers be paid?
OBJECTING TO THE SETTLEMENT ........................................................................................... Page 7
20. How do I tell the Court that I do not like the Settlement?
21. What is the difference between objecting and asking to be excluded?
THE COURT’S FAIRNESS HEARING ........................................................................................... Page 8
22. When and where will the Court decide whether to approve the Settlement?
23. Do I have to attend the hearing?
24. May I speak at the hearing?
IF YOU DO NOTHING ...................................................................................................................... Page 9
25. What happens if I do nothing?
GETTING MORE INFORMATION................................................................................................. Page 9
26. How do I get more information?


                 Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                      2
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 109 of 169


                                    BASIC INFORMATION
1.     Why was this Notice issued?
The Court authorized this notice because you have a right to know about the proposed Settlement in this
class action lawsuit and about all of your options before the Court decides whether to give “final
approval” to the Settlement. This notice explains the legal rights and options that you may exercise
before the Court decides whether to approve the Settlement.

Judge Michael L. Brown of the United States District Court for the Northern District of Georgia is
overseeing this case. The case is known as Orr, et al. v. InterContinental Hotels Group, PLC, et al.,
No. 17-cv-01622-MLB. The persons who sued are called the Plaintiffs. IHG are called the Defendants.

2.     What is this lawsuit about?
The lawsuit claims that IHG was responsible for the Data Security Incidents that occurred, and asserts
claims such as: negligence, negligence per se, breach of implied contract, and unjust enrichment. The
lawsuit seeks compensation for people who had losses as a result of the Data Security Incidents.

IHG denies all of the Plaintiffs’ claims and says it did not do anything wrong, but was the victim of a
sophisticated malware intrusion.

3.     Why is this lawsuit a class action?
In a class action, one or more people called “Representative Plaintiffs” sue on behalf of all people who
have similar claims. All of these people together are the “Settlement Class” or “Settlement Class
Members.” In this case, the Representative Plaintiffs are means David Orr, Henry Chamberlain, Angela
Mickel, and Jennifer Grady. One court resolves the issues for all Settlement Class Members, except for
those who exclude themselves from the Settlement Class.

4.     Why is there a Settlement?
By agreeing to settle, both sides avoid the cost and risk of a trial, and people who submit valid claims
will get compensation. The Representative Plaintiffs and their attorneys believe the Settlement is fair,
reasonable, and adequate and, thus, best for the Settlement Class and its members. The Settlement does
not mean that IHG did anything wrong.

                           WHO IS IN THE SETTLEMENT?
5.     How do I know if I am included in the Settlement?
You are included in the Settlement if you reside in the United States and used a credit or debit card at
the front desk of an affected hotel location or to make or attempt to make a purchase at an affected
restaurant or bar location identified at the website www.IHGdatasecuritysettlement.com/URL during
the period in which that hotel, restaurant, or bar was affected by the Data Security Incidents.

Specifically excluded from the Settlement Class are: (a) individuals who are or were during the Data
Security Incidents officers or directors of IHG; and (b) any justice, judge, magistrate judge, or law clerk
of the Court, the United States Court of Appeals for the Eleventh Circuit, and the U.S. Supreme Court.



            Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                 3
          Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 110 of 169


6.       What if I am not sure whether I am included in the Settlement?
If you are not sure whether you are included in the Settlement, you may:

     1. Call 1-000-000-0000 with questions or
     2. visit www.IHGdatasecuritysettlement.com.
     3. You may also write with questions to:
         IHG Data Security Settlement
         c/o Claims Administrator
         PO Box 0000
         Philadelphia, PA 19101-0000.

Please do not contact the Court with questions.

                            THE SETTLEMENT BENEFITS
7.       What does the Settlement provide?
The Settlement will provide payments to people who submit valid claims for (1) Expense
Reimbursement, and/or (2) Fraudulent and Unauthorized Charges Reimbursement. The total payments
to the class are capped at $1,550,000.

8.       What payments are available for Expense Reimbursement?
Settlement Class Members are eligible to receive expense reimbursement of up to $250.00 (in total) for
the following categories of out-pocket expenses:

     x   Unreimbursed bank fees;
     x   Unreimbursed card reissuance fees;
     x   Unreimbursed overdraft fees;
     x   Unreimbursed charges related to unavailability of funds;
     x   Unreimbursed late fees;
     x   Unreimbursed over-limit fees;
     x   Long distance telephone charges;
     x   Cell minutes (if charged by the minute);
     x   Internet usage charges (if charged by the minute or the amount of data usage);
     x   Text messages (if charged by the message);
     x   Unreimbursed charges from banks or credit card companies;
     x   Postage and shipping charges;
     x   Interest on payday loans due to card cancelation or due to over-limit situation;
     x   Cost for obtaining credit reports, and payments for obtaining or removing credit freezes and
         financial account freezes;
     x   Costs of credit monitoring and identity theft protection (up to $75) purchased and paid for any
         time from August 1, 2016, through and including Month 00, 20XX; and

             Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                  4
           Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 111 of 169


      x   Reimbursement of up to four hours of documented lost time (at $20 per hour) spent dealing with
          replacement card issues, updating automatic payments associations, contesting fraudulent
          charges, and otherwise dealing with the Data Security Incidents.

Reasonable documentation must be submitted with your Claim Form showing that either of the Data
Security Incidents was a contributing factor to the expense being incurred. More details are provided in
the Settlement Agreement, which is available at www.IHGdatasecuritysettlement.com.

9.        What payments are available for Fraudulent and Unauthorized Charges
          Reimbursement?
Settlement Class Members are eligible to receive reimbursement of actual unreimbursed losses due to
fraudulent activity or unauthorized charges of up to $3,500.00 per Settlement Class Member.

Reasonable documentation must be submitted with your Claim Form showing that the charge was more
likely than not caused by the Data Security Incidents. More details are provided in the Settlement
Agreement, which is available at www.IHGdatasecuritysettlement.com.

10.       Can I submit claims for both types of Expenses?
Yes, you can submit claims for both Expense Reimbursement and Fraudulent and Unauthorized Charges
Reimbursement.


                                   HOW TO GET BENEFITS
11.       How do I get benefits?
To get payment from the Settlement, you must complete a Claim Form. Please read the instructions
carefully, fill out the Claim Form, provide reasonable documentation, and mail it postmarked no later
than Month 00, 20XX, to:

          IHG Data Security Settlement
          c/o Claims Administrator
          PO Box 0000
          Philadelphia, PA 19101-0000

Claim Forms are available at www.IHGdatasecuritysettlement.com or you may request one by mail by
calling 1-000-000-0000.

12.       How will claims be decided?
The Claims Administrator will initially decide whether the information provided on a Claim Form is
complete and valid. The Claims Administrator may require additional information from any claimant.
If the required information is not provided timely, the claim will be considered invalid and will not be
paid.

If the claim is complete and the Claims Administrator denies the claim entirely or partially, the claimant
will be provided an opportunity to correct deficiencies identified by the Claims Administrator.



              Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                   5
         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 112 of 169


                        REMAINING IN THE SETTLEMENT

13.    Do I need to do anything to remain in the Settlement?
You do not have to do anything to remain in the Settlement, but if you want a payment, you must submit
a Claim Form postmarked by Month 00, 20XX.

14.    What am I giving up as part of the Settlement?
If the Settlement becomes final, you will give up your right to sue IHG for the claims being resolved by
this Settlement. The specific claims you are giving up against IHG are described in Section 1.15, 1.16,
1.23 of the Settlement Agreement. You will be releasing IHG and all related people or entities as
described in Section 6 of the Settlement Agreement. The Settlement Agreement is available at
www.IHGdatasecuritysettlement.com.
The Settlement Agreement describes the released claims with specific descriptions, so read it carefully.
If you have any questions you can talk to the law firms listed in Question 18 for free or you can, of
course, talk to your own lawyer at your own expense.

           EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want a payment from this Settlement, but you want to keep the right to sue IHG about
issues in this case, then you must take steps to get out of the Settlement Class. This is called excluding
yourself from – or is sometimes referred to as “opting out” of – the Settlement Class.

15.    If I exclude myself, can I get a payment from this Settlement?
No. If you exclude yourself, you will not be entitled to any benefits of the Settlement. You will also
not be bound by any judgment in this case.

16.    If I do not exclude myself, can I sue IHG for the same thing later?
No. Unless you exclude yourself, you give up any right to sue IHG for the claims that this Settlement
resolves. You must exclude yourself from the Settlement Class to start your own lawsuit or to be part
of any different lawsuit relating to the claims in this case. If you exclude yourself, do not submit a Claim
Form to ask for a payment.

17.    How do I exclude myself from the Settlement?
To exclude yourself, send a letter that says you want to be excluded from the Settlement in Orr, et al. v.
InterContinental Hotels Group, PLC, et al., Case No. 17-cv-01622-MLB. Include your name, address,
and signature. You must mail your Exclusion Request postmarked by Month 00, 20XX, to:

       IHG Settlement Exclusions
       PO Box 0000
       Philadelphia, PA 19101-0000




            Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                 6
             Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 113 of 169


                          THE LAWYERS REPRESENTING YOU

18.         Do I have a lawyer in this case?
Yes. The Court appointed the following lawyers as Lead Class Counsel: Ben Barnow and Erich P.
Schork, Barnow and Associates, P.C., and David J. Worley, Evangelista Worley LLC.

You will not be charged for these lawyers. If you want to be represented by your own lawyer, you may
hire one at your own expense.

19.         How will the lawyers be paid?
Lead Class Counsel will request the Court’s approval of an award for attorneys’ fees and reasonable
costs and expenses of $550,000.00. Lead Class Counsel will also request approval of incentive awards
of $1,500.00 for each of the Representative Plaintiffs. Any amount that the Court awards for attorneys’
fees, costs, expenses, and incentive awards will be paid separately by IHG and will not reduce the
amount of payments to Settlement Class Members who submit valid claims.

                           OBJECTING TO THE SETTLEMENT
You can tell the Court that you do not agree with the Settlement or some part of it.

20.         How do I tell the Court that I do not like the Settlement?
You can object to the Settlement if you do not like it or some part of it. The Court will consider your
views. To do so, you must file a written objection in this case, Orr, et al. v. InterContinental Hotels
Group, PLC, et al., No 17-cv-01622-MLB, with the Clerk of the Court at the address below.

Your objection must include all of the following information:
      (1)    The objector’s full name, address, and email address (if any);
      (2)    Information identifying the objector as a Settlement Class Member, including proof that they
             are a member of the Settlement Class;
      (3)    A written statement of all grounds for the objection, accompanied by any legal support for the
             objection;
      (4)    The identity of all counsel representing the objector;
      (5)    The identity of all counsel representing the objector who may appear at the Final Fairness
             Hearing;
      (6)    All other cases in which the objector (directly or through counsel) has filed an objection to any
             proposed class action settlement, has been a named plaintiff in any class action, or has served
             as proposed or class counsel, including the case name, court, and docket number for each;
      (7)    A list of all persons who will be called to testify at the Final Fairness Hearing in support of the
             objection;
      (8)    A list of all persons who will be called to testify at the Final Fairness Hearing in support of the
             objection;



                Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                     7
             Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 114 of 169


      (9)    A statement confirming whether the objector intends to personally appear or testify at the Final
             Fairness Hearing; and
      (10) The objector’s signature or the signature of the objector’s duly authorized attorney or other
           duly authorized representative (along with documentation setting forth such representation).

Your objection must be postmarked no later than Month 00, 20XX to:
            Clerk of the Court
            United States District Court, Northern District of Georgia
            Address
            City, ST 00000

In addition, you must mail a copy of your objection to Lead Class Counsel and Defense Counsel,
postmarked no later than Month 00, 20XX:

 LEAD CLASS COUNSEL                     Lead Class COUNSEL               Defense Counsel
 Erich P. Schork                        David J. Worley                  David A. Carney
 Barnow and Associates, P.C.            Evangelista Worley, LLC          Baker & Hostetler, LLP
 205 West Randolph Street               8100 A. Roswell Road             127 Public Square
 Suite 1630,                            Suite 100                        Suite 2000
 Chicago, IL 60606                      Atlanta, GA 30350                Cleveland, OH 44114


21.         What is the difference between objecting and asking to be excluded?
Objecting is telling the Court that you do not like the Settlement and why you do not think it should be
approved. You can object only if you do not exclude yourself from the Settlement Class. Excluding
yourself is telling the Court that you do not want to be part of the Settlement Class. If you exclude
yourself, you have no basis to object because the case no longer affects you.

                      THE COURT’S FINAL FAIRNESS HEARING
The Court will hold a hearing to decide whether to grant final approval of the Settlement.

22.         When and where will the Court decide whether to approve the Settlement?
The Court will hold a Final Fairness Hearing at 00:00 x.m. on Month 00, 20XX, in Courtroom 1906 at
the Richard B. Russell Federal Building, United States District Court, 75 Ted Turner Drive, SW, Atlanta,
GA. The hearing may be moved to a different date or time without additional notice, so it is a good idea
to check www.IHGdatasecuritysettlement.com or call 1-000-000-0000.

At this hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If there
are timely objections, the Court will consider them and will listen to people who have asked to speak at
the hearing if such a request has been properly made. The Court will also rule on the request for an
award of attorneys’ fees, costs, and expenses, as well as the request for incentive awards for the
Representative Plaintiffs. After the hearing, the Court will decide whether to approve the Settlement.
We do not know how long these decisions will take.



                Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                     8
          Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 115 of 169


23.      Do I have to attend the hearing?
No. Lead Class Counsel will present the Settlement Agreement to the Court. You or your own lawyer
are welcome to attend at your expense, but you are not required to do so. If you send an objection, you
do not have to come to the Court to talk about it. As long as you filed your written objection on time
with the Court and mailed it according to the instructions provided in Question 20, the Court will
consider it.

24.      May I speak at the hearing?
You may ask the Court for permission to speak at the Final Fairness Hearing. To do so, you must file
an objection according to the instructions in Question 20, including all the information required.

Your Objection must be filed with the Clerk of the Court for United States District Court for the
Northern District of Georgia no later than Month 00, 20XX. In addition, you must mail a copy of your
objection to both Lead Class Counsel and Defense Counsel listed in Question 20, postmarked no later
than Month 00, 20XX:


                                   IF YOU DO NOTHING
25.      What happens if I do nothing?
If you do nothing, you will get no benefits from this Settlement. Once the Settlement is granted final
approval and the judgment becomes final, you will not be able to start a lawsuit, continue with a lawsuit,
or be part of any other lawsuit against IHG about the legal issues in this case, ever again.

You must exclude yourself from the Settlement if you want to retain the right to sue IHG for the claims
resolved by this Settlement.

                          GETTING MORE INFORMATION
26.      How do I get more information?
This Notice only provides a summary the proposed Settlement. Complete details about the Settlement
can be found in the Settlement Agreement available at www.IHGdatasecuritysettlement.com.

You may also:
      1. Write to:
         IHG Data Security Settlement c/o Claims Administrator
         PO Box 0000
         Philadelphia, PA 19101-0000

      2. Visit the Settlement website at www.IHGdatasecuritysettlement.com.

      3. Call the toll-free number 1-000-000-0000.




              Questions? Call 1-000-000-0000 or visit www.IHGdatasecuritysettlement.com
                                                   9
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 116 of 169




           Exhibit F
               Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 117 of 169


                                                        Claim Form
                                                                                                     For Office Use Only
         MUST BE
        SUBMITTED
                                         Orr v. Inter-Continental Hotels Corp. and
      NO LATER THAN                    InterContinental Hotels Group Resources, Inc.
     <<Month Day, 2020>>


This claim form should be filled out online or submitted by mail if you (1) reside in the United States and (2) used a credit or
debit card at the front desk of an affected hotel location, or to make or attempt to make a purchase at an affected restaurant or bar
location, during the time periods identified at www.IHGdatasecuritysettlement.com/URL. The time frames during which the
different hotel, restaurant, and bar locations were affected by the Data Security Incidents are posted on the Settlement
administration website. These affected time periods vary by location but are all between August 1, 2016, and December 29, 2016.
You may receive a check if you fill out this Claim Form, the Settlement is approved, and you are found to be eligible for a
payment.
The Settlement Notice describes your legal rights and options. Please visit the official Settlement administration website,
<<www.URL.com>>, or call <<1-8##-###-####>> for more information.
This Claim Form may be submitted online at www.URL.com or completed and mailed to the address below. If you wish to submit
a Claim Form for a Settlement payment, you need to provide the information requested below. Please print clearly in blue or black
ink. Online Claim Forms must be submitted on or before Month, Day 2020. Claim Forms, including supporting documentation,
submitted by mail must be postmarked by Month, Day 2020 and mailed to:

                                            IHG Data Breach Settlement Administrator
                                            PO Box #####
                                            Philadelphia, PA 19101-##

I.      CLAIMANT INFORMATION
The Settlement Administrator will use this information for all communications regarding this Claim Form and the Settlement. If
this information changes before the Settlement benefits are issued, you must notify the Settlement Administrator in writing at the
address above.


 First Name                                             M.I.            Last Name


 Mailing Address, Line 1: Street Address/P.O. Box:


 Mailing Address, Line 2:


 City                                              State                                           Zip Code


 Email Address

 (___ ___ ___) ___ ___ ___ - ___ ___ ___ ___
 Telephone Number (Home)

 (___ ___ ___) ___ ___ ___ - ___ ___ ___ ___
 Telephone Number (Mobile)
              Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 118 of 169

II. PAYMENT ELIGIBILITY
If you received a postcard or email notifying you about the Settlement Agreement, please enter the unique code that was
included in your postcard or email notice here: ____________________________.

If you received notice of this settlement through a publication or through a website please identify the affected IHG-branded
hotel, restaurant, or bar location and the approximate date(s) of your stay(s) and/or purchases or attempted purchases on the
lines below.

Hotel/Restaurant: _______________________________

Date(s) of Stay(s)/Purchase(s): ________________________

III. BENEFIT SELECTION
Expense Reimbursement. If you wish to receive reimbursement (up to $250) for expenses or lost time incurred as a result
of the Data Security Incidents, check the relevant box below, fill in the total amount you are claiming for each category,
sign the attestation at the end of this Claim Form, and attach supporting documentation as described in bold type (if you
are asked to provide account statements as part of proof required for any part of your claim, you may mark out any unrelated
transactions if you wish). By checking the box(es) and signing the attestation below, you are affirming that to the best
or your knowledge and belief either of the Data Security Incidents was a contributing factor to the expense being
incurred.


        Bank Fees. Unreimbursed card replacement fees, card reissuance fees, overdraft fees, over-the-limit fees, charges related
        to the unavailability of funds, or late fees

                           Total amount for this category $____________

        Attach a copy of a bank or credit card statement or other proof of the fees or charges.


        Phone/Internet Charges. Long distance phone charges, cell phone charges (only if charged by the minute), Internet
        usage charges (only if charged based on the amount of data usage or if charged by the minute) or text message charges (if
        charged by the message).

                           Total amount for this category $____________

        Attach a copy of the bill from your telephone or mobile phone company, a bill from your Internet service provider, or other
        documentation that shows the charges.


        Postage/Shipping. Postage and shipping charges.

                           Total amount for this category $____________

        Attach a copy of all postage or shipping expenses.



        Interest. Interest on payday loans due to card cancelation or due to over-the-limit situation.

                           Total amount for this category $____________

        Attach bills, receipts, or other documentation showing the charges.
               Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 119 of 169


         Credit Reports/Freezes. Amounts paid to obtaining credit report(s) and obtaining or removing credit freezes and
         financial account freezes.
                            Total amount for this category $______

         Attach receipts, invoices, or other documentation showing the amounts paid.




         Credit Monitoring Costs. Costs of credit monitoring (up to $75) purchased and paid for any time during the period from
         August 1, 2016 through and including Month/Day 20XX.

                            Total amount for this category $______

         Attach a copy of a receipt or other proof of purchase for credit monitoring purchased.



         Lost Time. Reimbursement for lost time up to 4 hours at $20.00/hour for time spent dealing with replacement card
         issues, updating automatic payment associations, contesting fraudulent charges, and otherwise dealing with the Data
         Security Incidents.

                            Total number of hours claimed _______

          If the time was spent online or on the telephone, briefly describe what you did. If the time was spent updating accounts due to your
          card being reissued, identify the other accounts that had to be updated.

         __________________________________________________________________________________________________
         __________________________________________________________________________________________________
         ____________________________________________________________________
         ________________________________________________________________________________________
         ________________________________________________________________________________________
         ________________________________________________________________________________________




Fraudulent and Unauthorized Charges Reimbursement. If you wish to receive reimbursement of actual unreimbursed
losses due to fraudulent activity or unauthorized charges (up to $3,500) that were more likely than not caused by the Security
Incidents, check the relevant box below, describe the unreimbursed losses claimed (including the amount of each loss), sign
the attestation at the end of this Claim Form, and attach supporting documentation (if you are asked to provide account
statements as part of proof required for any part of your claim, you may mark out any unrelated transactions if you wish).
By checking the box and signing the attestation below, you are affirming that to the best or your knowledge and
belief the claimed loses were more likely than not caused by the Data Security Incidents.
            Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 120 of 169


      Describe all actual unreimbursed losses due to fraudulent activity or other unauthorized charges (including the amount of
      each loss and the total amount claimed) more likely than not caused by the Data Security Incidents.
      _________________________________________________________________________________________________
      _________________________________________________________________________________________________
      ___________________________________________________________________
      _________________________________________________________________________________________________
      _____________________________________________________________________________


      _________________________________________________________________________________________________
      _____________________________________________________________________________
      _________________________________________________________________________________________________
      _____________________________________________________________________________
      _________________________________________________________________________________________________
      _____________________________________________________________________________
      _________________________________________________________________________________________________
      _____________________________________________________________________________
      _________________________________________________________________________________________________
      _____________________________________________________________________________
      _________________________________________________________________________________________________
      ____________________________________________________________________________

      Attach documentation showing that the claimed loses were more likely than not caused by the Data Security Incidents.



IV.   SIGNATURE

 SIGNATURE:

 DATED:       ___ ___ / ___ ___ / ___ ___ ___ ___
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 121 of 169




          Exhibit G
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 122 of 169



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA


                                        )
DAVID ORR, HENRY                        )    Case No.: 1:17-cv-01622-MLB
CHAMBERLAIN, ANGELA                     )
MICKEL, and JENNIFER                    )
GRADY, individually and on              )
behalf of all others similarly          )
situated,                               )
                                        )
Plaintiffs,                             )
                                        )
   v.                                   )
                                        )
INTERCONTINENTAL HOTELS                 )
GROUP, PLC, INTER-                      )
CONTINENTAL HOTELS                      )
CORPORATION, and                        )
INTERCONTINENTAL HOTELS                 )
GROUP RESOURCES, INC.,                  )
                                        )
Defendants.                             )

          [PROPOSED] ORDER GRANTING FINAL APPROVAL
         OF THE CLASS ACTION SETTLEMENT AND JUDGMENT

        Before the Court is Plaintiffs’ unopposed motion requesting that the Court

enter an Order granting Final Approval of the Class Action Settlement involving

Plaintiffs David Orr, Henry Chamberlain, Angela Mickel, and Jennifer Grady

(“Plaintiffs”)    and   Defendants   Inter-Continental   Hotels   Corporation,   and

InterContinental Hotels Group Resources, Inc. (“Defendants”), as fair, reasonable
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 123 of 169



and adequate, awarding attorneys’ fees and costs to Class Counsel, and awarding

service awards to Plaintiffs as detailed below.

      Having reviewed and considered the Settlement Agreement and the motions

for final approval of the settlement, an award of attorneys’ fees and costs, and

service awards to the Plaintiffs, and having conducted a final approval hearing, the

Court makes the findings and grants the relief set forth below approving the

settlement upon the terms and conditions set forth in this Order.

      WHEREAS, on ___________________, the Court entered a Preliminary

Approval Order which among other things: (a) conditionally certified this matter as

a class action, including defining the class and class claims, appointing Plaintiffs as

Representative Plaintiffs, and appointing Plaintiffs’ Counsel, Plaintiffs’ Executive

Committee, and Lead Class Counsel; (b) preliminarily approved the Settlement

Agreement; (c) approved the form and manner of Notice to the Settlement Class;

(d) set deadlines for opt-outs and objections; (e) approved and appointed the

Settlement Administrator; and (f) set the date for the Final Fairness Hearing;

      WHEREAS, on            ___________________,          pursuant to the notice

requirements set forth in the Settlement Agreement and in the Preliminary

Approval Order, the Settlement Class was notified of the terms of the proposed

Settlement Agreement, of the right of Settlement Class Members to opt-out, and

the right of Settlement Class Members to object to the Settlement Agreement and

to be heard at a Final Fairness Hearing;

                                           2
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 124 of 169



      WHEREAS, on ___________________, the Court held a Final Fairness

Hearing to determine, inter alia: (1) whether the terms and conditions of the

Settlement Agreement are fair, reasonable, and adequate for the release of the

claims contemplated by the Settlement Agreement; and (2) whether judgment

should be entered dismissing this action with prejudice. Prior to the Final Fairness

Hearing, a declaration of compliance with the provisions of the Settlement

Agreement and Preliminary Approval Order relating to notice was filed with the

Court as required by the Preliminary Approval Order. Therefore, the Court is

satisfied that Settlement Class Members were properly notified of their right to

appear at the final approval hearing in support of or in opposition to the proposed

Settlement Agreement, the award of attorneys’ fees and costs to Plaintiffs’

Counsel, and the payment of service awards to the Representative Plaintiffs;

      WHEREAS, the Court not being required to conduct a trial on the merits of

the case or determine with certainty the factual and legal issues in dispute when

determining whether to approve a proposed class action settlement; and

      WHEREAS, the Court being required under Federal Rule of Civil

Procedure 23(e) to make the findings and conclusions set forth below for the

limited purpose of determining whether the settlement should be approved as being

fair, reasonable, adequate and in the best interests of the Settlement Class;

      Having given an opportunity to be heard to all requesting persons in

accordance with the Preliminary Approval Order, having heard the presentation of

                                          3
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 125 of 169



Lead Class Counsel and counsel for Defendants, having reviewed all of the

submissions presented with respect to the proposed Settlement Agreement, having

determined that the Settlement Agreement is fair, adequate, and reasonable, having

considered the application made by Plaintiffs’ Counsel for attorneys’ fees and costs

and expenses, and the application for Service Awards to the Representative

Plaintiffs, and having reviewed the materials in support thereof, and good cause

appearing:

      IT IS ORDERED that:

      1.     The Court has jurisdiction over the subject matter of this action and

over all claims raised therein and all parties thereto, including the Settlement Class.

      2.     The settlement involves allegations in Plaintiffs’ Second Amended

Class Action Complaint against Defendants for alleged failure to implement or

maintain adequate data security measures for customer payment card information.

      3.     The settlement does not constitute an admission of liability by

Defendants, and the Court expressly does not make any finding of liability or

wrongdoing by Defendants.

      4.     Unless otherwise noted, words spelled in this Order with initial capital

letters have the same meaning as set forth in the Settlement Agreement.

      5.     The Court, having reviewed the terms of the Settlement Agreement

submitted by the parties pursuant to Federal Rule of Civil Procedure 23(e)(2),

grants final approval of the Settlement Agreement and for purposes of the

                                          4
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 126 of 169



Settlement Agreement and this Order, the Court hereby finally certifies the

following Settlement Class:

      All persons who reside in the United States and used their credit or
      debit card at the front desk of an IHG-Branded Hotel location, or used
      their credit or debit card at a restaurant or bar on an IHG-managed
      hotel or property, as set forth at the locations and in the time periods
      identified in Exhibit I to the Settlement Agreement.

      6.     The Settlement Agreement was entered into in good faith following

arm’s length negotiations and is non-collusive.      The settlement is in the best

interests of the Settlement Class and is therefore approved. The Court finds that

the parties faced significant risks, expenses, delays and uncertainties, including as

to the outcome, including on appeal, of continued litigation of this complex matter,

which further supports the Court’s finding that the Settlement Agreement is fair,

reasonable, adequate and in the best interests of the Settlement Class Members.

The Court finds that the uncertainties of continued litigation in both the trial and

appellate courts, as well as the expense associated with it, weigh in favor of

approval of the settlement reflected in the Settlement Agreement.

      7.     The Settlement Agreement provides, in part, and subject to a more

detailed description of the settlement terms in the Settlement Agreement, for:

             A.    Defendants to institute a claims process as outlined in the
                   Settlement Agreement whereby Settlement Class Members can
                   submit claims that will be evaluated by a Settlement
                   Administrator mutually agreed upon by Lead Class Counsel
                   and Defendants. The total payments to the Settlement Class are
                   capped at $1,550,000.


                                         5
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 127 of 169



             B.    Defendants to pay all costs of Settlement Administration,
                   including the cost of Settlement Administrator, instituting
                   notice, processing and administering claims, and preparing and
                   mailing checks.

             C.    Defendants to pay, subject to the approval and award of the
                   Court, the reasonable attorneys’ fees of Plaintiffs’ Counsel and
                   service awards to the Representative Plaintiffs, up to a
                   maximum of $550,000.

The Court readopts and incorporates herein by reference its preliminary

conclusions as to the satisfaction of Federal Rule of Civil Procedure 23(a) and

(b)(3) set forth in the Preliminary Approval Order and notes again that because this

certification of the Settlement Class is in connection with the Settlement

Agreement rather than litigation, the Court need not address any issues of

manageability that may be presented by certification of the class proposed in the

Settlement Agreement.

      8.     The terms of the Settlement Agreement are fair, adequate, and

reasonable and are hereby approved, adopted, and incorporated by the Court.

Notice of the terms of the Settlement Agreement, the rights of Class Members

under the Settlement Agreement, Final Approval Hearing, the application for

counsel fees and costs and expenses, and the proposed service award payments to

Representative Plaintiffs have been provided to Settlement Class Members as

directed by this Court’s Orders, and proof of Notice has been filed with the Court.

      9.     The Court finds that such Notice as ordered was the best possible

notice practicable under the circumstances and constitutes valid, due, and sufficient

                                         6
    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 128 of 169



notice to all Settlement Class Members in compliance with the requirements of

Federal Rule of Civil Procedure 23(c)(2)(B).

      10.   The Court finds that Defendants has fully complied with the notice

requirements of the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

      11.   As of the Opt-Out deadline, ____ potential settlement class members

have requested to be excluded from the settlement. Their names are set forth in

Exhibit A to this Order. Those persons are not bound by this Order, as set forth in

the Settlement Agreement.

      12.   The Court has considered all the documents filed in support of the

settlement, and has fully considered all matters raised, all exhibits and affidavits

filed, all evidence received at the final hearing, all other papers and documents

comprising the record herein, and all oral arguments presented to the Court.

      13.   The    parties,   their   respective   attorneys,   and   the   Settlement

Administrator are hereby directed to consummate the settlement in accordance

with this Order and the terms of the Settlement Agreement.            Defendant, the

Settlement Administrator, and Lead Class Counsel shall implement the settlement

in the manner and time frame as set forth in the Settlement Agreement.

      14.   The relief provided for in the Settlement Agreement shall be made

available to the various Settlement Class Members submitting valid Claim Forms,

pursuant to the terms and conditions of the Settlement Agreement.



                                          7
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 129 of 169



      15.    Pursuant to the Settlement Agreement, each Settlement Class

Member, including Representative Plaintiffs, fully, finally, and forever releases,

relinquishes, and discharges all Released Claims, which means any and all Claims

that either have been asserted or could have been asserted by any Settlement Class

Member against any of the Released Persons based on, relating to, concerning or

arising out of the allegations, facts, or circumstances alleged in the Litigation, and

related to the Data Security Incidents. Without limitation of the foregoing,

Released Claims specifically include Claims stemming from the Data Security

Incidents that may have been or could have been asserted whether known or

unknown, by any Settlement Class Member against any person or entity that could

seek indemnification or contribution from any of the Released Persons in respect

of such Claim. Released Claims shall not include the right of any Settlement Class

Member or any Released Person to enforce the terms of the settlement contained in

the Settlement Agreement.

      16.    Pursuant to the Settlement Agreement, each Settlement Class

Member, including Representative Plaintiffs, is, either directly, indirectly,

representatively, as a member of or on behalf of the general public, or in any

capacity, permanently barred and enjoined from commencing, prosecuting, or

participating in any recovery in, any action in this or any other forum (other than

participation in the settlement as provided herein) in which any of the Released

Claims is asserted.

                                          8
     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 130 of 169



      17.      Pursuant to the Settlement Agreement, and in recognition of their

efforts on behalf of the Settlement Class, the Court approves payments to

Representative Plaintiffs in the amount of $1,500.00 per Representative Plaintiff

(totaling $6,000.00). Class Counsel shall make such payment in accordance with

the terms of the Settlement Agreement.

      18.      The Court has appointed Ben Barnow and Erich P. Schork, Barnow

and Associates, P.C., and David J. Worley, Evangelista Worley LLC as Lead Class

Counsel. The Court has appointed the following attorneys to Plaintiffs’ Executive

Committee:      John Yanchunis and Jean Martin, Morgan & Morgan Complex

Litigation Group, Brian K. Herrington, Herrington Law, PA, and Ranse M. Partin,

Conley Griggs Partin LLP.          Plaintiffs’ Counsel means Lead Class Counsel,

members of Plaintiffs’ Executive Committee, and James Evangelista of

Evangelista Worley, LLC, Christopher D. Jennings of Johnson Vines PLLC, and

Steven W. Teppler of Abbott Law Group, P.A.

      19.      The Court, after review of the time entries and rates requested by

Plaintiffs’ Counsel, and after applying the appropriate standards required by

relevant case law, grants Plaintiffs’ Counsel’s application for attorneys’ fees and

costs in the amount of $550,000.00. Payment shall be made pursuant to the terms

of the Settlement Agreement.

      20.      This Order resolves all claims against all parties in this action and is a

final order.

                                            9
    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 131 of 169



      21.   The matter is hereby dismissed with prejudice as to all parties and

without costs except that the Court reserves jurisdiction over the consummation

and enforcement of the settlement, without affecting the finality of this Final

Approval Order and Judgment.



Dated: _____________________
                                           Hon. Michael L. Brown
                                           United States District Judge




                                      10
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 132 of 169




          Exhibit H
   Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 133 of 169




                                   Exhibit H



                    Property                           Location

InterContinental Buckhead                      Atlanta

Aruba-Beach Resort & Casino                    Aruba

InterContinental Los Angeles Century City      Los Angeles

InterContinental Chicago                       Chicago

Holiday Inn SF Fisherman’s Wharf               San Francisco

InterContinental Mark Hopkins                  San Francisco

InterContinental San Francisco                 San Francisco

Crowne Plaza San Jose                          Milpitas

InterContinental San Juan Resort & Casino      Carolina

InterContinental Willard                       Washington

Holiday Inn Nashville Airport                  Nashville
Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 134 of 169




            Exhibit I
                                                     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 135 of 169


Brand                          Hotel                            Address                             City          State   Postal Code   Country         Date Start           Date End
Holiday Inn Express            Aberdeen-Chesapeake House        1007 Beards Hill Rd                 Aberdeen      MD      21001         United States     September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Allentown West                   5630 West Tilghman Street           Allentown     PA      18104         United States    September 29, 2016     November 7, 2016
Staybridge Suites              Allentown Bethlehem Airport      1787a Airport Rd.                   Allentown     PA      18109         United States    September 29, 2016        October 5, 2016
Holiday Inn                    Allentown Center City            904 West Hamilton Street            Allentown     PA      18101         United States    September 29, 2016     November 7, 2016
Staybridge Suites              Allentown West                   327 Star Road                       Allentown     PA      18106         United States    September 29, 2016      October 13, 2016
Holiday Inn Express & Suites   Abilene Mall South               3112 South Clack Street             Abilene       TX      79606         United States    September 29, 2016    December 29, 2016
Candlewood Suites              Abilene                          3050 Catclaw Drive                  Abilene       TX      79606         United States    September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Abilene                          1802 E Overland Trail               Abilene       TX      79601         United States     September 29, 2016   December 29, 2016
Crowne Plaza                   Albuquerque                      1901 University Boulevard NE        Albuquerque   NM      87102         United States     September 29, 2016   December 29, 2016
Holiday Inn Express            Albuquerque (I-40 Eubank)        10330 Hotel Avenue, N. E.           Albuquerque   NM      87123         United States    September 29, 2016      October 25, 2016
Holiday Inn Hotel & Suites     Albuquerque Airport              1501 Sunport Place                  Albuquerque   NM      87106         United States    September 29, 2016    December 29, 2016
Staybridge Suites              Albuquerque - Airport            1350 Sunport Place Se               Albuquerque   NM      87106         United States    September 29, 2016      October 31, 2016
Holiday Inn Express & Suites   Albuquerque Airport              1921 Yale Boulevard SE              Albuquerque   NM      87106         United States    September 29, 2016 November 21, 2016
Holiday Inn Express & Suites   Snyder                           1305 E. Coliseum Drive              Snyder        TX      79549         United States    September 29, 2016    December 29, 2016
Hotel Indigo                   Waco - Baylor                    211 Clay Ave                        Waco          TX      76706         United States    September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Waco South                       5701 Legend Lake Parkway            Waco          TX      76712         United States    September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Alice                            2965 E. Main Street                 Alice         TX      78332         United States    September 29, 2016 November 18, 2016
Holiday Inn                    Ardmore I-35                     2207 North Rockford Road            Ardmore       OK      73401         United States     September 29, 2016     October 14, 2016
Holiday Inn Express & Suites   Ada                              1201 Lonnie Abbott Blvd             Ada           OK      74820         United States     September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Albert Lea - I-35                77820 Main Street East              Albert Lea    MN      56007         United States    September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Albemarle                        500 Leonard Avenue                  Albemarle     NC      28001         United States    September 29, 2016     November 1, 2016
Holiday Inn Express            Fremont (Angola Area)            6245 N. Old 27                      Fremont       IN      46737         United States    September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Augusta West - Ft Gordon Area    4087 Jimmie Dyess Parkway           Augusta       GA      30909         United States    September 29, 2016    November 10, 2016
Holiday Inn Express & Suites   Asheboro                         1113 E. Dixie Drive                 Asheboro      NC      27203         United States    September 29, 2016        October 6, 2016
Hotel Indigo                   Athens Downtown - Univ Area      500 College Avenue                  Athens        GA      30601         United States     September 29, 2016       October 3, 2016
Holiday Inn Express & Suites   Anderson                         6720 S. Scatterfield Road           Anderson      IN      46013         United States    September 29, 2016     December 9, 2016
Holiday Inn Express & Suites   Abilene                          110 E. Lafayette Ave                Abilene       KS      67410         United States    September 29, 2016    December 29, 2016
Hotel Indigo                   Albany Latham                    254 Wolf Road                       Latham        NY      12110         United States    September 29, 2016 November 30, 2016
Holiday Inn Express & Suites   Ashland                          13131 Slone Court                   Ashland       KY      41102         United States    September 29, 2016    December 29, 2016
Holiday Inn                    Alexandria                       5637 Highway 29 South               Alexandria    MN      56308         United States    September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Chicago-Algonquin                2595 Bunker Hill Drive              Algonquin     IL      60102         United States     September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Alamosa                          3418 Mariposa                       Alamosa       CO      81101         United States    September 29, 2016 November 28, 2016
Holiday Inn Express            Walla Walla                      1433 West Pine Street               Walla Walla   WA      99362         United States    September 29, 2016 November 28, 2016
Holiday Inn Express & Suites   Alexandria                       2340 North Macarthur Drive          Alexandria    LA      71301         United States    September 29, 2016    December 15, 2016
Holiday Inn Express & Suites   Amarillo East                    9401 I-40 East                      Amarillo      TX      79118         United States     September 29, 2016   December 29, 2016
Candlewood Suites              Amarillo-Western Crossing        18 Western Plaza Drive              Amarillo      TX      79109         United States     September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Amarillo South                   6701 Hollywood Road                 Amarillo      TX      79119         United States    September 29, 2016 November 15, 2016
Crowne Plaza                   Anchorage-Midtown                109 W. International Airport Road   Anchorage     AK      99518         United States    September 29, 2016      October 14, 2016
Holiday Inn Express            Anderson-I-85 (Exit 27-Hwy 81)   410 Alliance Parkway                Anderson      SC      29621         United States     September 29, 2016   December 29, 2016
Holiday Inn                    Tewksbury-Andover                4 Highwood Drive                    Tewksbury     MA      01876         United States    September 29, 2016 November 29, 2016
Holiday Inn Express & Suites   Altoona                          115 Convention Center Drive         Altoona       PA      16602         United States     September 29, 2016   December 29, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 136 of 169


Holiday Inn Express & Suites   New Iberia-Avery Island          318 West Hwy 90 Frontage Road   New Iberia      LA   70560   United States   September 29, 2016   November 21, 2016
Holiday Inn Express & Suites   Ann Arbor                        600 Briarwood Circle            Ann Arbor       MI   48108   United States   September 29, 2016     October 28, 2016
Holiday Inn                    Arlington NE-Rangers Ballpark    1311 Wet N Wild Way             Arlington       TX   76011   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Arlington (Six Flags Area)       2451 E. Randol Mill Road        Arlington       TX   76011   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Ashland                          1392 Enterprise Parkway         Ashland         OH   44805   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Atascadero                       9010 West Front Road            Atascadero      CA   93422   United States   September 29, 2016    December 5, 2016
Holiday Inn Express            Alpharetta - Roswell             2950 Mansell Road               Alpharetta      GA   30022   United States   September 29, 2016    December 9, 2016
Holiday Inn Hotel & Suites     Atlanta Airport-North            1380 Virginia Avenue            Atlanta         GA   30344   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Acworth - Kennesaw Northwest     200 North Point Way             Acworth         GA   30102   United States   September 29, 2016    December 1, 2016
Holiday Inn Express            Atlanta NE - I-85 Clairmont      2920 Clairmont Rd               Atlanta         GA   30329   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Fayetteville                     140 East Lanier Avenue          Fayetteville    GA   30214   United States   September 29, 2016   November 14, 2016
Holiday Inn Express & Suites   Buford NE - Lake Lanier Area     4951 Bristol Industrial Way     Buford          GA   30518   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Atlanta-Conyers                  1302 Green St. SE               Conyers         GA   30012   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Atlanta - Midtown                23 Linden Avenue NW             Atlanta         GA   30308   United States   September 29, 2016      October 6, 2016
Holiday Inn Express & Suites   Atlanta Arpt West - Camp Creek   3833 Princeton Lakes Ct SW      Atlanta         GA   30331   United States   September 29, 2016   December 16, 2016
Hotel Indigo                   Atlanta - Vinings                2857 Paces Ferry Road SE        Atlanta         GA   30339   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Atlanta/Roswell                  909 Holcomb Bridge Road         Roswell         GA   30076   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Watertown-Fort Drum              26513 Herrick Drive             Evans Mills     NY   13637   United States   September 29, 2016   November 28, 2016
Holiday Inn Express            Auburn-Touring Dr                404 Touring Drive               Auburn          IN   46706   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Auburn - University Area         2013 South College Street       Auburn          AL   36832   United States   September 29, 2016   November 22, 2016
Candlewood Suites              Auburn                           2510 East Glenn Avenue          Auburn          AL   36830   United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Opelika Auburn                   1801 Capps Landing              Opelika         AL   36804   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Austin North Central             8500 North I 35                 Austin          TX   78753   United States   September 29, 2016    November 7, 2016
Holiday Inn Express & Suites   Austin Airport                   7601 East Ben White Boulevard   Austin          TX   78741   United States   September 29, 2016    November 3, 2016
Candlewood Suites              Austin N-Cedar Park              1100 Cottonwood Creek Trail     Cedar Park      TX   78613   United States   September 29, 2016   December 16, 2016
Staybridge Suites              Austin Northwest                 13087 Hwy 183 North             Austin          TX   78750   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Austin-Round Rock                520 Ih 35 South                 Round Rock      TX   78681   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Austin SW - Sunset Valley        4892 Us Hwy 290 West            Sunset Valley   TX   78735   United States   September 29, 2016    November 7, 2016
Holiday Inn Express & Suites   Austin NW - Four Points          8300 N FM620 Building I         Austin          TX   78726   United States   September 29, 2016    November 8, 2016
Holiday Inn Express & Suites   Asheville SW - Outlet Ctr Area   1 Wedgefield Drive              Asheville       NC   28806   United States   September 29, 2016    November 3, 2016
Holiday Inn                    Asheville-Biltmore East          1450 Tunnel Road                Asheville       NC   28805   United States   September 29, 2016    November 3, 2016
Holiday Inn                    Asheville - Biltmore West        435 Smokey Park Highway         Asheville       NC   28806   United States   September 29, 2016     October 11, 2016
Holiday Inn                    Wilkes Barre - East Mountain     600 Wildflower Drive            Wilkes Barre    PA   18702   United States   September 29, 2016    December 2, 2016
Holiday Inn Express & Suites   Kalamazoo                        3630 East Cork Street           Kalamazoo       MI   49001   United States   September 29, 2016   December 28, 2016
Holiday Inn                    Kalamazoo-W (W Michigan Univ)    2747 South Eleventh Street      Kalamazoo       MI   49009   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Baltimore-Downtown               221 North Gay Street            Baltimore       MD   21202   United States   September 29, 2016   November 30, 2016
Candlewood Suites              Aberdeen-Edgewood-Bel Air        4216 Philadelphia Road          Bel Air         MD   21015   United States   September 29, 2016      October 5, 2016
Holiday Inn Express            Boca Raton-West                  8144 Glades Rd                  Boca Raton      FL   33434   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Milford                          278 Old Gate Lane               Milford         CT   06460   United States   September 29, 2016    December 6, 2016
Holiday Inn Express            Newington                        2553 Berlin Turnpike            Newington       CT   06111   United States   September 29, 2016     October 27, 2016
Holiday Inn Express & Suites   Bad Axe                          55 Rapson Lane West             Bad Axe         MI   48413   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Berkeley                         1175 University Avenue          Berkeley        CA   94702   United States   September 29, 2016     October 25, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 137 of 169


Holiday Inn Express & Suites   Belleville (Airport Area)        46194 N. I-94 Service Drive        Belleville     MI   48111   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Branford-New Haven               309 East Main Street               Branford       CT   06405   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Buford-Mall Of Ga                2499 Satellite Blvd.               Buford         GA   30518   United States   September 29, 2016   December 12, 2016
Holiday Inn Express & Suites   Bainbridge                       1413 Tallahassee Highway           Bainbridge     GA   39819   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Binghamton University-Vestal     3615 Vestal Parkway East           Vestal         NY   13850   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Burlington                       900 Andis Road                     Burlington     WA   98233   United States   September 29, 2016   December 21, 2016
Holiday Inn                    Birmingham-Airport               5000 Richard Arrington Jr Blvd N   Birmingham     AL   35212   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Jasper                           110 Industrial Parkway             Jasper         AL   35501   United States   September 29, 2016     October 31, 2016
Candlewood Suites              Birmingham/Homewood              400 Commons Drive                  Birmingham     AL   35209   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Birmingham - Homewood            492 Wildwood Circle North          Homewood       AL   35209   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bismarck                         3001 North 15th Street             Bismarck       ND   58503   United States   September 29, 2016     October 11, 2016
Holiday Inn Express            Bemidji                          2422 Ridgeway Avenue, Nw           Bemidji        MN   56601   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Boston-Brookline                 1200 Beacon Street                 Brookline      MA   02446   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bakersfield Airport              19480 Quinn Road                   Bakersfield    CA   93308   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bakersfield Central              3001 Buck Owens Boulevard          Bakersfield    CA   93308   United States   September 29, 2016   November 10, 2016
Holiday Inn Express & Suites   Frazier Park                     612 Wainright Ct.                  Lebec          CA   93243   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Beckley                          114 Dry Hill Road                  Beckley        WV   25801   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Brookings                        3020 Lefevre Drive                 Brookings      SD   57006   United States   September 29, 2016   November 17, 2016
Crowne Plaza                   Cincinnati Blue Ash              5901 Pfeiffer Road                 Blue Ash       OH   45242   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bethlehem Arpt-Allentown Area    3375 High Point Boulevard          Bethlehem      PA   18017   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Philadelphia-Mt. Laurel          4115 Church Road                   Mount Laurel   NJ   08054   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Blythewood                       120 Creech Road                    Blythewood     SC   29016   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Biloxi - Beach Blvd              1686 Beach Blvd                    Biloxi         MS   39531   United States   September 29, 2016   December 16, 2016
Holiday Inn                    Bloomington                      1710 N. Kinser Pike                Bloomington    IN   47404   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Bloomington                      117 S. Franklin Road               Bloomington    IN   47404   United States   September 29, 2016     October 19, 2016
Holiday Inn Express            Bloomington West                 1031 Wylie Drive                   Bloomington    IL   61704   United States   September 29, 2016    November 3, 2016
Holiday Inn Express & Suites   Beaumont - Oak Valley            1864 Oak Valley Village Circle     Beaumont       CA   92223   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Nashville Southeast - Antioch    201 Crossings Place                Nashville      TN   37013   United States   September 29, 2016     October 24, 2016
Holiday Inn Express & Suites   Nashville-Opryland               2461 McGavock Pike                 Nashville      TN   37214   United States   September 29, 2016      October 4, 2016
Holiday Inn                    Franklin - Cool Springs          1738 Carothers Parkway             Brentwood      TN   37027   United States   September 29, 2016     October 13, 2016
Holiday Inn Express & Suites   Smyrna-Nashville Area            2565 Highwood Blvd.                Smyrna         TN   37167   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Nashville-I-40&I-24(Spence Ln)   714 Spence Lane                    Nashville      TN   37217   United States   September 29, 2016   December 29, 2016
Hotel Indigo                   Nashville                        301 Union Street                   Nashville      TN   37201   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bend                             20615 Grandview Drive              Bend           OR   97701   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Benicia                          1375 E 5th St                      Benicia        CA   94510   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Rogers/Bentonville               4601 West Rozell                   Rogers         AR   72756   United States   September 29, 2016      October 4, 2016
Holiday Inn                    Boise Airport                    2970 West Elder Street             Boise          ID   83705   United States   September 29, 2016   December 20, 2016
Holiday Inn Express & Suites   Bonifay                          115 Washington Drive               Bonifay        FL   32425   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Boston - Cambridge               250 Monsignor O'Brien Highway      Cambridge      MA   02141   United States   September 29, 2016    November 8, 2016
Holiday Inn Express & Suites   Boston Garden                    280 Friend Street                  Boston         MA   02114   United States   September 29, 2016     October 26, 2016
Holiday Inn Express & Suites   Boston - Marlboro                121 Coolidge Street                Hudson         MA   01749   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Boston                           69 Boston Street                   Boston         MA   02125   United States   September 29, 2016     October 28, 2016
                                                     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 138 of 169


Holiday Inn Express            Andover North-Lawrence           224 Winthrop Avenue           Lawrence           MA   01843   United States   September 29, 2016      October 4, 2016
Holiday Inn                    Mansfield-Foxboro Area           31 Hampshire Street           Mansfield          MA   02048   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Beaumont Nw Parkdale Mall        7140 Eastex Freeway           Beaumont           TX   77708   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Brownfield                       410 Lubbock Road              Brownfield         TX   79316   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Birch Run (Frankenmuth Area)     12150 Dixie Hwy               Birch Run          MI   48415   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Brooksville West                 14112 Cortez Blvd             Brooksville        FL   34601   United States   September 29, 2016      October 4, 2016
Holiday Inn Express            Branson-Green Mountain Drive     2801 Green Mountain Drive     Branson            MO   65616   United States   September 29, 2016      October 3, 2016
Holiday Inn Express & Suites   Brookhaven                       1212 Brookway Blvd.           Brookhaven         MS   39601   United States   September 29, 2016    December 5, 2016
Holiday Inn Express & Suites   Brighton                         8285 Movie Drive              Brighton           MI   48116   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bartlesville                     4016 Se Price Road            Bartlesville       OK   74006   United States   September 29, 2016    December 6, 2016
Holiday Inn Express            Braselton                        2069 Highway 211 Northwest    Braselton          GA   30517   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Bishop                           636 N. Main Street            Bishop             CA   93514   United States   September 29, 2016     October 31, 2016
Holiday Inn Express & Suites   Barstow-Outlet Center            2700 Lenwood Road             Barstow            CA   92311   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Battle Creek                     12812 Harper Village Drive    Battle Creek       MI   49014   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Gonzales - Baton Rouge Area      2705 South Outfitters Drive   Gonzales           LA   70737   United States   September 29, 2016     October 20, 2016
Holiday Inn Express & Suites   Baton Rouge East                 10989 Siegen Holiday Circle   Baton Rouge        LA   70809   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            South Burlington                 1720 Shelburne Road           South Burlington   VT   05403   United States   September 29, 2016     October 25, 2016
Holiday Inn                    Burlington                       1068 Williston Road           South Burlington   VT   05403   United States   September 29, 2016     October 25, 2016
Holiday Inn Express & Suites   Buffalo-Airport                  131 Buell Avenue              Cheektowaga        NY   14225   United States   September 29, 2016     October 25, 2016
Holiday Inn Express & Suites   Batavia - Darien Lake            4356 Commerce Drive           Batavia            NY   14020   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Buffalo Amherst                  20 Flint Road                 Amherst            NY   14226   United States   September 29, 2016   November 29, 2016
Holiday Inn                    Buffalo-Intl Airport             4600 Genesee Street           Cheektowaga        NY   14225   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Buffalo Downtown                 601 Main Street               Buffalo            NY   14203   United States   September 29, 2016     October 12, 2016
Staybridge Suites              Buffalo-Amherst                  1290 Sweet Home Road          Amherst            NY   14228   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Buffalo-Airport                  8005 Sheridan Drive           Clarence           NY   14221   United States   September 29, 2016   November 17, 2016
Staybridge Suites              Buffalo                          164 Slade Avenue              West Seneca        NY   14224   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bucyrus                          1575 N. Sandusky Avenue       Bucyrus            OH   44820   United States   September 29, 2016    December 6, 2016
Holiday Inn Express & Suites   Brevard                          2228 Asheville Highway        Brevard            NC   28712   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Belle Vernon                     181 Finley Road               Belle Vernon       PA   15012   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Bellevue                         10902 S. 15th Street          Bellevue           NE   68123   United States   September 29, 2016   November 23, 2016
Holiday Inn Express & Suites   Bellevue (Omaha Area)            10804 S 15th St               Bellevue           NE   68123   United States   September 29, 2016   November 23, 2016
Holiday Inn Express & Suites   Batesville                       1130 White Drive              Batesville         AR   72501   United States   September 29, 2016   November 18, 2016
Holiday Inn Express            Bowling Green                    165 Three Springs Road        Bowling Green      KY   42104   United States   September 29, 2016   November 14, 2016
Candlewood Suites              Bowling Green                    540 Wall Street               Bowling Green      KY   42103   United States   September 29, 2016   December 29, 2016
Holiday Inn                    University Plaza-Bowling Green   1021 Wilkinson Trace          Bowling Green      KY   42103   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bastrop                          491 Agnes Street              Bastrop            TX   78602   United States   September 29, 2016    November 2, 2016
Hotel Indigo                   Brooklyn                         229 Duffield Street           Brooklyn           NY   11201   United States   September 29, 2016   November 15, 2016
Holiday Inn Express            New York-Brooklyn                625 Union Street              Brooklyn           NY   11215   United States   September 29, 2016    December 8, 2016
Holiday Inn Express & Suites   Bremen                           125 Hwy. 27 Bypass            Bremen             GA   30110   United States   September 29, 2016     October 31, 2016
Holiday Inn Express & Suites   Buffalo                          106 East Highway 16           Buffalo            WY   82834   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Belgrade                         309 West Madison Ave          Belgrade           MT   59714   United States   September 29, 2016   December 13, 2016
Holiday Inn Express & Suites   Bozeman West                     2305 Catron Street            Bozeman            MT   59718   United States   September 29, 2016   December 27, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 139 of 169


Candlewood Suites              Columbia-Ft. Jackson             921 Atlas Road                    Columbia            SC   29209   United States   September 29, 2016   November 23, 2016
Holiday Inn Express & Suites   Columbia-I-20 @ Clemson Rd       1011 Clemson Frontage Rd          Columbia            SC   29229   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Carrollton                       1296 Canton Rd NW                 Carrollton          OH   44615   United States   September 29, 2016   December 13, 2016
Holiday Inn Express & Suites   Kent State University            1215 Sanctuary View Drive         Kent                OH   44240   United States   September 29, 2016     October 18, 2016
Holiday Inn Express & Suites   Akron Regional Airport Area      898 Arlington Ridge East          Akron               OH   44312   United States   September 29, 2016     October 19, 2016
Holiday Inn Express            Carrollton                       147 Hospitality Way               Carrollton          KY   41008   United States   September 29, 2016   December 16, 2016
Holiday Inn Express & Suites   Canton                           713 Transit Avenue                Canton              GA   30114   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Corbin                           1973 Cumberland Falls Hwy         Corbin              KY   40701   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Cleburne                         1800 West Henderson Street        Cleburne            TX   76033   United States   September 29, 2016     October 24, 2016
Holiday Inn Express & Suites   Napa Valley-American Canyon      5001 Main Street                  American Canyon     CA   94503   United States   September 29, 2016      October 7, 2016
Holiday Inn Express & Suites   Cedar City                       1555 South Old Highway 91         Cedar City          UT   84720   United States   September 29, 2016      October 5, 2016
Holiday Inn Express & Suites   Clemson - Univ Area              1381 Tiger Boulevard              Clemson             SC   29631   United States   September 29, 2016     October 18, 2016
Holiday Inn Express & Suites   Chaffee-Jacksonville West        537 Chaffee Point Boulevard       Jacksonville        FL   32221   United States   September 29, 2016      October 4, 2016
Holiday Inn Express & Suites   Crawfordsville                   2506 N. Lafayette Road            Crawfordsville      IN   47933   United States   September 29, 2016    November 7, 2016
Holiday Inn Express & Suites   Clifton Park                     18 Clifton Park Village Road      Clifton Park        NY   12065   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Chattanooga (East Ridge)         1441 North Smith Street           Chattanooga         TN   37412   United States   September 29, 2016   December 20, 2016
Staybridge Suites              Chattanooga-Hamilton Place       7015 Shallowford Rd               Chattanooga         TN   37421   United States   September 29, 2016   December 28, 2016
Holiday Inn Express & Suites   Chattanooga Downtown             440 W. Martin Luther King Blvd.   Chattanooga         TN   37402   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Aurora North- Naperville         2424 W. Sullivan Road             Aurora              IL   60506   United States   September 29, 2016   November 16, 2016
Holiday Inn                    Chicago-Elk Grove                1000 Busse Road                   Elk Grove Village   IL   60007   United States   September 29, 2016     October 10, 2016
Holiday Inn Hotel & Suites     Chicago Northwest - Elgin        495 Airport Road                  Elgin               IL   60123   United States   September 29, 2016   November 14, 2016
Staybridge Suites              Chicago -- Glenview              2600 Lehigh Avenue                Glenview            IL   60026   United States   September 29, 2016      October 3, 2016
Holiday Inn Express & Suites   Chicago West-O'Hare Arpt Area    200 South Mannheim Road           Hillside            IL   60162   United States   September 29, 2016   November 15, 2016
Holiday Inn                    Chicago West-Itasca              860 W. Irving Park Road           Itasca              IL   60143   United States   September 29, 2016    November 8, 2016
Holiday Inn                    Chicago SW-Countryside ConfCtr   6201 Joliet Road                  Countryside         IL   60525   United States   September 29, 2016    December 6, 2016
Staybridge Suites              Chicago-Oakbrook Terrace         200 Royce Blvd.                   Oakbrook Terrace    IL   60181   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Chicago-Palatine/N Arlngtn Hts   1550 East Dundee Road             Palatine            IL   60074   United States   September 29, 2016     October 14, 2016
Candlewood Suites              Aurora-Naperville                2625 West Sullivan Rd             Aurora              IL   60506   United States   September 29, 2016     October 28, 2016
Holiday Inn Express            Rolling Mdws-Schaumburg Area     3477 Algonquin Road               Rolling Meadows     IL   60008   United States   September 29, 2016     October 20, 2016
Candlewood Suites              Elgin NW-Chicago                 1780 Capital Street               Elgin               IL   60124   United States   September 29, 2016   November 22, 2016
Holiday Inn                    Chicago North Shore (Skokie)     5300 West Touhy Ave               Skokie              IL   60077   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Chicago-Tinley Park-Conv Ctr     18501 Convention Center Drive     Tinley Park         IL   60477   United States   September 29, 2016   November 21, 2016
Holiday Inn                    Chicago Oakbrook                 17 W. 350 22nd Street             Oakbrook Terrace    IL   60181   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Chillicothe East                 1003 East Main Street             Chillicothe         OH   45601   United States   September 29, 2016     October 21, 2016
Holiday Inn                    Canyon De Chelly (Chinle)        Bia Route 7-Garcia Trading Post   Chinle              AZ   86503   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Charlottesville-Univ Area        1901 Emmet Street                 Charlottesville     VA   22901   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Cherokee/Casino                  376 Painttown Road                Cherokee            NC   28719   United States   September 29, 2016   November 28, 2016
Holiday Inn Express & Suites   Charleston Arpt-Conv Ctr Area    3025 W. Montague Ave.             North Charleston    SC   29418   United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Charleston - Mount Pleasant      350 Johnnie Dodds Blvd.           Mount Pleasant      SC   29464   United States   September 29, 2016     October 10, 2016
Holiday Inn Express            Charleston Dwtn - Ashley River   250 Spring Street                 Charleston          SC   29403   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Clinton                          495 Springridge Road              Clinton             MS   39056   United States   September 29, 2016   November 23, 2016
Holiday Inn Express & Suites   Cookeville                       1228 Bunker Hill Road             Cookeville          TN   38506   United States   September 29, 2016    November 3, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 140 of 169


Candlewood Suites              Clarksville                      3050 Clay Lewis Road               Clarksville              TN   37040   United States   September 29, 2016      October 10, 2016
Holiday Inn                    Cleveland-S Independence         6001 Rockside Rd                   Independence             OH   44131   United States   September 29, 2016    December 29, 2016
Staybridge Suites              Cleveland Mayfield Hts Beachwd   6103 Landerhaven Drive             Mayfield Heights         OH   44124   United States   September 29, 2016   November 16, 2016
Holiday Inn                    Cleveland Northeast - Mentor     7701 Reynolds Road                 Mentor                   OH   44060   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Cleveland-Mayfield               780 Beta Drive                     Mayfield                 OH   44143   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Cleveland-Vermilion              2417 State Route 60                Vermilion                OH   44089   United States   September 29, 2016     December 2, 2016
Holiday Inn Express & Suites   Clinton                          2800 S. 25th St                    Clinton                  IA   52732   United States   September 29, 2016    December 29, 2016
Candlewood Suites              College Station at University    3021 Plaza Centre Court            Bryan                    TX   77802   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Charlotte Airport                108 Airport Commons Dr             Charlotte                NC   28208   United States   September 29, 2016      October 21, 2016
Hotel Indigo                   Columbus Architectural Center    400 Brown Street                   Columbus                 IN   47201   United States   September 29, 2016       October 6, 2016
Holiday Inn                    St Petersburg N - Clearwater     3535 Ulmerton Road                 Clearwater               FL   33762   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Port Richey                      10619 U.S. 19                      Port Richey              FL   34668   United States   September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites     Clearwater Beach S-Harbourside   401 Second Street East             Indian Rocks Beach       FL   33785   United States   September 29, 2016    December 19, 2016
Candlewood Suites              Columbus - Grove City            3996 Jackpot Rd                    Grove City               OH   43123   United States   September 29, 2016     December 7, 2016
Crowne Plaza                   Columbus North- Worthington      6500 Doubletree Avenue             Columbus                 OH   43229   United States   September 29, 2016   November 18, 2016
Holiday Inn Express & Suites   Columbus Univ Area - Osu         3045 Olentangy River Road          Columbus                 OH   43202   United States   September 29, 2016       October 4, 2016
Holiday Inn Express            Washington CH Jeffersonville S   101 Courthouse Parkway             Washington Court House   OH   43160   United States   September 29, 2016      October 18, 2016
Candlewood Suites              Carlsbad South                   3711 San Jose Boulevard            Carlsbad                 NM   88220   United States   September 29, 2016      October 20, 2016
Holiday Inn Express & Suites   Carlsbad                         2210 West Pierce ST                Carlsbad                 NM   88220   United States   September 29, 2016      October 11, 2016
Holiday Inn Express & Suites   Conover (Hickory Area)           104 10th Street, Nw                Conover                  NC   28613   United States   September 29, 2016    December 15, 2016
Holiday Inn Express & Suites   Carneys Point - Pennsville       506 S. Pennsville Auburn Road      Carneys Point            NJ   08069   United States   September 29, 2016       October 3, 2016
Holiday Inn Express & Suites   Canton                           157 Soldiers Colony Road           Canton                   MS   39046   United States   September 29, 2016     November 1, 2016
Candlewood Suites              Conway                           2360 Sanders St.                   Conway                   AR   72032   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Conway                           2330 Sanders Street                Conway                   AR   72032   United States   September 29, 2016   November 22, 2016
Holiday Inn                    Cody-At Buffalo Bill Village     1701 Sheridan Ave                  Cody                     WY   82414   United States   September 29, 2016    December 14, 2016
Holiday Inn                    Clinton - Bridgewater            111 West Main Street               Clinton                  NJ   08809   United States   September 29, 2016    December 20, 2016
Holiday Inn Express & Suites   Corona                           1550 Circle City Drive             Corona                   CA   92879   United States   September 29, 2016     November 8, 2016
Holiday Inn Express & Suites   Colorado Springs North           7110 Commerce Center Drive         Colorado Springs         CO   80919   United States   September 29, 2016   September 30, 2016
Holiday Inn Express & Suites   Colorado Springs Central         105 North Spruce Street            Colorado Springs         CO   80905   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Columbia Univ Area - Hwy 63      1402 Cinnamon Hill Lane            Columbia                 MO   65201   United States   September 29, 2016    December 22, 2016
Holiday Inn Express & Suites   Kingdom City                     3257 County Road 211               Kingdom City             MO   65262   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Corpus Christi Arpt & Conv Ctr   5549 Leopard Street                Corpus Christi           TX   78408   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Corpus Christi-Spid              5014 Crosstown Expressway          Corpus Christi           TX   78415   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Corpus Christi (North)           929 North Navigation Blvd          Corpus Christi           TX   78408   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Charleston NW - Cross Lanes      410 New Goff Mountain Road         Cross Lanes              WV   25313   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Logan                            743 Stratton Street                Logan                    WV   25601   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Christiansburg Blacksburg        99 Bradley Drive                   Christiansburg           VA   24073   United States   September 29, 2016   November 23, 2016
Holiday Inn Express & Suites   Port Clinton-Catawba Island      50 NE Catawba Road                 Port Clinton             OH   43452   United States   September 29, 2016     December 6, 2016
Holiday Inn Express & Suites   Columbus At Northlake            7336 Bear Lane                     Columbus                 GA   31909   United States   September 29, 2016    December 29, 2016
Staybridge Suites              Columbus - Fort Benning          1678 Whittlesey Road               Columbus                 GA   31904   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Clinton                          2000 Boulevard of Champions        Clinton                  OK   73601   United States   September 29, 2016     December 6, 2016
Holiday Inn Express & Suites   Corinth                          2106 Us Hwy 72w & Hwy. 45 Bypass   Corinth                  MS   38835   United States   September 29, 2016    December 29, 2016
                                                     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 141 of 169


Holiday Inn Express            Cortland                         4.5 Locust Avenue                  Cortland          NY   13045   United States   September 29, 2016      October 5, 2016
Holiday Inn Express & Suites   Charlotte                        500 Meijer Street                  Charlotte         MI   48813   United States   September 29, 2016   November 10, 2016
Holiday Inn Express & Suites   Cullman                          2052 Hayes Drive NW                Cullman           AL   35058   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Culpeper                         787 Madison Rd.                    Culpeper          VA   22701   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Cleveland                        808 North Davis Avenue             Cleveland         MS   38732   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Cincinnati N - West Chester      5800 Muhlhauser Road               West Chester      OH   45069   United States   September 29, 2016   December 20, 2016
Holiday Inn Express & Suites   Cincinnati SE Newport            110 Landmark Drive                 Bellevue          KY   41073   United States   September 29, 2016     October 18, 2016
Holiday Inn                    Florence                         7905 Freedom Way                   Florence          KY   41042   United States   September 29, 2016      October 7, 2016
Staybridge Suites              Cincinnati North, Oh             8955 Lakota Drive West             West Chester      OH   45069   United States   September 29, 2016     October 17, 2016
Holiday Inn Express            Corvallis-On The River           781 NE 2nd Street                  Corvallis         OR   97330   United States   September 29, 2016   December 16, 2016
Holiday Inn Express            Campbellsville                   102 Plantation Drive               Campbellsville    KY   42718   United States   September 29, 2016     October 10, 2016
Holiday Inn Express & Suites   Conroe I-45 North                2240 Stoneside                     Conroe            TX   77303   United States   September 29, 2016    December 2, 2016
Holiday Inn Express            Corydon                          249 Federal Drive Nw               Corydon           IN   47112   United States   September 29, 2016   November 29, 2016
Holiday Inn Express & Suites   Corning                          3350 Sunrise Way                   Corning           CA   96021   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Daytona Beach on the Ocean       930 North Atlantic Avenue          Daytona Beach     FL   32118   United States   September 29, 2016   November 14, 2016
Holiday Inn Express            Daytona Beach - Speedway         90 Professional Boulevard          Daytona Beach     FL   32114   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Dahlonega                        835 S. Chestatee St.               Dahlonega         GA   30533   United States   September 29, 2016    November 4, 2016
Crowne Plaza                   Dallas Near Galleria-Addison     14315 Midway Road                  Addison           TX   75001   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Arlington (I-20-Parks Mall)      1721 Pleasant Place                Arlington         TX   76015   United States   September 29, 2016      October 5, 2016
Holiday Inn Express & Suites   Allen North-Event Center         205 Central Expressway N.          Allen             TX   75013   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Dallas Downtown                  1015 Elm Street                    Dallas            TX   75202   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dallas/Stemmons Fwy(I-35 E)      2287 West Northwest Highway        Dallas            TX   75220   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dallas - Grand Prairie I-20      4112 South Carrier Parkway         Grand Prairie     TX   75052   United States   September 29, 2016   December 27, 2016
Holiday Inn Express & Suites   Dallas Central Market Center     1521 Inwood Road                   Dallas            TX   75247   United States   September 29, 2016   November 14, 2016
Holiday Inn Express & Suites   Irving Dfw Airport North         4550 West John Carpenter Freeway   Irving            TX   75063   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Plano - Richardson Area          301 Silverglen Drive               Plano             TX   75075   United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Dallas-North Tollway (N Plano)   3101 Dallas Parkway                Plano             TX   75093   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dallas-Addison                   4355 Beltway Drive                 Addison           TX   75001   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Royse City - Rockwall            1001 Pullen Street                 Royse City        TX   75189   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dallas East - Fair Park          8703 East RL Thornton Freeway      Dallas            TX   75228   United States   September 29, 2016     October 18, 2016
Holiday Inn Express & Suites   Terrell                          300 Tanger Drive                   Terrell           TX   75160   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   North Dallas at Preston          6055 LBJ Freeway                   Dallas            TX   75240   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Dandridge                        119 Sharon Drive                   Dandridge         TN   37725   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Dayton                           33 East Fifth Street               Dayton            OH   45402   United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Dayton South - I-675             7701 Washington Village Drive      Dayton            OH   45459   United States   September 29, 2016   November 15, 2016
Holiday Inn Express & Suites   Dayton North - Tipp City         1100 West Main Street              Tipp City         OH   45371   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Dublin                           4428 Cleburne Blvd                 Dublin            VA   24084   United States   September 29, 2016     October 19, 2016
Holiday Inn                    Dubuque/Galena                   450 Main Street                    Dubuque           IA   52001   United States   September 29, 2016     October 24, 2016
Holiday Inn Express & Suites   Decatur                          1051 N. Hwy. 81/287                Decatur           TX   76234   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Sulphur Springs                  411 East Industrial Drive          Sulphur Springs   TX   75482   United States   September 29, 2016     October 28, 2016
Holiday Inn Express & Suites   Duncanville                      1035 Hwy. 67 East                  Duncanville       TX   75137   United States   September 29, 2016      October 5, 2016
Holiday Inn Express & Suites   Salisbury - Delmar               30232 Lighthouse Square Drive      Delmar            MD   21875   United States   September 29, 2016    November 4, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 142 of 169


Holiday Inn Express & Suites   Deming Mimbres Valley            3801 East Cedar Street            Deming             NM   88030   United States   September 29, 2016     October 12, 2016
Holiday Inn Express            Denver Aurora - Medical Center   1500 South Abilene Street         Aurora             CO   80012   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Denver Tech Center               7150 South Clinton Street         Centennial         CO   80112   United States   September 29, 2016     October 26, 2016
Holiday Inn Express & Suites   Denver Tech Center-Englewood     7380 South Clinton Street         Englewood          CO   80112   United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Golden - Denver Area             17140 West Colfax Ave             Golden             CO   80401   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Denver South - Castle Rock       610 Genoa Way                     Castle Rock        CO   80109   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Denver Airport                   6900 Tower Road                   Denver             CO   80249   United States   September 29, 2016   December 29, 2016
Candlewood Suites              DTC Meridian                     10535 El Diente Ct.               Englewood          CO   80112   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Denver North - Thornton          14362 Lincoln Way                 Thornton           CO   80023   United States   September 29, 2016     October 31, 2016
Holiday Inn                    Plano - The Colony               4301 Paige Road                   The Colony         TX   75056   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Ennis                            601 N. Sonoma Trail               Ennis              TX   75119   United States   September 29, 2016   December 16, 2016
Holiday Inn                    Dallas-Fort Worth Airport S      14320 Centre Station Drive        Fort Worth         TX   76155   United States   September 29, 2016    December 9, 2016
Holiday Inn Express & Suites   Irving Conv Ctr - Las Colinas    333 W. John Carpenter Freeway     Irving             TX   75039   United States   September 29, 2016   December 28, 2016
Holiday Inn Express & Suites   Dallas Lewisville                780 East Vista Ridge Mall Drive   Lewisville         TX   75067   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Plano Frisco                     8355 Parkwood Blvd                Plano              TX   75024   United States   September 29, 2016   November 29, 2016
Holiday Inn Express & Suites   Douglas                          1636 South Peterson Avenue        Douglas            GA   31534   United States   September 29, 2016   November 18, 2016
Holiday Inn Express & Suites   Douglas                          900 West Yellowstone Highway      Douglas            WY   82633   United States   September 29, 2016    December 5, 2016
Holiday Inn Express & Suites   Dothan North                     4090 Ross Clark Circle            Dothan             AL   36303   United States   September 29, 2016   November 28, 2016
Holiday Inn                    Dothan                           2740 Ross Clark Circle SW         Dothan             AL   36301   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dinuba West                      375 S. Alta Avenue                Dinuba             CA   93618   United States   September 29, 2016   December 15, 2016
Holiday Inn Express            Delano Hwy 99                    2222 Girard Street                Delano             CA   93215   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Sedalia                          4001 West Broadway                Sedalia            MO   65301   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Dumas                            1932 S. Dumas Avenue              Dumas              TX   79029   United States   September 29, 2016   December 28, 2016
Holiday Inn Express & Suites   Denison North-Lake Texoma        715 N. Point Look Out Drive       Denison            TX   75020   United States   September 29, 2016      October 7, 2016
Holiday Inn                    Dover-Downtown                   561 North Dupont Highway          Dover              DE   19901   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Sylva - Western Carolina Area    26 Rufus Robinson Road            Sylva              NC   28779   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Des Moines Downtown              333 SW 11th Street                Des Moines         IA   50309   United States   September 29, 2016    December 6, 2016
Holiday Inn Hotel & Suites     West Des Moines-Jordan Creek     6075 Mills Civic Parkway          West Des Moines    IA   50266   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Detroit Lakes - Lakefront        1155 Hwy 10 East                  Detroit Lakes      MN   56501   United States   September 29, 2016   November 14, 2016
Holiday Inn Express            Dayton                           2650 Rhea County Highway          Dayton             TN   37321   United States   September 29, 2016   December 22, 2016
Holiday Inn Express & Suites   Denton-Unt-Twu                   4485 North I-35                   Denton             TX   76207   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Detroit-Birmingham               35270 Woodward Avenue             Birmingham         MI   48009   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Auburn Hills                     3990 Baldwin Road                 Auburn Hills       MI   48326   United States   September 29, 2016     October 12, 2016
Holiday Inn Express & Suites   Dearborn SW - Detroit Area       24041 Michigan Avenue             Dearborn           MI   48124   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Rochester Hills - Detroit Area   3544 Marketplace Circle           Rochester Hills    MI   48309   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Farmington Hills - Detroit       32769 Northwestern Highway        Farmington Hills   MI   48334   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Dearborn MI                      24105 Michigan Avenue             Dearborn           MI   48124   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Detroit Metro Airport            8400 Merriman Road                Romulus            MI   48174   United States   September 29, 2016     October 18, 2016
Holiday Inn Express & Suites   Detroit North - Troy             400 Stephenson Highway            Troy               MI   48083   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Southfield - Detroit             25100 Northwestern Highway        Southfield         MI   48075   United States   September 29, 2016   December 20, 2016
Holiday Inn Express & Suites   Plymouth - Ann Arbor Area        15100 Beck Road                   Plymouth           MI   48170   United States   September 29, 2016    December 2, 2016
Holiday Inn Express & Suites   Durant                           613 University Place              Durant             OK   74701   United States   September 29, 2016      October 7, 2016
                                                     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 143 of 169


Holiday Inn Express & Suites   Duluth North - Miller Hill       4725 Market Street                    Duluth            MN   55811   United States   September 29, 2016      October 21, 2016
Holiday Inn Express            Durham - (UNH)                   2 Main Street                         Durham            NH   03824   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Danville                         310 Eastgate Drive                    Danville          IL   61834   United States   September 29, 2016   November 29, 2016
Holiday Inn Hotel & Suites     Davenport                        4215 Elmore Ave                       Davenport         IA   52807   United States   September 29, 2016    December 29, 2016
Staybridge Suites              Davenport                        4729 Progress Drive                   Davenport         IA   52807   United States   September 29, 2016   November 16, 2016
Holiday Inn Express & Suites   Dover                            1780 North Dupont Hwy.                Dover             DE   19901   United States   September 29, 2016       October 3, 2016
Holiday Inn                    Minneapolis Airport SE - Eagan   2700 Pilot Knob Road                  Eagan             MN   55121   United States   September 29, 2016    December 29, 2016
Staybridge Suites              Eau Claire - Altoona             1515 Bluestem Blvd.                   Altoona           WI   54720   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   El Dorado Hills                  4360 Town Center Boulevard            El Dorado Hills   CA   95762   United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Edison                           2055 Lincoln Hwy                      Edison            NJ   08817   United States   September 29, 2016   November 14, 2016
Holiday Inn Express & Suites   El Dorado, KS                    3100 W. El Dorado Ave.                El Dorado         KS   67042   United States   September 29, 2016     November 3, 2016
Holiday Inn Express            Keene                            175 Key Road                          Keene             NH   03431   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Carrizo Springs                  2469 W. Highway 277                   Carrizo Springs   TX   78834   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Elk Grove Ctrl - Sacramento S    9175 W. Stockton Blvd.                Elk Grove         CA   95758   United States   September 29, 2016   November 17, 2016
Holiday Inn                    Hartford Downtown Area           100 East River Drive                  East Hartford     CT   06108   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Elkhart North - I-80/90 Ex. 92   330 Northpointe Blvd.                 Elkhart           IN   46514   United States   September 29, 2016     November 3, 2016
Candlewood Suites              Elkhart                          300 Northpointe Blvd.                 Elkhart           IN   46514   United States   September 29, 2016   November 16, 2016
Holiday Inn Express & Suites   Elkhart-South                    3610 S. Nappanee Street               Elkhart           IN   46517   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Elk Grove - Sacramento Area      2460 Maritime Drive                   Elk Grove         CA   95758   United States   September 29, 2016      October 13, 2016
Holiday Inn Express & Suites   Elk City                         2101 East 3rd Street                  Elk City          OK   73644   United States   September 29, 2016   September 30, 2016
Holiday Inn                    Elmira-Riverview                 One Holiday Plaza                     Elmira            NY   14901   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Elmira-Horseheads                2666 Corning Road                     Horseheads        NY   14845   United States   September 29, 2016    December 29, 2016
Holiday Inn                    El Paso Airport                  6351 Gateway Boulevard West           El Paso           TX   79925   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Emporia Northwest                3007 W. 18th Ave                      Emporia           KS   66801   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Eagle Pass                       2007 Veterans Boulevard               Eagle Pass        TX   78852   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Erie                             2020 Edinboro Road                    Erie              PA   16509   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Eugene Springfield               3005 Franklin Boulevard               Eugene            OR   97403   United States   September 29, 2016   November 15, 2016
Holiday Inn Express & Suites   Evansville North                 324 Rusher Creek Road                 Evansville        IN   47725   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Evansville Airport               7101 U. S. Highway 41 North           Evansville        IN   47725   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Evansville - West                5737 Pearl Drive                      Evansville        IN   47712   United States   September 29, 2016    December 14, 2016
Holiday Inn Express & Suites   Evanston                         1965 Harrison Drive                   Evanston          WY   82930   United States   September 29, 2016   November 29, 2016
Holiday Inn Express            New Bern                         3455 Dr. Martin Luther King Jr.       New Bern          NC   28562   United States   September 29, 2016    December 12, 2016
Candlewood Suites              New Bern                         3465 Dr. Martin Luther King Jr. Blv   New Bern          NC   28562   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Havelock NW-New Bern             103 Branchside Drive                  Havelock          NC   28532   United States   September 29, 2016     December 1, 2016
Holiday Inn                    Budd Lake - Rockaway Area        1000 International Drive North        Budd Lake         NJ   07828   United States   September 29, 2016    December 28, 2016
Crowne Plaza                   Newark Airport                   901 Spring Street                     Elizabeth         NJ   07201   United States   September 29, 2016       October 6, 2016
Holiday Inn Express            Fairhope-Point Clear             19751 Greeno Road                     Fairhope          AL   36532   United States   September 29, 2016   November 29, 2016
Candlewood Suites              Fargo-N. Dakota State Univ.      1831 NDSU Research Park Drive         Fargo             ND   58102   United States   September 29, 2016      October 11, 2016
Holiday Inn Express            Fargo-West Acres                 1040 40th Street South                Fargo             ND   58103   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Fresno (River Park) Hwy 41       7115 N. Howard Street                 Fresno            CA   93720   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Fresno Northwest-Herndon         7191 W Kathryn Avenue                 Fresno            CA   93722   United States   September 29, 2016     December 8, 2016
Holiday Inn Express & Suites   Hope Mills-Fayetteville Arpt     3111 N. Main Street                   Hope Mills        NC   28348   United States   September 29, 2016    December 21, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 144 of 169


Holiday Inn                    Fayetteville-I-95 South          1944 Cedar Creek Road              Fayetteville        NC   28312   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Fairbanks                        400 Merhar Avenue                  Fairbanks           AK   99701   United States   September 29, 2016     October 21, 2016
Holiday Inn Express & Suites   Florida City-Gateway To Keys     35200 S. Dixie Hwy                 Florida City        FL   33034   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Fort Collins                     314 Pavilion Lane                  Fort Collins        CO   80525   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Fredericksburg                   500 South Washington               Fredericksburg      TX   78624   United States   September 29, 2016     October 13, 2016
Holiday Inn Express & Suites   Findley Lake (I-86 Exit 4)       3025 Route 426                     Findley Lake        NY   14736   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Fraser - Winter Park Area        108 Zerex Street                   Fraser              CO   80442   United States   September 29, 2016   November 22, 2016
Holiday Inn Express            Fairfield                        6755 Fairfield Business Park Dr.   Fairfield           OH   45014   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Frankfort                        1000 Vandalay Drive                Frankfort           KY   40601   United States   September 29, 2016    December 5, 2016
Holiday Inn Express & Suites   Corpus Christi NW - Calallen     13425 Brookhaven Drive             Corpus Christi      TX   78410   United States   September 29, 2016     October 14, 2016
Holiday Inn Express & Suites   Fond Du Lac                      55 Holiday Lane                    Fond Du Lac         WI   54937   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Fort Lauderdale Airport West     2540 Davie Road                    Davie               FL   33317   United States   September 29, 2016    December 8, 2016
Holiday Inn Express & Suites   Ft Lauderdale N - Exec Airport   1500 West Commercial Blvd.         Fort Lauderdale     FL   33309   United States   September 29, 2016     October 28, 2016
Hotel Indigo                   Ft Myers Dtwn River District     1520 Broadway, Suite 104           Fort Myers          FL   33901   United States   September 29, 2016     October 18, 2016
Crowne Plaza                   Fort Myers At Bell Tower Shops   13051 Bell Tower Drive             Fort Myers          FL   33907   United States   September 29, 2016     October 24, 2016
Holiday Inn Express & Suites   Grand Blanc                      3405 Regency Park Drive            Grand Blanc         MI   48439   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Flint-Campus Area                1150 Robert T. Longway Blvd.       Flint               MI   48503   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Fort Bragg                       250 West Highway 20                Fort Bragg          CA   95437   United States   September 29, 2016      October 3, 2016
Holiday Inn Express & Suites   Topeka North                     601 NW US Highway 24               Topeka              KS   66608   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Topeka West I-70 Wanamaker       901 Sw Robinson Avenue             Topeka              KS   66606   United States   September 29, 2016     October 19, 2016
Holiday Inn Express & Suites   Fort Pierce West                 7151 Okeechobee Road               Fort Pierce         FL   34945   United States   September 29, 2016   November 10, 2016
Candlewood Suites              Fredericksburg                   4821 Crossings Court               Fredericksburg      VA   22407   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Fredericksburg                   560 Warrenton Road                 Fredericksburg      VA   22406   United States   September 29, 2016    December 7, 2016
Holiday Inn Express            Forest City                      200 Holiday Inn Drive              Forest City         NC   28043   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Knoxville-Farragut               816 North Campbell Station Road    Knoxville           TN   37932   United States   September 29, 2016   November 29, 2016
Holiday Inn Express & Suites   Pierre-Fort Pierre               110 E. Stanley Road                Fort Pierre         SD   57532   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Clarksville                      2502 W. Clark Road                 Clarksville         AR   72830   United States   September 29, 2016   November 29, 2016
Holiday Inn Express            Frisco                           3400 Parkwood Boulevard            Frisco              TX   75034   United States   September 29, 2016     October 24, 2016
Holiday Inn Express & Suites   West Point-Fort Montgomery       1106 Route 9w                      Fort Montgomery     NY   10922   United States   September 29, 2016   November 29, 2016
Holiday Inn Express & Suites   Fort Stockton                    2915 W. Dickinson Blvd.            Fort Stockton       TX   79735   United States   September 29, 2016     October 12, 2016
Holiday Inn Express & Suites   Alvarado                         325 Village Park Drive             Alvarado            TX   76009   United States   September 29, 2016   November 28, 2016
Holiday Inn Express & Suites   Fort Worth Southwest (I-20)      4609 Citylake Blvd West            Fort Worth          TX   76132   United States   September 29, 2016   December 29, 2016
Candlewood Suites              DFW South                        4200 Reggis Drive                  Fort Worth          TX   76155   United States   September 29, 2016    December 1, 2016
Holiday Inn Express & Suites   Fort Worth I-35 Western Center   6351 North Freeway                 Fort Worth          TX   76131   United States   September 29, 2016    November 4, 2016
Candlewood Suites              Fort Worth/West                  402 N Jim Wright Fwy               White Settlement    TX   76108   United States   September 29, 2016   November 15, 2016
Holiday Inn Express & Suites   Fort Worth West                  2620 Cherry Ln                     Fort Worth          TX   76116   United States   September 29, 2016   November 30, 2016
Staybridge Suites              Fort Worth - Fossil Creek        6301 North Freeway                 Fort Worth          TX   76131   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Fort Wayne - Nw                  5251 Distribution Drive            Fort Wayne          IN   46825   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Fort Wayne                       5925 Ellison Rd                    Fort Wayne          IN   46804   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Ft. Wayne-IPFW & Coliseum        4111 Paul Shaffer Drive            Fort Wayne          IN   46825   United States   September 29, 2016   December 29, 2016
Holiday Inn Resort             Fort Walton Beach                1299 Miracle Strip Parkway         Fort Walton Beach   FL   32548   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Fayetteville/Univ of Arkansas    1577 W 15th Street                 Fayetteville        AR   72701   United States   September 29, 2016   December 29, 2016
                                                   Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 145 of 169


Candlewood Suites              Fayetteville-Univ of Arkansas   2270 W. Martin Luther King Jr. Blvd   Fayetteville       AR   72701   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Frazer-Malvern                  1 Morehall Road                       Frazer             PA   19355   United States   September 29, 2016     November 1, 2016
Holiday Inn Express            Gaylord                         1201 West Main Street                 Gaylord            MI   49735   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   GREAT BEND                      3821 10th Street                      Great Bend         KS   67530   United States   September 29, 2016      October 18, 2016
Holiday Inn Express & Suites   Great Barrington - Lenox Area   415 Stockbridge Road                  Great Barrington   MA   01230   United States   September 29, 2016     November 4, 2016
Candlewood Suites              Gillette                        904 Country Club Road                 Gillette           WY   82718   United States   September 29, 2016       October 6, 2016
Holiday Inn Express & Suites   Garden City                     2502 E. Kansas Avenue                 Garden City        KS   67846   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Columbus SW-Grove City          3951 Jackpot Road                     Grove City         OH   43123   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Greenfield                      321 Barrett Drive                     Greenfield         IN   46140   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Grand Forks                     4051 32nd Avenue                      Grand Forks        ND   58201   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Griffin                         1900 North Expressway                 Griffin            GA   30223   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Globe                           1890 East Ash Street                  Globe              AZ   85501   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Gainesville                     320 North Interstate 35               Gainesville        TX   76240   United States   September 29, 2016      October 28, 2016
Candlewood Suites              Galveston                       808 61st Street C                     Galveston          TX   77551   United States   September 29, 2016   November 10, 2016
Holiday Inn                    Gainesville-University Ctr      1250 W. University Ave                Gainesville        FL   32601   United States   September 29, 2016    December 27, 2016
Candlewood Suites              Indianapolis - South            1190 N Graham Road                    Greenwood          IN   46143   United States   September 29, 2016   September 30, 2016
Holiday Inn Express            Mystic                          6 Coogan Blvd.                        Mystic             CT   06355   United States   September 29, 2016      October 25, 2016
Holiday Inn Express & Suites   George West                     200 S. Nueces                         George West        TX   78022   United States   September 29, 2016      October 14, 2016
Holiday Inn                    Gulfport-Airport                9515 Highway 49                       Gulfport           MS   39503   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Cloverdale (Greencastle)        1017 N. Main Street                   Cloverdale         IN   46120   United States   September 29, 2016      October 31, 2016
Holiday Inn Express & Suites   Grand Island                    3404 West Faidley Avenue              Grand Island       NE   68803   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Greenville                      100 Paul Stabler Drive                Greenville         AL   36037   United States   September 29, 2016       October 4, 2016
Holiday Inn Express & Suites   Columbus Southeast              4041 Hamilton Square                  Groveport          OH   43125   United States   September 29, 2016   November 28, 2016
Holiday Inn Express & Suites   Grand Rapids Airport            5401 28th Street Court Southeast      Grand Rapids       MI   49546   United States   September 29, 2016      October 20, 2016
Holiday Inn Express & Suites   Greensboro-East                 3111 Cedar Park Road                  Greensboro         NC   27405   United States   September 29, 2016    December 13, 2016
Holiday Inn Express & Suites   Greenville-Downtown             407 North Main Street                 Greenville         SC   29601   United States   September 29, 2016     December 9, 2016
Holiday Inn Express & Suites   Spartanburg-North               161 Sha Lane                          Spartanburg        SC   29307   United States   September 29, 2016      October 26, 2016
Holiday Inn Express & Suites   Greenville-I-85 & Woodruff Rd   1036 Woodruff Road                    Greenville         SC   29607   United States   September 29, 2016      October 19, 2016
Holiday Inn Express & Suites   Swansea                         1400 G.A.R. Highway Route 6           Swansea            MA   02777   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Georgetown                      431 North Interstate 35               Georgetown         TX   78628   United States   September 29, 2016   November 15, 2016
Candlewood Suites              Georgetown                      451 NORTH IH-35                       Georgetown         TX   78628   United States   September 29, 2016      October 31, 2016
Holiday Inn Express & Suites   Gallup East                     3850 East Highway 66                  Gallup             NM   87301   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Grover Beach-Pismo Beach Area   775 North Oak Park Boulevard          Grover Beach       CA   93433   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Greenville                      1195 Russ Rd                          Greenville         OH   45331   United States   September 29, 2016     December 8, 2016
Holiday Inn Express & Suites   Greenwood                       401 Clements Street                   Greenwood          MS   38930   United States   September 29, 2016    December 29, 2016
Staybridge Suites              Merrillville                    8415 Louisiana Street                 Merrillville       IN   46410   United States   September 29, 2016      October 13, 2016
Holiday Inn                    Guin                            5750 Highway 44                       Guin               AL   35563   United States   September 29, 2016   November 14, 2016
Holiday Inn Express & Suites   Eau Claire North                12858 26th Avenue                     Chippewa Falls     WI   54729   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Hazard                          192 Corporate Drive                   Hazard             KY   41701   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Heber City                      1268 South Main Street                Heber City         UT   84032   United States   September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites     Hattiesburg-University          10 Gateway Drive                      Hattiesburg        MS   39402   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Hattiesburg                     9 Gateway Drive                       Hattiesburg        MS   39402   United States   September 29, 2016    December 29, 2016
                                                   Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 146 of 169


Holiday Inn Express            Hilton Head Island               2 Tanglewood Drive                    Hilton Head       SC   29928   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Mount Arlington-Rockaway Area    176 Howard Boulevard                  Mount Arlington   NJ   07856   United States   September 29, 2016    November 7, 2016
Candlewood Suites              Harrisonburg                     1560 Country Club Road                Harrisonburg      VA   22801   United States   September 29, 2016   November 29, 2016
Holiday Inn Express            Big Spring                       1109 North Aylesford                  Big Spring        TX   79720   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Chesterfield - Selfridge Area    45805 Marketplace Boulevard           Chesterfield      MI   48051   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Hickory-Hickory Mart             2250 Us Highway 70 SE                 Hickory           NC   28602   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Hill City-Mt. Rushmore Area      12444 Old Hill City Rd.               Hill City         SD   57745   United States   September 29, 2016     October 19, 2016
Holiday Inn Express & Suites   Natchez South                    639 S Canal Street                    Natchez           MS   39120   United States   September 29, 2016      October 6, 2016
Holiday Inn                    New London - Mystic Area         35 Governor Winthrop Boulevard        New London        CT   06320   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Hereford                         1400 West First Street                Hereford          TX   79045   United States   September 29, 2016     October 27, 2016
Holiday Inn Express & Suites   Hagerstown                       241 Railway Lane                      Hagerstown        MD   21740   United States   September 29, 2016   November 14, 2016
Holiday Inn                    Helena                           22 North Last Chance Gulch            Helena            MT   59601   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Wheeling                         45 Wayfarer Drive                     Triadelphia       WV   26059   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Hillsborough (Durham Area)       202 Cardinal Drive                    Hillsborough      NC   27278   United States   September 29, 2016     October 21, 2016
Holiday Inn Express            Hillsville                       1994 Carrollton Pike Rd.              Hillsville        VA   24343   United States   September 29, 2016    November 3, 2016
Holiday Inn                    Secaucus Meadowlands             300 Plaza Drive                       Secaucus          NJ   07094   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Atascocita - Humble - Kingwood   5619 FM 1960 East                     Humble            TX   77346   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Houston IAH / Beltway 8          1500 North Sam Houston Parkway East   Houston           TX   77032   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Houston North Intercontinental   125 Airtex Drive                      Houston           TX   77090   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Houston-Webster                  302 W. Bay Area Blvd                  Webster           TX   77598   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Houston Space Ctr - Clear Lake   900 Rogers Court                      Webster           TX   77598   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Houston South - Pearland         13931 South Freeway                   Pearland          TX   77047   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Cleveland                        600 Hwy 59 South                      Cleveland         TX   77327   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Houston Near Reliant - Medical   8686 Kirby Drive                      Houston           TX   77054   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Houston N-1960 Champions Area    4434 FM 1960 Road West                Houston           TX   77068   United States   September 29, 2016   November 10, 2016
Holiday Inn                    Houston Downtown                 1616 Main Street                      Houston           TX   77002   United States   September 29, 2016     October 13, 2016
Holiday Inn Express & Suites   Houston Intercontinental East    7014 Will Clayton Parkway             Humble            TX   77338   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Houston-Alvin                    900 South Loop 35                     Alvin             TX   77511   United States   September 29, 2016      October 7, 2016
Candlewood Suites              Houston - Kingwood               291 Kingwood Medical Center           Kingwood          TX   77339   United States   September 29, 2016   December 16, 2016
Holiday Inn Express & Suites   Kingwood - Medical Center Area   22675 Highway 59 North                Houston           TX   77339   United States   September 29, 2016   December 29, 2016
Candlewood Suites              League City                      2350 Gulf Freeway South               League City       TX   77573   United States   September 29, 2016    December 2, 2016
Holiday Inn Express & Suites   Houston-Dwtn Conv Ctr            1810 Bell Street                      Houston           TX   77003   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Houston Medical Center           10025 South Main Street               Houston           TX   77025   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Northwest-Brookhollow            12801 Northwest Freeway               Houston           TX   77040   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Houston - Memorial Park Area     7625 Katy Freeway                     Houston           TX   77024   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Houston Energy Corridor-W Oaks   2205 Barker Oaks Drive                Houston           TX   77077   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Houston S - Medical Ctr Area     9300 S Main Street                    Houston           TX   77025   United States   September 29, 2016   November 21, 2016
Holiday Inn Express            Houston Southwest - Sugar Land   14444 Southwest Freeway               Sugar Land        TX   77478   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Houston East-Channelview         16311 East Freeway                    Channelview       TX   77530   United States   September 29, 2016     October 28, 2016
Crowne Plaza Suites            Houston - Near Sugar Land        9090 Southwest Freeway                Houston           TX   77074   United States   September 29, 2016     October 26, 2016
Holiday Inn Hotel & Suites     Shenandoah                       19333 David Memorial Drive            Shenandoah        TX   77385   United States   September 29, 2016   December 15, 2016
Candlewood Suites              Harlingen                        4319 South Expressway 83              Harlingen         TX   78550   United States   September 29, 2016   December 29, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 147 of 169


Holiday Inn Express & Suites   Harriman                         1885 South Roane Street         Harriman        TN   37748   United States   September 29, 2016   December 15, 2016
Holiday Inn Express & Suites   Hearne                           1645 North Market Street        Hearne          TX   77859   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Pittsburgh-North (Harmarville)   10 Landings Drive               Harmarville     PA   15238   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Hershey (Harrisburg Area)        610 Walton Avenue               Hummelstown     PA   17036   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dayton-Huber Heights             5610 Merily Way                 Huber Heights   OH   45424   United States   September 29, 2016   December 14, 2016
Holiday Inn Express & Suites   Hudson-I-94                      1200 Gateway Boulevard          Hudson          WI   54016   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Terre Haute                      2645 South Joe Fox Street       Terre Haute     IN   47803   United States   September 29, 2016     October 31, 2016
Holiday Inn                    Terre Haute                      3300 U.S. Highway 41 South      Terre Haute     IN   47802   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Terre Haute                      721 Wabash Avenue               Terre Haute     IN   47807   United States   September 29, 2016   November 21, 2016
Candlewood Suites              Cut Off                          287 Highway 3162                Cut Off         LA   70345   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Houma                            1800 Martin Luther King Blvd.   Houma           LA   70360   United States   September 29, 2016   December 15, 2016
Candlewood Suites              Houma                            737 Corporate Dr                Houma           LA   70360   United States   September 29, 2016   November 23, 2016
Holiday Inn Express & Suites   Huntsville                       148 Interstate 45 S             Huntsville      TX   77340   United States   September 29, 2016    November 1, 2016
Holiday Inn                    Cape Cod - Hyannis               1127 Iyannough Rd.              Hyannis         MA   02601   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Hays                             4650 Roth Avenue                Hays            KS   67601   United States   September 29, 2016     October 18, 2016
Holiday Inn                    Hazlet                           2870 Highway 35                 Hazlet          NJ   07730   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Niagara Falls                    114 Buffalo Avenue              Niagara Falls   NY   14303   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Niagara Falls                    10111 Niagara Falls Boulevard   Niagara Falls   NY   14304   United States   September 29, 2016   December 14, 2016
Holiday Inn Express & Suites   East Wichita I-35 Andover        600 South Allen Street          Andover         KS   67002   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Middleboro Raynham               43 Harding Street               Middleboro      MA   02346   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Kingman                          3031 E. Andy Devine Ave.        Kingman         AZ   86401   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Leland - Wilmington Area         1020 Grandiflora Drive          Leland          NC   28451   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Wilmington - Wrightsville Bch    5010 New Centre Drive           Wilmington      NC   28403   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Wilmington                       123 Gano Road                   Wilmington      OH   45177   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Indianapolis-Airport             2501 South High School Road     Indianapolis    IN   46241   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Indianapolis Airport             5250 W. Bradbury Avenue         Indianapolis    IN   46241   United States   September 29, 2016   November 16, 2016
Candlewood Suites              Indianapolis                     8111 Bash Street                Indianapolis    IN   46250   United States   September 29, 2016   November 16, 2016
Staybridge Suites              Indianapolis Downtown-Conv Ctr   535 South West Street           Indianapolis    IN   46225   United States   September 29, 2016     October 12, 2016
Holiday Inn Express & Suites   Carmel North - Westfield         15131 Thatcher Lane             Carmel          IN   46033   United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Indianapolis - East              7035 Western Select Drive       Indianapolis    IN   46219   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Indianapolis W - Airport Area    5855 Rockville Road             Indianapolis    IN   46224   United States   September 29, 2016   December 12, 2016
Holiday Inn Express & Suites   Indianapolis Dtn-Conv Ctr Area   410 South Missouri Street       Indianapolis    IN   46225   United States   September 29, 2016    November 8, 2016
Holiday Inn Express & Suites   Indianapolis North - Carmel      9797 North Michigan Road        Carmel          IN   46032   United States   September 29, 2016   November 18, 2016
Holiday Inn                    Indianapolis Downtown            515 S West Street               Indianapolis    IN   46225   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Indianapolis NW - Park 100       7220 Woodland Drive             Indianapolis    IN   46278   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Winston-Salem                    2520 Peters Creek Pkwy          Winston-Salem   NC   27127   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Williamsport                     1836 East Third Street          Williamsport    PA   17701   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Birmingham-Irondale (East)       811 Old Grants Mill Road        Birmingham      AL   35210   United States   September 29, 2016    December 8, 2016
Holiday Inn Express & Suites   Williston                        415 38th Street West            Williston       ND   58801   United States   September 29, 2016   November 21, 2016
Holiday Inn Express & Suites   Mission-Mcallen Area             901 South Shary Road            Mission         TX   78572   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Jackson Downtown - Coliseum      310 Greymont Avenue             Jackson         MS   39202   United States   September 29, 2016   December 27, 2016
Candlewood Suites              Pearl                            632 Pearson Road                Pearl           MS   39208   United States   September 29, 2016   December 29, 2016
                                                     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 148 of 169


Holiday Inn Express & Suites   Ridgeland - Jackson North Area   6485 Frontage Road             Ridgeland         MS   39157   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Jacksonville East                53 Jefferson Road              Jacksonville      FL   32225   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Jacksonville - Mayport / Beach   2040 Mayport Road              Jacksonville      FL   32233   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Jacksonville - Blount Island     10148 New Berlin Rd            Jacksonville      FL   32226   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Jonesboro                        2906 Kazi Street               Jonesboro         AR   72401   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Jacksonville                     119 Penny Lane                 Jacksonville      NC   28546   United States   September 29, 2016    November 8, 2016
Staybridge Suites              North Jacksonville               110 Cobia Court                Jacksonville      NC   28546   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Miami                            509 Henley Street              Miami             OK   74354   United States   September 29, 2016     October 20, 2016
Staybridge Suites              Cranbury-South Brunswick         1272 South River Rd.           Cranbury          NJ   08512   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Monroe South Brunswick           390 Forsgate Dr                Monroe            NJ   08831   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Jamestown                        803 20th Street Sw             Jamestown         ND   58401   United States   September 29, 2016    December 5, 2016
Candlewood Suites              Joplin                           3512 South Rangeline           Joplin            MO   64804   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Janesville-I-90 & Us Hwy 14      3100 Wellington Place          Janesville        WI   53546   United States   September 29, 2016    December 6, 2016
Holiday Inn Express            Newport Beach                    2300 West Coast Highway        Newport Beach     CA   92663   United States   September 29, 2016   December 12, 2016
Holiday Inn                    Jackson NW - Airport Road        2696 Bob McClain Dr            Jackson           MI   49202   United States   September 29, 2016     October 18, 2016
Holiday Inn Express            Crockett                         1511 Southeast Loop #304       Crockett          TX   75835   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Kendallville                     1917 Dowling Street            Kendallville      IN   46755   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Kemah (NEAR BOARDWALK)           805 Harris Avenue              Kemah             TX   77565   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Mt Rushmore/Keystone             321 Swanzey Street             Keystone          SD   57751   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Kings Mountain - Shelby Area     100 Woodlake Parkway           Kings Mountain    NC   28086   United States   September 29, 2016    December 8, 2016
Holiday Inn Express            Kirksville                       2702 South Franklin Street     Kirksville        MO   63501   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Kanab                            217 South 100 East             Kanab             UT   84741   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Annapolis East-Kent Island       1020 Kent Narrows Road         Grasonville       MD   21638   United States   September 29, 2016     October 24, 2016
Holiday Inn Express & Suites   Kokomo                           511 Albany Drive               Kokomo            IN   46904   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   King Of Prussia                  260 N. Gulph Road              King Of Prussia   PA   19406   United States   September 29, 2016   December 21, 2016
Holiday Inn Express            Kernersville                     1570 Highway 66 South          Kernersville      NC   27284   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Key Largo                        99701 Overseas Hwy             Key Largo         FL   33037   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Olympia/Lacey                    4440 3rd Ave Se                Lacey             WA   98503   United States   September 29, 2016   December 15, 2016
Holiday Inn Express & Suites   Lake Elsinore                    31573 Canyon Estates Drive     Lake Elsinore     CA   92532   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lafayette East                   200 Progress Drive             Lafayette         IN   47905   United States   September 29, 2016   December 29, 2016
Candlewood Suites              East Lansing                     3545 Forest Road               Lansing           MI   48910   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lansing-Dimondale                9490 Woodlane Drive            Dimondale         MI   48821   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   La Place                         4284 Highway 51                La Place          LA   70068   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lavonia                          110 Owens Drive                Lavonia           GA   30553   United States   September 29, 2016    November 7, 2016
Holiday Inn Express & Suites   La Vale - Cumberland             1076 National Highway          La Vale           MD   21502   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Altus                            2812 E Broadway                Altus             OK   73521   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Lawton-Fort Sill                 209 SE Interstate Drive        Lawton            OK   73501   United States   September 29, 2016     October 12, 2016
Holiday Inn Express & Suites   Anaheim Resort Area              1411 South Manchester Avenue   Anaheim           CA   92802   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Los Angeles-Commerce Casino      6121 East Telegraph Road       Commerce          CA   90040   United States   September 29, 2016    December 2, 2016
Holiday Inn Express & Suites   San Dimas                        485 West Arrow Highway         San Dimas         CA   91773   United States   September 29, 2016   December 29, 2016
Hotel Indigo                   Anaheim                          435 West Katella Avenue        Anaheim           CA   92802   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Los Angeles Airport Hawthorne    11436 Hawthorne Blvd.          Hawthorne         CA   90250   United States   September 29, 2016    November 9, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 149 of 169


Candlewood Suites              LAX Hawthorne                   11410 Hawthorne Blvd.           Hawthorne           CA   90250   United States   September 29, 2016   December 21, 2016
Holiday Inn                    Long Beach Airport              2640 North Lakewood Boulevard   Long Beach          CA   90815   United States   September 29, 2016    December 2, 2016
Holiday Inn Express            San Clemente North              35 Via Pico Plaza               San Clemente        CA   92672   United States   September 29, 2016   November 18, 2016
Holiday Inn                    West Covina                     3223 East Garvey North          West Covina         CA   91791   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Los Angeles Downtown West       611 South Westlake Avenue       Los Angeles         CA   90057   United States   September 29, 2016   November 18, 2016
Holiday Inn Express            West Los Angeles-Santa Monica   11250 Santa Monica Blvd.        West Los Angeles    CA   90025   United States   September 29, 2016    December 9, 2016
Holiday Inn Express & Suites   Lubbock West                    6023 45th Street                Lubbock             TX   79407   United States   September 29, 2016     October 13, 2016
Staybridge Suites              Lubbock                         2515 19th Street                Lubbock             TX   79410   United States   September 29, 2016     October 31, 2016
Holiday Inn Express & Suites   Lubbock Southwest - Wolfforth   7921 Presidents Ave             Wolfforth           TX   79382   United States   September 29, 2016   November 16, 2016
Holiday Inn Express & Suites   Greensburg                      137 Blair Street                Greensburg          PA   15601   United States   September 29, 2016    December 7, 2016
Holiday Inn Express            Long Beach                      300 West Beach Blvd.            Long Beach          MS   39560   United States   September 29, 2016     October 10, 2016
Holiday Inn Express & Suites   Laurinburg                      400 Plaza Drive                 Laurinburg          NC   28352   United States   September 29, 2016     October 14, 2016
Holiday Inn Express & Suites   Liberal                         1550 North Lincoln Avenue       Liberal             KS   67901   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lebanon                         1955 W. Elm Street              Lebanon             MO   65536   United States   September 29, 2016    November 2, 2016
Holiday Inn Express            Pembroke                        605 Redmond Rd.                 Pembroke            NC   28372   United States   September 29, 2016    November 4, 2016
Holiday Inn Express & Suites   Lake Charles                    402 North Mlk Hwy.              Lake Charles        LA   70601   United States   September 29, 2016   November 16, 2016
Holiday Inn Express            Lincoln                         130 Olson Drive                 Lincoln             IL   62656   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Ludington                       4079 West US 10                 Ludington           MI   49431   United States   September 29, 2016    December 7, 2016
Candlewood Suites              Lafayette                       2105 Kaliste Saloom Road        Lafayette           LA   70508   United States   September 29, 2016     October 10, 2016
Holiday Inn Hotel & Suites     Lafayette North                 2219 NW Evangeline Thruway      Lafayette           LA   70501   United States   September 29, 2016      October 6, 2016
Holiday Inn Express & Suites   Scott-Lafayette West            736 I-10 South Frontage Road    Scott               LA   70583   United States   September 29, 2016    November 7, 2016
Holiday Inn Express            Philadelphia NE - Langhorne     3101 West Cabot Boulevard       Langhorne           PA   19047   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lincoln-Roseville Area          155 Ferrari Ranch Road          Lincoln             CA   95648   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Little Rock-Airport             3121 BANKHEAD DR                Little Rock         AR   72206   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Bryant - Benton Area            7224 Alcoa Road                 Bryant              AR   72015   United States   September 29, 2016   December 19, 2016
Candlewood Suites              North Little Rock               3950 Vali Court                 North Little Rock   AR   72117   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   North Little Rock               4306 E McCain Blvd.             North Little Rock   AR   72117   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Little Rock                     201 South Shackleford           Little Rock         AR   72211   United States   September 29, 2016   December 27, 2016
Candlewood Suites              West Little Rock                10520 W. Markham                Little Rock         AR   72205   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            La Junta                        27994 Us Highway 50             La Junta            CO   81050   United States   September 29, 2016   November 23, 2016
Holiday Inn & Suites           Minneapolis - Lakeville         20800 Kenrick Avenue            Lakeville           MN   55044   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Salado-Belton                   1991 N. Stagecoach Rd.          Salado              TX   76571   United States   September 29, 2016   December 19, 2016
Holiday Inn Express            La Plata                        6860 Crain Highway              La Plata            MD   20646   United States   September 29, 2016     October 13, 2016
Holiday Inn Express & Suites   Limon I-70 (EX 359)             803 Highway 24                  Limon               CO   80828   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lancaster                       1861 River Way Drive            Lancaster           OH   43130   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Lincoln                         4100 Pioneer Woods Drive        Lincoln             NE   68520   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lincoln South                   8801 Amber Hill Court           Lincoln             NE   68526   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Lincoln Southwest               2500 Tamarin Ridge Road         Lincoln             NE   68512   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Lincoln Northeast               1501 North 86th Street          Lincoln             NE   68505   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lincoln Airport                 1101 West Commerce Way          Lincoln             NE   68521   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lincoln I - 80                  2200 Wildcat Drive              Lincoln             NE   68521   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Logan                           101 George Costas Dr.           Logan               WV   25601   United States   September 29, 2016     October 17, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 150 of 169


Holiday Inn Express & Suites   Lenoir City (Knoxville Area)    1112 Highway 321 North              Lenoir City     TN   37771   United States   September 29, 2016   December 27, 2016
Holiday Inn Express & Suites   Lancaster East - Strasburg      1900 Historic Drive                 Strasburg       PA   17579   United States   September 29, 2016      October 3, 2016
Holiday Inn Express            Hocking Hills-Logan             12916 Grey Street                   Logan           OH   43138   United States   September 29, 2016     October 28, 2016
Holiday Inn Express & Suites   Logansport                      3939 East Market Street             Logansport      IN   46947   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Live Oak                        6694 Us 129 North                   Live Oak        FL   32060   United States   September 29, 2016   December 16, 2016
Holiday Inn Express & Suites   London                          506 Minton Drive                    London          KY   40741   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Lompoc                          1417 North "H" Street               Lompoc          CA   93436   United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Cotulla                         624 Las Palmas Blvd.                Cotulla         TX   78014   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Laredo International Airport    7010 Bob Bullock Loop               Laredo          TX   78041   United States   September 29, 2016    November 4, 2016
Holiday Inn Express & Suites   Laurel                          2008 Jefferson St.                  Laurel          MS   39440   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Las Cruces North                2142 Telshor Court                  Las Cruces      NM   88011   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Sylacauga                       40743 Us Hwy. 280                   Sylacauga       AL   35150   United States   September 29, 2016    November 8, 2016
Holiday Inn Express & Suites   Lucedale                        1287 Beaver Dam Road                Lucedale        MS   39452   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Las Vegas                       816 South Grand Avenue              Las Vegas       NM   87701   United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Levelland                       703 E. State Hwy. 114               Levelland       TX   79336   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Livingston                      120 Southpoint Lane                 Livingston      TX   77351   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lawrence                        3411 S.W. Iowa                      Lawrence        KS   66046   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lake Worth Nw Loop 820          3541 Nw Loop 820                    Fort Worth      TX   76106   United States   September 29, 2016   December 20, 2016
Holiday Inn Express & Suites   Lexington-Hwy 378               131 Innkeeper Drive                 Lexington       SC   29072   United States   September 29, 2016   December 19, 2016
Holiday Inn Express & Suites   Lexington                       2605 Plum Creek Pkwy.               Lexington       NE   68850   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lexington NW-The Vineyard       351 Vineyards Crossing              Lexington       NC   27295   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Mackinaw City                   364 Louvigny Drive                  Mackinaw City   MI   49701   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Andrews                         1100 South Main                     Andrews         TX   79714   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Monahans                        1902 S. Stockton Avenue             Monahans        TX   79756   United States   September 29, 2016     October 12, 2016
Holiday Inn Express & Suites   Midland Loop 250                5309 West Loop 250 North            Midland         TX   79707   United States   September 29, 2016     October 28, 2016
Holiday Inn Express & Suites   Mason City                      3041 4th Street SW                  Mason City      IA   50401   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Mebane                          149 Spring Forrest Drive            Mebane          NC   27302   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bay City                        3959 Traxler Court                  Bay City        MI   48706   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Frankenmuth                     926 South Main Street               Frankenmuth     MI   48734   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Murfreesboro Central            165 Chaffin Place                   Murfreesboro    TN   37129   United States   September 29, 2016    November 4, 2016
Holiday Inn Express            McComb                          105 Holiday Lane                    Mccomb          MS   39648   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Macon                           3957 Riverplace Drive               Macon           GA   31210   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Macon-West                      4970 Harrison Rd                    Macon           GA   31206   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Warner Robins North West        4020 Watson Boulevard               Warner Robins   GA   31093   United States   September 29, 2016   November 18, 2016
Holiday Inn                    Orlando-International Airport   5750 T.G. LEE BLVD                  Orlando         FL   32822   United States   September 29, 2016   December 21, 2016
Holiday Inn Express & Suites   Orlando International Airport   7900 S. Conway Road                 Orlando         FL   32812   United States   September 29, 2016   November 10, 2016
Holiday Inn                    Orlando East - UCF Area         1724 N. Alafaya Trail               Orlando         FL   32826   United States   September 29, 2016     October 24, 2016
Holiday Inn                    Orlando SW - Celebration Area   5711 W. Irlo Bronson Memorial Hwy   Kissimmee       FL   34746   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Orlando East-UCF Area           12250 East Colonial Drive           Orlando         FL   32826   United States   September 29, 2016   November 17, 2016
Staybridge Suites              Orlando Airport South           7450 Augusta National Drive         Orlando         FL   32822   United States   September 29, 2016    November 2, 2016
Holiday Inn Express & Suites   Northwood                       4712 Wheelerwood Road               Northwood       IA   50459   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Carbondale-Conference Center    2300 Reed Station Parkway           Carbondale      IL   62901   United States   September 29, 2016    November 3, 2016
                                                     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 151 of 169


Holiday Inn Express & Suites   Medina                           5185 Gateway Drive               Medina              OH   44256   United States   September 29, 2016      October 24, 2016
Candlewood Suites              Harrisburg                       504 North Mountain Road          Harrisburg          PA   17112   United States   September 29, 2016      October 13, 2016
Candlewood Suites              Harrisburg - Hershey             413 Port View Drive              Harrisburg          PA   17111   United States   September 29, 2016     November 4, 2016
Holiday Inn Express & Suites   Shippensburg                     120 Walnut Bottom Road           Shippensburg        PA   17257   United States   September 29, 2016   September 30, 2016
Holiday Inn Express            Harrisburg East - Hershey Area   4021 Union Deposit Road          Harrisburg          PA   17109   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Meridian                         1399 Roebuck Drive               Meridian            MS   39301   United States   September 29, 2016       October 5, 2016
Candlewood Suites              Memphis                          7950 Centennial Drive            Memphis             TN   38125   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Memphis Airport - Conf Ctr       2240 Democrat Road               Memphis             TN   38132   United States   September 29, 2016      October 10, 2016
Holiday Inn Express & Suites   Memphis/Germantown               7784 Wolf Trail Cove             Germantown          TN   38138   United States   September 29, 2016       October 6, 2016
Holiday Inn Express & Suites   Millington-Memphis Area          5090 Copper Creek Blvd           Millington          TN   38053   United States   September 29, 2016     November 2, 2016
Holiday Inn Express & Suites   Meriden                          2104 N. Broad Street             Meriden             CT   06450   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Boise-Meridian                   1855 S. Silverstone Way          Meridian            ID   83642   United States   September 29, 2016     December 5, 2016
Holiday Inn Express & Suites   Boise West - Meridian            2610 E. Freeway Drive            Meridian            ID   83642   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Mesquite                         1030 West Pioneer Boulevard      Mesquite            NV   89027   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Marshfield (Springfield Area)    1301 Banning Street              Marshfield          MO   65706   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Medford                          3548 Heathrow Way                Medford             OR   97504   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Magee                            1591 Simpson Hwy 49              Magee               MS   39111   United States   September 29, 2016    December 28, 2016
Candlewood Suites              Eastchase Park                   9151 Boyd Cooper Parkway         Montgomery          AL   36117   United States   September 29, 2016      October 24, 2016
Holiday Inn Express & Suites   Montgomery E - Eastchase         9250 Boyd-Cooper Parkway         Montgomery          AL   36116   United States   September 29, 2016      October 24, 2016
Staybridge Suites              Montgomery-Eastchase             7800 Eastchase Parkway           Montgomery          AL   36117   United States   September 29, 2016    December 12, 2016
Holiday Inn Express & Suites   Uniontown                        305 Mary Higginson Lane          Uniontown           PA   15401   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Harrisburg Ne                    7744 Linglestown Road            Harrisburg          PA   17112   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Manhattan                        210 Blue Earth Place             Manhattan           KS   66502   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Miami West - Airport Area        7707 N.W. 103rd Street           Hialeah Gardens     FL   33016   United States   September 29, 2016     November 4, 2016
Holiday Inn Express & Suites   Miami-Hialeah (Miami Lakes)      6650 West 20th Avenue            Hialeah             FL   33016   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Coral Gables - University        1350 South Dixie Highway         Coral Gables        FL   33146   United States   September 29, 2016   November 15, 2016
Holiday Inn Express & Suites   Muncie                           4201 West Bethel Ave.            Muncie              IN   47304   United States   September 29, 2016    December 22, 2016
Holiday Inn Express & Suites   Milton East I-10                 8510 Keshav Taylor Drive         Milton              FL   32583   United States   September 29, 2016    December 21, 2016
Holiday Inn Express            Mishawaka (South Bend Area)      420 West University Drive        Mishawaka           IN   46545   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Kansas City Airport              11728 N. Ambassador Drive        Kansas City         MO   64153   United States   September 29, 2016    December 29, 2016
Candlewood Suites              Kansas City Airport              11110 N. Ambassador Drive        Kansas City         MO   64153   United States   September 29, 2016      October 17, 2016
Candlewood Suites              Olathe                           15490 South Rogers Road          Olathe              KS   66062   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Kansas City-Grandview            12801 South 71 Hwy               Grandview           MO   64030   United States   September 29, 2016    December 15, 2016
Candlewood Suites              Kansas City Speedway             10920 Parallel Parkway           Kansas City         KS   66109   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Independence-Kansas City         19901 E. Valley View Parkway     Independence        MO   64057   United States   September 29, 2016      October 25, 2016
Staybridge Suites              Kansas City-Independence         19400 E. 39th Place South        Independence        MO   64057   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Kansas City-Ne-I-435 North       7333 Parvin Road                 Kansas City         MO   64117   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   North Kansas City                1995 Macon Street                North Kansas City   MO   64116   United States   September 29, 2016   November 18, 2016
Candlewood Suites              Kansas City Northeast            4450 North Randolph Road         Kansas City         MO   64117   United States   September 29, 2016     December 2, 2016
Holiday Inn Hotel & Suites     Overland Park-Conv Ctr           10920 Nall Avenue                Overland Park       KS   66211   United States   September 29, 2016    December 19, 2016
Holiday Inn Express            Kansas City - Village West       1931 Prairie Crossing/Parallel   Kansas City         KS   66111   United States   September 29, 2016     December 8, 2016
Holiday Inn Express & Suites   Olathe North                     12070 S. Strang Line Road        Olathe              KS   66062   United States   September 29, 2016    December 29, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 152 of 169


Crowne Plaza                   Kansas City Downtown             1301 Wyandotte Street               Kansas City     MO   64105   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Kansas City Sport Complex Area   8551 East Blue Parkway              Kansas City     MO   64133   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Milwaukee Airport South          9575 South 27th Street              Franklin        WI   53132   United States   September 29, 2016   November 16, 2016
Holiday Inn Express & Suites   Milwaukee Airport                1400 W. Zellman Court               Milwaukee       WI   53221   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Muskegon-Harbor                  939 Third Street                    Muskegon        MI   49440   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Wytheville                       165 Malin Drive                     Wytheville      VA   24382   United States   September 29, 2016    November 2, 2016
Holiday Inn                    Melbourne-Viera Conference Ctr   8298 N Wickham Road                 Melbourne       FL   32940   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   McAlester                        1811 Peaceable Road                 McAlester       OK   74501   United States   September 29, 2016     October 11, 2016
Holiday Inn Express & Suites   Cincinnati Northeast-Milford     301 Old Bank Road                   Milford         OH   45150   United States   September 29, 2016    November 9, 2016
Holiday Inn                    Middletown-Goshen                68 Crystal Run Road                 Middletown      NY   10941   United States   September 29, 2016   December 20, 2016
Holiday Inn Express & Suites   Malvern                          2660 S. River Creek Drive           Malvern         AR   72104   United States   September 29, 2016   December 28, 2016
Holiday Inn Express & Suites   Marina - State Beach Area        189 Seaside Circle                  Marina          CA   93933   United States   September 29, 2016    December 2, 2016
Holiday Inn Express & Suites   Marion                           1842 Marion-Mt. Gilead Rd.          Marion          OH   43302   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Manassas - Battlefield           10424 Balls Ford Rd.                Manassas        VA   20109   United States   September 29, 2016   November 10, 2016
Holiday Inn Express & Suites   Manassas                         10810 Battleview Parkway            Manassas        VA   20109   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Mobile - Airport                 3630 Springhill Memorial Dr South   Mobile          AL   36608   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Mobile West - I-65               80 Springdale Boulevard             Mobile          AL   36606   United States   September 29, 2016    November 8, 2016
Holiday Inn                    Mobile-Dwtn/Hist. District       301 Government Street               Mobile          AL   36602   United States   September 29, 2016   November 14, 2016
Holiday Inn Express & Suites   Mobile/Saraland                  1401 Industrial Parkway             Saraland        AL   36571   United States   September 29, 2016   November 29, 2016
Holiday Inn Express & Suites   Morristown                       2903 Millers Pointe Drive           Morristown      TN   37813   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Minot South                      300 37th Avenue Sw                  Minot           ND   58701   United States   September 29, 2016   December 19, 2016
Holiday Inn                    Minot (Riverside)                2200 Burdick Expressway East        Minot           ND   58701   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Queens - Maspeth                 59-40 55th Road                     Maspeth         NY   11378   United States   September 29, 2016    December 2, 2016
Holiday Inn                    Martinsburg                      301 Foxcroft Avenue                 Martinsburg     WV   25401   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Morehead City                    5063 Executive Drive                Morehead City   NC   28557   United States   September 29, 2016    November 4, 2016
Holiday Inn Express & Suites   Morris                           222 Gore Rd.                        Morris          IL   60450   United States   September 29, 2016   December 19, 2016
Candlewood Suites              Madison - Fitchburg              5421 Caddis Bend                    Madison         WI   53711   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Bloomington MSP Airport / MOA    5401 Green Valley Drive             Bloomington     MN   55437   United States   September 29, 2016    December 1, 2016
Holiday Inn Express & Suites   Chanhassen                       7855 Century Blvd.                  Chanhassen      MN   55317   United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Minneapolis West                 3131 Campus Drive                   Plymouth        MN   55441   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Rogers                           20930 135th Avenue North            Rogers          MN   55374   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Roseville-St. Paul               2715 Long Lake Road                 Roseville       MN   55113   United States   September 29, 2016   December 14, 2016
Holiday Inn Express & Suites   Minneapolis SW - Shakopee        4550 12th Avenue East               Shakopee        MN   55379   United States   September 29, 2016   November 16, 2016
Holiday Inn                    Blmgtn Arpt South- Mall Area     1201 West 94th Street               Bloomington     MN   55431   United States   September 29, 2016   November 18, 2016
Holiday Inn Express & Suites   St. Paul - Woodbury              9840 Norma Lane                     Woodbury        MN   55125   United States   September 29, 2016   November 22, 2016
Holiday Inn Express & Suites   Malone                           3351 State Route 11                 Malone          NY   12953   United States   September 29, 2016   November 23, 2016
Staybridge Suites              Covington                        140 Holiday Blvd                    Covington       LA   70433   United States   September 29, 2016   November 30, 2016
Holiday Inn Express            New Orleans East                 7049 Bullard Avenue                 New Orleans     LA   70128   United States   September 29, 2016   November 15, 2016
Holiday Inn Express & Suites   New Orleans Airport South        110 James Drive East                Saint Rose      LA   70087   United States   September 29, 2016   December 19, 2016
Holiday Inn Express            Covington-Madisonville           69354 Stirling Blvd                 Covington       LA   70433   United States   September 29, 2016    December 8, 2016
Holiday Inn Express            Monticello                       146 Dearman Drive                   Monticello      AR   71655   United States   September 29, 2016   November 23, 2016
Holiday Inn Express & Suites   Charlotte Arpt-Belmont           250 Beatty Drive                    Belmont         NC   28012   United States   September 29, 2016    November 7, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 153 of 169


Holiday Inn                    Mt. Kisco (Westchester County)   One Holiday Inn Drive            Mount Kisco        NY   10549   United States   September 29, 2016    December 14, 2016
Candlewood Suites              Mount Pleasant                   2407 S. Jefferson & HWY US 271   Mount Pleasant     TX   75455   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Mount Pleasant                   2306 Greenhill Road              Mount Pleasant     TX   75455   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Metropolis                       2179 East 5th Street             Metropolis         IL   62960   United States   September 29, 2016     December 9, 2016
Holiday Inn Express            Munising-Lakeview                E8890 M-28                       Munising           MI   49862   United States   September 29, 2016       October 6, 2016
Holiday Inn Express & Suites   Murray                           1504 N. 12th St.                 Murray             KY   42071   United States   September 29, 2016   September 30, 2016
Holiday Inn Express            Merrillville                     8375 Georgia Street              Merrillville       IN   46410   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Mt. Vernon                       11555 Upper Gilchrist Road       Mount Vernon       OH   43050   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   N. Myrtle Beach-Little River     722 Highway 17                   Little River       SC   29566   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Oceanfront @ Surfside Beach      1601 N Ocean Blvd                Surfside Beach     SC   29575   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Nacogdoches                      200 Holiday Lane                 Nacogdoches        TX   75964   United States   September 29, 2016     November 4, 2016
Holiday Inn                    Berkshires                       40 Main Street                   North Adams        MA   01247   United States   September 29, 2016      October 25, 2016
Holiday Inn Express            New Albany                       300 Highway 30 West              New Albany         MS   38652   United States   September 29, 2016   November 15, 2016
Holiday Inn Express & Suites   Newberry                         121 Truman Avenue                Newberry           SC   29108   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   North Conway                     1732 White Mountain Highway      North Conway       NH   03860   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Niceville-Eglin Afb              106 Bayshore Drive               Niceville          FL   32578   United States   September 29, 2016     November 8, 2016
Holiday Inn Express            Nags Head Oceanfront             4701 South Virginia Dare Trail   Nags Head          NC   27959   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Laurel                           14402 Laurel Place               Laurel             MD   20707   United States   September 29, 2016       October 6, 2016
Holiday Inn Express            Fort Wayne-East (New Haven)      11205 Isabelle Drive             New Haven          IN   46774   United States   September 29, 2016     December 1, 2016
Holiday Inn Express & Suites   Beeville                         2199 Hwy 59                      Beeville           TX   78102   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Newark-Heath                     773 Hebron Road                  Heath              OH   43056   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Niles                            1000 Moore Drive                 Niles              MI   49120   United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Detroit- Novi                    27000 Karevich Dr                Novi               MI   48377   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   New Philadelphia                 145 Bluebell Drive SW            New Philadelphia   OH   44663   United States   September 29, 2016      October 24, 2016
Holiday Inn Express & Suites   Newport South                    1022 Cosby Highway               Newport            TN   37821   United States   September 29, 2016   November 18, 2016
Holiday Inn Express & Suites   Covington                        120 Deena Cove                   Covington          TN   38019   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Norton                           1051 Park Ave. Sw                Norton             VA   24273   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Natchitoches                     5137 University Parkway          Natchitoches       LA   71457   United States   September 29, 2016      October 25, 2016
Holiday Inn Express & Suites   Grenada                          1540 Sunset Drive                Grenada            MS   38901   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Newell-Chester WV                1181 Washington Street           Newell             WV   26050   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Lordstown-Newton Falls/Warren    4185 State Route 5               Newton Falls       OH   44444   United States   September 29, 2016   November 23, 2016
Holiday Inn                    Norwich                          10 Laura Boulevard               Norwich            CT   06360   United States   September 29, 2016     November 1, 2016
Holiday Inn Express            Lynbrook - Rockville Centre      1 Sunrise Highway                Lynbrook           NY   11563   United States   September 29, 2016    December 29, 2016
Holiday Inn                    New York City - Wall Street      51 Nassau Street                 New York           NY   10038   United States   September 29, 2016      October 26, 2016
Holiday Inn Express            North Bergen - Lincoln Tunnel    2600 Tonnelle Avenue             North Bergen       NJ   07047   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            New York City - Chelsea          232 West 29th Street             New York           NY   10001   United States   September 29, 2016   November 23, 2016
Holiday Inn                    LaGuardia Airport                37-10 114th Street               Corona             NY   11368   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            New York City-Wall Street        126 Water Street                 New York           NY   10005   United States   September 29, 2016      October 27, 2016
Holiday Inn Express            Manhattan Times Square South     60 West 36th Street              New York           NY   10018   United States   September 29, 2016    December 29, 2016
Holiday Inn Express            New York City Times Square       343 West 39th Street             New York           NY   10018   United States   September 29, 2016     November 8, 2016
Holiday Inn Express & Suites   Ocean City                       12601 Coastal Highway            Ocean City         MD   21842   United States   September 29, 2016      October 25, 2016
Holiday Inn Express & Suites   West Ocean City                  12552 Ocean Gateway              Ocean City         MD   21842   United States   September 29, 2016      October 12, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 154 of 169


Holiday Inn Express            Ocala Midtown Medical Center     1212 S. Pine Avenue              Ocala            FL   34474   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Ocala Conference Center          3600 SW 38th Avenue              Ocala            FL   34474   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Milwaukee West-Oconomowoc        1141 Blue Ribbon Drive           Oconomowoc       WI   53066   United States   September 29, 2016    November 7, 2016
Holiday Inn                    Odessa                           5275 East 42nd Street            Odessa           TX   79762   United States   September 29, 2016     October 14, 2016
Holiday Inn Express & Suites   Odessa                           5321 John Ben Sheppard Parkway   Odessa           TX   79762   United States   September 29, 2016     October 31, 2016
Holiday Inn Express            Ogallala                         501 Stagecoach Drive             Ogallala         NE   69153   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Fort Campbell - Oak Grove        12885 Fort Campbell Blvd         Oak Grove        KY   42262   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Oklahoma City North              12013 Holland Street             Oklahoma City    OK   73131   United States   September 29, 2016    November 7, 2016
Holiday Inn Express & Suites   Oklahoma City-Arpt-Meridian Av   4400 Highline Boulevard          Oklahoma City    OK   73108   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Norman                           2500 Conference Drive            Norman           OK   73069   United States   September 29, 2016    November 4, 2016
Holiday Inn Express & Suites   Lake Okeechobee                  3101 Us Hwy 441 S.               Okeechobee       FL   34974   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Okmulgee                         2780 North Wood Drive            Okmulgee         OK   74447   United States   September 29, 2016     October 19, 2016
Candlewood Suites              Omaha Airport                    2601 Abbott Plaza                Omaha            NE   68110   United States   September 29, 2016   November 10, 2016
Staybridge Suites              Omaha 80th and Dodge             7825 Davenport Street            Omaha            NE   68114   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Omaha Downtown-Airport           1420 Cuming Street               Omaha            NE   68102   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Omaha I - 80                     16175 Stevens Pointe             Gretna           NE   68028   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Omaha - Millard Area             13131 I Street                   Omaha            NE   68137   United States   September 29, 2016   November 18, 2016
Holiday Inn Express & Suites   Omaha Airport                    2010 Abbott Drive                Carter Lake      IA   51510   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            O'Neill                          1020 East Douglas Street         O'Neill          NE   68763   United States   September 29, 2016   November 28, 2016
Holiday Inn Hotel & Suites     Opelousas                        5696 I-49 North Service rd.      Opelousas        LA   70570   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Orange Beach-On The Beach        24700 Perdido Beach Boulevard    Orange Beach     AL   36561   United States   September 29, 2016    November 8, 2016
Holiday Inn                    Chicago O'Hare Area              5615 N. Cumberland Avenue        Chicago          IL   60631   United States   September 29, 2016   December 27, 2016
Holiday Inn Express            Chicago NW-Vernon Hills          975 North Lakeview Parkway       Vernon Hills     IL   60061   United States   September 29, 2016     October 27, 2016
Holiday Inn                    Va Beach-Oceanside (21st St)     2101 Atlantic Ave.               Virginia Beach   VA   23451   United States   September 29, 2016     October 19, 2016
Candlewood Suites              Chesapeake/Suffolk               4809 Market Place                Chesapeake       VA   23321   United States   September 29, 2016   November 10, 2016
Holiday Inn Express & Suites   Chesapeake                       2436 Gum Road                    Chesapeake       VA   23321   United States   September 29, 2016    November 8, 2016
Holiday Inn Express & Suites   Va Beach Oceanfront              2607 Atlantic Avenue             Virginia Beach   VA   23451   United States   September 29, 2016      October 4, 2016
Holiday Inn                    Norfolk Airport                  1570 N. Military Hwy             Norfolk          VA   23502   United States   September 29, 2016    November 4, 2016
Holiday Inn Express & Suites   Auburn                           10-12 Johnson Street             Auburn           MA   01501   United States   September 29, 2016   December 16, 2016
Holiday Inn Express & Suites   Chicago-Oswego                   2055 Wiesbrook Drive             Oswego           IL   60543   United States   September 29, 2016     October 10, 2016
Holiday Inn Express & Suites   Oshkosh-Sr 41                    2251 Westowne Avenue             Oshkosh          WI   54904   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Biloxi- Ocean Springs            7301 Washington Avenue           Ocean Springs    MS   39564   United States   September 29, 2016   November 28, 2016
Holiday Inn                    Minneapolis NW-Elk River         9200 Quaday Avenue Ne            Otsego           MN   55330   United States   September 29, 2016    December 8, 2016
Holiday Inn Express            Ottawa                           120 West Stevenson Road          Ottawa           IL   61350   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Oroville Lake                    550 Oro Dam Blvd                 Oroville         CA   95965   United States   September 29, 2016   November 14, 2016
Holiday Inn Express            Owasso                           7551 N. Owasso Expressway        Owasso           OK   74055   United States   September 29, 2016    December 9, 2016
Holiday Inn Express            Owego                            20 Hickories Park Rd             Owego            NY   13827   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Owatonna                         2365 43rd Street Nw              Owatonna         MN   55060   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Anniston/Oxford                  160 Colonial Drive               Oxford           AL   36203   United States   September 29, 2016     October 31, 2016
Holiday Inn Express & Suites   Oxford                           112 Heritage Drive               Oxford           MS   38655   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Everett                          131 128th Street Sw              Everett          WA   98204   United States   September 29, 2016   December 19, 2016
Holiday Inn Express & Suites   Pueblo North                     4530 Dillon Drive                Pueblo           CO   81008   United States   September 29, 2016   November 23, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 155 of 169


Holiday Inn Express            North Palm Beach-Oceanview     13950 U.S. Highway 1                 Juno Beach             FL   33408   United States   September 29, 2016      October 4, 2016
Holiday Inn Express & Suites   Lantana                        1251 Hypoluxo Road                   Lantana                FL   33462   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   West Palm Beach Metrocentre    2485 Metrocentre Blvd.               West Palm Beach        FL   33407   United States   September 29, 2016    December 6, 2016
Holiday Inn Express & Suites   Pine Bluff                     3620 Camden Road                     Pine Bluff             AR   71603   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Prince Frederick               355 Merrimac Court                   Prince Frederick       MD   20678   United States   September 29, 2016     October 10, 2016
Holiday Inn Express            Prescott                       3454 Ranch Drive                     Prescott               AZ   86303   United States   September 29, 2016   November 28, 2016
Holiday Inn                    Portland-Airport (I-205)       8439 Ne Columbia Boulevard           Portland               OR   97220   United States   September 29, 2016   December 20, 2016
Staybridge Suites              Portland - Airport             11936 NE Glenn Widing Drive          Portland               OR   97220   United States   September 29, 2016    December 8, 2016
Holiday Inn Express & Suites   Portland Airport               11938 N.E. Airport Way               Portland               OR   97220   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pecos                          1900 South Cedar Road                Pecos                  TX   79772   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Jourdanton-Pleasanton          350 Medical Drive                    Jourdanton             TX   78026   United States   September 29, 2016     October 18, 2016
Holiday Inn Resort             Panama City Beach              11127 Front Beach Road               Panama City Beach      FL   32407   United States   September 29, 2016     October 26, 2016
Holiday Inn Express & Suites   Page - Lake Powell Area        643 South Lake Powell Blvd.          Page                   AZ   86040   United States   September 29, 2016   November 14, 2016
Holiday Inn Express            Portage                        2323 Willowcreek                     Portage                IN   46368   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Paragould                      3502 Linwood Drive                   Paragould              AR   72450   United States   September 29, 2016    November 4, 2016
Holiday Inn                    Greenville                     203 Southwest Greenville Boulevard   Greenville             NC   27834   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Philadelphia-Choctaw           15211 Highway 16 West                Philadelphia           MS   39350   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Newport News/Yorktown          329 Commonwealth Drive               Yorktown               VA   23693   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Newport News                   943 J. Clyde Morris Blvd.            Newport News           VA   23601   United States   September 29, 2016      October 7, 2016
Holiday Inn Express            Philadelphia Airport           101 Taylor Avenue                    Essington              PA   19029   United States   September 29, 2016      October 6, 2016
Crowne Plaza                   Philadelphia-Bucks County      4700 Street Rd                       Feasterville Trevose   PA   19053   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Phoenix-West                   1500 North 51st Avenue               Phoenix                AZ   85043   United States   September 29, 2016     October 26, 2016
Staybridge Suites              Phoenix-Glendale               9340 West Cabela Drive               Glendale               AZ   85305   United States   September 29, 2016      October 6, 2016
Holiday Inn Hotel & Suites     Goodyear - West Phoenix Area   1188 N. Dysart Road                  Goodyear               AZ   85395   United States   September 29, 2016   December 29, 2016
Holiday Inn                    North Phoenix                  12027 North 28th Drive               Phoenix                AZ   85029   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Tempe                          1520 West Baseline Road              Tempe                  AZ   85283   United States   September 29, 2016   November 29, 2016
Candlewood Suites              Peoria at Grand Prairie        5300 W. Landens Way                  Peoria                 IL   61615   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Morton Peoria Area             140 Ashland Street                   Morton                 IL   61550   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     East Peoria                    101 Holiday Street                   East Peoria            IL   61611   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Butler                         203 North Duffy Road                 Butler                 PA   16001   United States   September 29, 2016   November 23, 2016
Holiday Inn Express            Pittsburgh-Bridgeville         3053 Washington Pike                 Bridgeville            PA   15017   United States   September 29, 2016     October 12, 2016
Holiday Inn Express            Pittsburgh-Cranberry           20003 Route 19                       Cranberry Township     PA   16066   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Murrysville-Delmont            6552 Route 22                        Delmont                PA   15626   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pittsburgh West - Green Tree   875 Greentree Road                   Pittsburgh             PA   15220   United States   September 29, 2016   December 15, 2016
Candlewood Suites              Grove City - Outlet Center     37 Holiday Blvd                      Mercer                 PA   16137   United States   September 29, 2016     October 26, 2016
Holiday Inn Express            Irwin (Pa Tpk Exit 67)         8400 Route 30                        North Huntingdon       PA   15642   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Kittanning                     13 Hilltop Plaza                     Kittanning             PA   16201   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pittsburgh North Shore         228 Federal St.                      Pittsburgh             PA   15212   United States   September 29, 2016   November 29, 2016
Holiday Inn Express            Pittsburgh E - Waterfront Dr   658 East Waterfront Drive            Munhall                PA   15120   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pittsburgh-South Side          20 South Tenth Street                Pittsburgh             PA   15203   United States   September 29, 2016    November 8, 2016
Holiday Inn                    Pewaukee-Milwaukee West        N14 W24140 Tower Place               Pewaukee               WI   53072   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pikeville                      476 South Mayo Trail                 Pikeville              KY   41502   United States   September 29, 2016   December 29, 2016
                                                      Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 156 of 169


Holiday Inn Express & Suites   Plant City                       2102 Park Road                     Plant City         FL   33566   United States   September 29, 2016     October 27, 2016
Holiday Inn Express            Pella                            2508 Bos Landen Drive              Pella              IA   50219   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pell City                        240 Vaughn Lane                    Pell City          AL   35125   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Plymouth                         2619 N. Michigan St.               Plymouth           IN   46563   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Philadelphia NE - Bensalem       1329 Bristol Pike                  Bensalem           PA   19020   United States   September 29, 2016      October 3, 2016
Holiday Inn                    South Plainfield-Piscataway      4701 Stelton Road                  South Plainfield   NJ   07080   United States   September 29, 2016   December 21, 2016
Holiday Inn Express & Suites   Pensacola W I-10                 130 Loblolly Lane                  Pensacola          FL   32526   United States   September 29, 2016      October 7, 2016
Holiday Inn Express            Pocomoke City                    125 Newtown Blvd.                  Pocomoke City      MD   21851   United States   September 29, 2016   November 28, 2016
Holiday Inn Express            Poughkeepsie                     2750 South Road                    Poughkeepsie       NY   12601   United States   September 29, 2016     October 20, 2016
Holiday Inn Express & Suites   Pratt                            1903 Pauline Place                 Pratt              KS   67124   United States   September 29, 2016    December 2, 2016
Holiday Inn                    Princeton                        100 Independence Way               Princeton          NJ   08540   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Paris                            3025 N. E. Loop 286                Paris              TX   75460   United States   September 29, 2016    November 1, 2016
Holiday Inn Express            Pascagoula-Moss Point            4800 Amoco Road                    Moss Point         MS   39563   United States   September 29, 2016   December 15, 2016
Holiday Inn                    Port Arthur-Park Central         2929 Jimmy Johnson Blvd.           Port Arthur        TX   77642   United States   September 29, 2016     October 13, 2016
Crowne Plaza                   Pittsfield-Berkshires            One West Street                    Pittsfield         MA   01201   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Morgan City - Tiger Island       704 Martin Luther King Jr Blvd     Morgan City        LA   70380   United States   September 29, 2016    December 2, 2016
Holiday Inn Express & Suites   Limerick - Pottstown             15 Keystone Drive                  Limerick           PA   19468   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Petoskey                         1751 Us 131 South                  Petoskey           MI   49770   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pullman                          1190 SE Bishop Boulevard           Pullman            WA   99163   United States   September 29, 2016     October 31, 2016
Holiday Inn Express & Suites   Pauls Valley                     2412 W Grant Ave                   Pauls Valley       OK   73075   United States   September 29, 2016     October 14, 2016
Holiday Inn Express & Suites   American Fork- North Provo       712 South Utah Valley Drive        American Fork      UT   84003   United States   September 29, 2016    December 1, 2016
Holiday Inn Express & Suites   South Portland                   303 Sable Oaks Drive               South Portland     ME   04106   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Savannah-I-95 North              7210 Highway 21                    Port Wentworth     GA   31407   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Savannah Airport - Pooler        103 San Drive                      Pooler             GA   31322   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Plymouth                         840 Us Highway 64 West             Plymouth           NC   27962   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Quincy I-10                      101 Spooner Rd.                    Quincy             FL   32351   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Racine Area (I-94 At Exit 333)   13339 Hospitality Court            Sturtevant         WI   53177   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Rockingham                       800 East US Highway 74, Business   Rockingham         NC   28379   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Reading                          2389 Bernville Road                Reading            PA   19605   United States   September 29, 2016   December 19, 2016
Holiday Inn Express            Clayton (Se Raleigh)             105 Leone Court                    Garner             NC   27529   United States   September 29, 2016    November 2, 2016
Holiday Inn Express            Chapel Hill                      6119 Farrington Road               Chapel Hill        NC   27517   United States   September 29, 2016    November 9, 2016
Holiday Inn Express & Suites   Raleigh NE - Medical Ctr Area    3618 New Bern Avenue               Raleigh            NC   27610   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Rockford-Loves Park              7552 Park Place                    Loves Park         IL   61111   United States   September 29, 2016   November 22, 2016
Staybridge Suites              Rockford                         633 North Bell School Road         Rockford           IL   61107   United States   September 29, 2016   December 19, 2016
Holiday Inn Express & Suites   Rio Grande City                  5274 East Highway 83               Rio Grande City    TX   78582   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Ringgold (Chattanooga Area)      38 Vining Circle                   Ringgold           GA   30736   United States   September 29, 2016    December 6, 2016
Staybridge Suites              Bentonville - Rogers             1801 South 52nd Street             Rogers             AR   72758   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Richmond                         6000 National Road East            Richmond           IN   47374   United States   September 29, 2016   November 23, 2016
Holiday Inn Express            Yreka-Shasta Area                707 Montague Road                  Yreka              CA   96097   United States   September 29, 2016     October 12, 2016
Holiday Inn Express & Suites   Chicago West-Roselle             1490 W. Lake Street                Roselle            IL   60172   United States   September 29, 2016   December 19, 2016
Holiday Inn                    Reno-Sparks                      55 East Nugget Avenue              Sparks             NV   89431   United States   September 29, 2016    December 9, 2016
Holiday Inn Express & Suites   Rochester-Victor                 7502 Main Street Fishers           Victor             NY   14564   United States   September 29, 2016   December 22, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 157 of 169


Holiday Inn Express            Roseburg                         375 W. Harvard Blvd.               Roseburg         OR   97470   United States   September 29, 2016     October 11, 2016
Holiday Inn Express & Suites   Murphy                           130 Holiday Drive                  Murphy           NC   28906   United States   September 29, 2016   November 28, 2016
Holiday Inn                    Rochester Downtown               220 South Broadway Ave.            Rochester        MN   55904   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Roswell                          2300 North Main Street             Roswell          NM   88201   United States   September 29, 2016     October 28, 2016
Holiday Inn Express & Suites   Charlottesville - Ruckersville   5920 Seminole Trail                Ruckersville     VA   22968   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Roanoke Rapids SE                74 Premier Boulevard               Roanoke Rapids   NC   27870   United States   September 29, 2016   December 15, 2016
Holiday Inn Express            Sacramento Convention Center     728 Sixteenth Street               Sacramento       CA   95814   United States   September 29, 2016   November 16, 2016
Crowne Plaza                   Saddle Brook                     50 Kenny Place                     Saddle Brook     NJ   07663   United States   September 29, 2016   November 23, 2016
Holiday Inn Express            San Diego-Sea World Area         3950 Jupiter St                    San Diego        CA   92110   United States   September 29, 2016     October 17, 2016
Holiday Inn Express            San Diego Airport-Old Town       1955 San Diego Avenue              San Diego        CA   92110   United States   September 29, 2016   November 21, 2016
Holiday Inn Express            San Diego Downtown               1430 Seventh Avenue                San Diego        CA   92101   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Mira Mesa-San Diego              9888 Mira Mesa Blvd.               San Diego        CA   92131   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   San Antonio-Dtwn Market Area     102 El Paso Street                 San Antonio      TX   78204   United States   September 29, 2016      October 6, 2016
Holiday Inn Express & Suites   San Antonio NW near SeaWorld     9536 Amelia Pass                   San Antonio      TX   78254   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   San Antonio South                11400 Se Loop 410                  San Antonio      TX   78221   United States   September 29, 2016   December 28, 2016
Hotel Indigo                   San Antonio Downtown - Alamo     105 N. Alamo                       San Antonio      TX   78205   United States   September 29, 2016   November 18, 2016
Candlewood Suites              Kenedy                           304 Business Park Drive            Kenedy           TX   78119   United States   September 29, 2016   November 15, 2016
Holiday Inn                    San Antonio N - Stone Oak Area   19280 Redland Road                 San Antonio      TX   78259   United States   September 29, 2016   December 22, 2016
Holiday Inn Express            Kenedy                           4268 South US Highway 181          Kenedy           TX   78119   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   San Antonio Medical Ctr North    11010 Interstate Highway 10 West   San Antonio      TX   78230   United States   September 29, 2016    November 3, 2016
Candlewood Suites              New Braunfels                    1471 IH 35 North                   New Braunfels    TX   78130   United States   September 29, 2016     October 12, 2016
Candlewood Suites              San Antonio Downtown             1024 S. Laredo Street              San Antonio      TX   78204   United States   September 29, 2016     October 19, 2016
Candlewood Suites              San Antonio Airport              418 Portland Road                  San Antonio      TX   78216   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pearsall                         412 IH-35 South                    Pearsall         TX   78061   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   San Antonio SE by AT&T Center    2027 SE Loop 410                   San Antonio      TX   78220   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     San Antonio Northwest            5535 University Heights Blvd.      San Antonio      TX   78249   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Selma                            15408 I-35 N #2                    Selma            TX   78154   United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Savannah - Midtown               11325 Abercorn St                  Savannah         GA   31419   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Savannah S - I-95 Gateway        11 Gateway Boulevard East          Savannah         GA   31419   United States   September 29, 2016   November 15, 2016
Holiday Inn Express & Suites   Hardeeville-Hilton Head          145 Independence Boulevard         Hardeeville      SC   29927   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Savannah Historic District       520 West Bryan Street              Savannah         GA   31401   United States   September 29, 2016   November 17, 2016
Holiday Inn Express            Savannah S I95 - Richmond Hill   4601 US Highway 17                 Richmond Hill    GA   31324   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Santa Barbara                    17 W. Haley Street                 Santa Barbara    CA   93101   United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Cleveland-Streetsboro            9459 State Route 14                Streetsboro      OH   44241   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   St Marys                         195 Comfort Lane                   St. Mary's       PA   15857   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Stockton Southeast               5045 Kingsley Road                 Stockton         CA   95215   United States   September 29, 2016      October 4, 2016
Holiday Inn Express & Suites   Scottsburg                       200 Beechwood Drive                Scottsburg       IN   47170   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Louisville East                  1620 Alliant Avenue                Louisville       KY   40299   United States   September 29, 2016     October 11, 2016
Holiday Inn                    Louisville East - Hurstbourne    1325 South Hurstbourne Parkway     Louisville       KY   40222   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Louisville Airport               1367 Gardiner Lane                 Louisville       KY   40213   United States   September 29, 2016   November 16, 2016
Holiday Inn Express & Suites   Louisville Downtown              800 West Market Street             Louisville       KY   40202   United States   September 29, 2016   December 15, 2016
Holiday Inn                    Louisville Airport South         6551 Paramount Park Drive          Louisville       KY   40213   United States   September 29, 2016   December 29, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 158 of 169


Candlewood Suites              Louisville North                 1419 Bales Lane                  Clarksville        IN   47129   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Sidney                           201 6th ST NW                    Sidney             MT   59270   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   North Seattle - Shoreline        14115 Aurora Avenue North        Seattle            WA   98133   United States   September 29, 2016     October 14, 2016
Holiday Inn                    Seattle-Issaquah                 1801 12th Avenue Nw              Issaquah           WA   98027   United States   September 29, 2016    November 7, 2016
Candlewood Suites              Lakewood                         10720 Pacific Highway SW         Lakewood           WA   98499   United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Sebring                          4389 Keiber Blvd.                Sebring            FL   33870   United States   September 29, 2016      October 6, 2016
Holiday Inn Express & Suites   Selma                            2000 Lincoln Way                 Selma              AL   36701   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            San Francisco Union Square       235 O Farrell Street             San Francisco      CA   94102   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     San Mateo-San Francisco SFO      330 North Bayshore Boulevard     San Mateo          CA   94401   United States   September 29, 2016   December 14, 2016
Crowne Plaza                   Silicon Valley N - Union City    32083 Alvarado-Niles Road        Union City         CA   94587   United States   September 29, 2016   December 13, 2016
Candlewood Suites              West Springfield                 572 Riverdale Street             West Springfield   MA   01089   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Suffolk                          1018 Centerbrooke Lane           Suffolk            VA   23434   United States   September 29, 2016   December 20, 2016
Holiday Inn Express            Seaford-Route 13                 24058 Sussex Highway             Seaford            DE   19973   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Springfield                      1920 E. Kerr                     Springfield        MO   65803   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Springfield South                1035 E. Republic Road            Springfield        MO   65807   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Spring Hill                      3528 Commercial Way - US 19      Spring Hill        FL   34606   United States   September 29, 2016    November 2, 2016
Holiday Inn Express & Suites   Springfield - Dayton Area        204 Raydo Circle                 Springfield        OH   45505   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Saint Augustine North            2300 State Road 16               Saint Augustine    FL   32084   United States   September 29, 2016   December 28, 2016
Holiday Inn                    St. Augustine-Hist. District     1302 North Ponce De Leon Blvd.   St. Augustine      FL   32084   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Sheridan                         1709 Sugarland Drive             Sheridan           WY   82801   United States   September 29, 2016   December 12, 2016
Holiday Inn Express & Suites   Bossier City                     7970 East Texas Street           Bossier City       LA   71111   United States   September 29, 2016      October 4, 2016
Holiday Inn Express            San Jose-Central City            2660 Monterey Hwy                San Jose           CA   95111   United States   September 29, 2016   December 29, 2016
Candlewood Suites              St. Joseph                       3505 North Village Drive         St. Joseph         MO   64506   United States   September 29, 2016   November 30, 2016
Staybridge Suites              San Angelo                       1355 Knickerbocker Road          San Angelo         TX   76904   United States   September 29, 2016    November 9, 2016
Holiday Inn Express            San Juan Condado                 1 Mariano Ramirez Bages          San Juan           PR   00907   Puerto Rico     September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Cheney                           111 Betz Road                    Cheney             WA   99004   United States   September 29, 2016   December 29, 2016
Holiday Inn                    South Kingstown (Newport Area)   3009 Tower Hill Road             Saunderstown       RI   02874   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Sandusky                         1515 Cedar Point Drive           Sandusky           OH   44870   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Salt Lake City South-Midvale     7134 South 700 East              Midvale            UT   84047   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Salt Lake City-Airport East      200 North 2100 West              Salt Lake City     UT   84116   United States   September 29, 2016   December 15, 2016
Holiday Inn Express & Suites   Salina                           755 West Diamond Dr              Salina             KS   67401   United States   September 29, 2016     October 13, 2016
Holiday Inn Express & Suites   Salem                            102 Holiday Lane                 Salem              IL   62881   United States   September 29, 2016    November 2, 2016
Holiday Inn Express            Solvang - Santa Ynez Valley      1455 Mission Drive               Solvang            CA   93463   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Shamrock North                   101 East 13th Street             Shamrock           TX   79079   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Shawnee I-40                     4909 N. Union                    Shawnee            OK   74804   United States   September 29, 2016     October 20, 2016
Holiday Inn                    Santee                           139 Bradford Blvd.               Santee             SC   29142   United States   September 29, 2016      October 3, 2016
Holiday Inn Express & Suites   South Haven                      1741 Phoenix Road                South Haven        MI   49090   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Salamanca                        779 Broad Street                 Salamanca          NY   14779   United States   September 29, 2016     October 11, 2016
Holiday Inn Express & Suites   I-26 & Us 29 At Westgate Mall    895 Spartan Blvd.                Spartanburg        SC   29301   United States   September 29, 2016     October 26, 2016
Holiday Inn Express & Suites   Sparta                           1301 N. Market Street            Sparta             IL   62286   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Wichita Falls                    5300 Kell Blvd                   Wichita Falls      TX   76310   United States   September 29, 2016   December 28, 2016
Candlewood Suites              Wichita Falls @ Maurine St.      1320 Central Freeway             Wichita Falls      TX   76305   United States   September 29, 2016    November 7, 2016
                                                   Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 159 of 169


Holiday Inn Express & Suites   Rock Falls                       301 East 2nd Street           Rock Falls          IL   61071   United States   September 29, 2016     October 18, 2016
Holiday Inn Express & Suites   Sequim                           1441 East Washington Street   Sequim              WA   98382   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Stroudsburg-Poconos              1863 WEST MAIN ST             Stroudsburg         PA   18360   United States   September 29, 2016    November 4, 2016
Staybridge Suites              Stroudsburg (East) Poconos       561 Independence Road         East Stroudsburg    PA   18301   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Sarasota-Lido Beach-@The Beach   233 Ben Franklin Drive        Sarasota            FL   34236   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Saint Robert - Leonard Wood      605 Highway Z                 Saint Robert        MO   65584   United States   September 29, 2016   December 12, 2016
Holiday Inn Express & Suites   Santa Cruz                       1410 Ocean Street             Santa Cruz          CA   95060   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Schererville                     1773 Fountain Park Drive      Schererville        IN   46375   United States   September 29, 2016      October 4, 2016
Holiday Inn Express            Saint Simons Island              299 Main Street               St. Simons Island   GA   31522   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Sault Ste. Marie                 1171 Riverview Way            Sault Ste. Marie    MI   49783   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Southington                      120 Laning Street             Southington         CT   06489   United States   September 29, 2016      October 6, 2016
Holiday Inn                    St. Louis - Forest Park          5915 Wilson Avenue            St. Louis           MO   63110   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   St Louis Airport                 10000 Natural Bridge Road     St. Louis           MO   63134   United States   September 29, 2016   December 29, 2016
Holiday Inn                    St. Louis-Airport                4505 Woodson Rd               St. Louis           MO   63134   United States   September 29, 2016     October 21, 2016
Holiday Inn Express & Suites   Sturgis                          2721 Lazelle Street           Sturgis             SD   57785   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Sioux City                       701 Gordon Drive              Sioux City          IA   51101   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Shelbyville                      110 Club House Drive          Shelbyville         KY   40065   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Stillwater - University Area     700 East Krayler Avenue       Stillwater          OK   74075   United States   September 29, 2016    December 8, 2016
Holiday Inn Express & Suites   Silt-Rifle                       1535 River Frontage Road      Silt                CO   81652   United States   September 29, 2016     October 24, 2016
Holiday Inn Express & Suites   Syracuse North - Airport Area    5860 CARMENICA DRIVE          Cicero              NY   13039   United States   September 29, 2016     October 18, 2016
Holiday Inn Express & Suites   Dewitt (Syracuse)                5908 Widewaters Parkway       East Syracuse       NY   13057   United States   September 29, 2016    November 2, 2016
Holiday Inn Express            Syracuse-Fairgrounds             6946 Winchell Road            Warners             NY   13164   United States   September 29, 2016   December 21, 2016
Holiday Inn Express & Suites   Oswego                           140 East Thirteenth Street    Oswego              NY   13126   United States   September 29, 2016     October 31, 2016
Candlewood Suites              Syracuse-Airport                 5414 South Bay Road           North Syracuse      NY   13212   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Syracuse Airport                 5418 South Bay Rd             North Syracuse      NY   13212   United States   September 29, 2016   November 30, 2016
Holiday Inn                    Statesboro-University Area       455 Commerce Drive            Statesboro          GA   30458   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Tucumcari                        2624 S Adams Street           Tucumcari           NM   88401   United States   September 29, 2016   November 29, 2016
Holiday Inn Express & Suites   Tracy                            3751 N Tracy Blvd             Tracy               CA   95304   United States   September 29, 2016     October 21, 2016
Holiday Inn Hotel & Suites     Trinidad                         3130 Santa Fe Trail Drive     Trinidad            CO   81082   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Tullahoma                        2030 North Jackson Street     Tullahoma           TN   37388   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   York Ne - Market Street          18 Cinema Drive               York                PA   17402   United States   September 29, 2016     October 14, 2016
Holiday Inn Express & Suites   York                             140 Leader Heights Road       York                PA   17403   United States   September 29, 2016      October 3, 2016
Holiday Inn Express            Tiffin                           78 Shaffer Park Drive         Tiffin              OH   44883   United States   September 29, 2016    December 6, 2016
Holiday Inn                    Titusville - Kennedy Space Ctr   4715 Helen Hauser Blvd        Titusville          FL   32780   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Tallahassee I-10 East            1600 Summit Lake Drive        Tallahassee         FL   32317   United States   September 29, 2016   November 29, 2016
Holiday Inn Express & Suites   Toledo South - Perrysburg        12710 Roachton Road           Perrysburg          OH   43551   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Toledo-Maumee (I-80/90)          1705 Tollgate Drive           Maumee              OH   43537   United States   September 29, 2016     October 11, 2016
Holiday Inn Express            Toledo North                     5855 Hagman Road              Toledo              OH   43612   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Totowa Wayne                     One Route 46 West             Totowa              NJ   07512   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Tampa-Fairgrounds-Casino         8610 Elm Fair Boulevard       Tampa               FL   33610   United States   September 29, 2016    November 7, 2016
Staybridge Suites              Tampa East- Brandon              3624 North Falkenburg Road    Tampa               FL   33619   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Tampa North - Telecom Park       13294 Telecom Drive           Tampa               FL   33637   United States   September 29, 2016   November 22, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 160 of 169


Holiday Inn Hotel & Suites     Tampa N - Busch Gardens Area    11310 North 30th Street        Tampa             FL   33612   United States   September 29, 2016     October 11, 2016
Candlewood Suites              Temple - Medical Center Area    1850 Scott Blvd.               Temple            TX   76504   United States   September 29, 2016   December 28, 2016
Holiday Inn Express            Troy                            2011 Formosa Rd                Troy              IL   62294   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Tuscola                         1201 Tuscola Boulevard         Tuscola           IL   61953   United States   September 29, 2016      October 7, 2016
Holiday Inn Express            Portland East - Troutdale       477 NW Phoenix Drive           Troutdale         OR   97060   United States   September 29, 2016    November 9, 2016
Candlewood Suites              Bordentown-Trenton              200 Rising Sun Road            Bordentown        NJ   08505   United States   September 29, 2016     October 11, 2016
Holiday Inn Hotel & Suites     Tulsa South                     10020 East 81st Street         Tulsa             OK   74133   United States   September 29, 2016    November 3, 2016
Candlewood Suites              Tupelo North                    979 North Gloster St.          Tupelo            MS   38804   United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Tupelo North                    923 North Gloster              Tupelo            MS   38804   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Fulton                          1505 S. Adams St.              Fulton            MS   38843   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Tupelo                          1612 McClure Cove              Tupelo            MS   38804   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Turlock                         1000 Powers Court              Turlock           CA   95380   United States   September 29, 2016     October 19, 2016
Candlewood Suites              Tucson                          1995 West River Road           Tucson            AZ   85704   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Tucson Mall                     620 E. Wetmore Rd.             Tucson            AZ   85705   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Oro Valley-Tucson North         11075 North Oracle Road        Oro Valley        AZ   85737   United States   September 29, 2016   December 29, 2016
Holiday Inn Resort             West Bay Beach                  615 E Front St.                Traverse City     MI   49686   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   The Villages                    1205 Avenida Central North     The Villages      FL   32159   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Tooele                          1531 North Main                Tooele            UT   84074   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Twin Falls                      1554 Fillmore Street           Twin Falls        ID   83301   United States   September 29, 2016    December 6, 2016
Candlewood Suites              Texarkana                       2901 S. Cowhorn Creek Loop     Texarkana         TX   75503   United States   September 29, 2016    November 1, 2016
Holiday Inn                    Texarkana Arkansas Conv Ctr     5200 Convention Plaza Drive    Texarkana         AR   71854   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Texarkana East                  5210 Crossroads Parkway        Texarkana         AR   71854   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Tyler South                     2421 E. S.E. Loop 323          Tyler             TX   75701   United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Tyler North                     3247 West Gentry Parkway       Tyler             TX   75702   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Knoxville Airport-Alcoa         176 Cusick Road                Alcoa             TN   37701   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Caryville                       154 John McGhee Boulevard      Caryville         TN   37714   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Knoxville West - Papermill Dr   6324 Papermill Drive           Knoxville         TN   37919   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Pigeon Forge - Sevierville      121 Nascar Drive               Sevierville       TN   37862   United States   September 29, 2016    December 1, 2016
Holiday Inn Express & Suites   Indio                           84054 Indio Springs Dr         Indio             CA   92203   United States   September 29, 2016   November 28, 2016
Staybridge Suites              Detroit-Utica                   46155 Utica Park Boulevard     Utica             MI   48315   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Detroit - Utica                 45555 Utica Park Blvd.         Utica             MI   48315   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Utica                           1777 Burrstone Rd              New Hartford      NY   13413   United States   September 29, 2016    November 3, 2016
Holiday Inn Express & Suites   St. Paul Ne (Vadnais Heights)   1100 East County Road E        Vadnais Heights   MN   55110   United States   September 29, 2016    December 8, 2016
Holiday Inn Express & Suites   Vandalia                        21 Mattes Avenue               Vandalia          IL   62471   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Van Buren-Ft Smith Area         1637 N. 12th Court             Van Buren         AR   72956   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Victoria                        111 Huvar Street               Victoria          TX   77904   United States   September 29, 2016    December 6, 2016
Holiday Inn Express & Suites   Vernal - Dinosaurland           1515 W. Us Highway 40          Vernal            UT   84078   United States   September 29, 2016    November 1, 2016
Holiday Inn Express            Vernon - Manchester             346 Kelly Road                 Vernon            CT   06066   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Vicksburg                       1296 South Frontage Road       Vicksburg         MS   39180   United States   September 29, 2016   November 28, 2016
Holiday Inn                    Vicksburg                       115 Cypress Centre Boulevard   Vicksburg         MS   39180   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Vineland Millville              398 Smith Street               Vineland          NJ   08360   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Valparaiso                      1251 Silhavy Road South        Valparaiso        IN   46385   United States   September 29, 2016   December 29, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 161 of 169


Holiday Inn Hotel & Suites     Vero Beach-Oceanside            3384 Ocean Drive                Vero Beach         FL   32963   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Vermillion                      1200 North Dakota St.           Vermillion         SD   57069   United States   September 29, 2016    December 9, 2016
Holiday Inn Express & Suites   Vacaville                       151 Lawrence Drive              Vacaville          CA   95687   United States   September 29, 2016   November 18, 2016
Holiday Inn Express & Suites   Wabash                          1311 North Cass Street          Wabash             IN   46992   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Tysons - McLean                 6845 Old Dominion Drive         Mclean             VA   22101   United States   September 29, 2016    November 8, 2016
Holiday Inn Express & Suites   Washington DC Northeast         1917 Bladensburg Road NE        Washington         DC   20002   United States   September 29, 2016     October 14, 2016
Holiday Inn Hotel & Suites     Williamsburg-Historic Gateway   515 Bypass Road                 Williamsburg       VA   23185   United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Alva                            1230 East Oklahoma Blvd.        Alva               OK   73717   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Houston North-Spring Area       24888 I-45 North                Spring             TX   77386   United States   September 29, 2016   December 16, 2016
Holiday Inn Express            Westley North- Patterson Area   4525 Howard Rd                  Westley            CA   95387   United States   September 29, 2016      October 4, 2016
Holiday Inn Express & Suites   Columbus - Polaris Parkway      8670 Orion Place                Columbus           OH   43240   United States   September 29, 2016     October 12, 2016
Candlewood Suites              Weatherford                     215 Alford Drive                Weatherford        TX   76087   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Weatherford                     850 Interstate 20 East          Weatherford        TX   76087   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Wharton                         10247 Hwy 59                    Wharton            TX   77488   United States   September 29, 2016   November 21, 2016
Candlewood Suites              Wake Forest Raleigh Area        12050 Retail Drive              Wake Forest        NC   27587   United States   September 29, 2016    November 7, 2016
Holiday Inn Express & Suites   Wallace-Hwy 41                  131 River Village Place         Wallace            NC   28466   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Williams                        1150 W. Cataract Lake Road      Williams           AZ   86046   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Wilson I-95                     5000 Hayes Place                Wilson             NC   27896   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Wilson-Downtown                 2308 Montgomery Drive           Wilson             NC   27893   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Wilson                          2915 Independence Dr. West      Wilson             NC   27896   United States   September 29, 2016     October 17, 2016
Holiday Inn Express & Suites   Willows                         545 Humboldt Ave                Willows            CA   95988   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Mountain Home                   1005 Coley Drive                Mountain Home      AR   72653   United States   September 29, 2016    November 4, 2016
Candlewood Suites              Winchester                      1135 Millwood Pike              Winchester         VA   22602   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Worthington                     1250 Ryans Road                 Worthington        MN   56187   United States   September 29, 2016     October 13, 2016
Holiday Inn Express & Suites   Burlington - Mount Holly        18 Western Drive                Westampton         NJ   08060   United States   September 29, 2016    November 7, 2016
Holiday Inn Express & Suites   Warrenton                       410 Holiday Court               Warrenton          VA   20186   United States   September 29, 2016   December 20, 2016
Holiday Inn Express & Suites   Wauseon                         8135 State Route 108            Wauseon            OH   43567   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Washington                      1808 E. National Hwy 50         Washington         IN   47501   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Weslaco                         421 South International Blvd.   Weslaco            TX   78596   United States   September 29, 2016   December 16, 2016
Holiday Inn Express & Suites   St. George North - Zion         2450 N. Town Center Drive       Washington         UT   84780   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Warsaw                          3825 Lake City Highway          Warsaw             IN   46580   United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Boston-Waltham                  385 Winter Street               Waltham            MA   02451   United States   September 29, 2016   November 18, 2016
Holiday Inn Express            Watertown                       101 Aviation Way                Watertown          WI   53094   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Waterford                       4350 Pontiac Lake Rd.           Waterford          MI   48328   United States   September 29, 2016   December 29, 2016
Candlewood Suites              Woodward                        3350 Oklahoma Ave               Woodward           OK   73801   United States   September 29, 2016   November 16, 2016
Holiday Inn                    West Yellowstone                315 Yellowstone Ave             West Yellowstone   MT   59758   United States   September 29, 2016     October 11, 2016
Holiday Inn Express & Suites   Yankton                         2607 Broadway Avenue            Yankton            SD   57078   United States   September 29, 2016   November 16, 2016
Holiday Inn Express            Salem                           240 North Cunningham Road       Salem              OH   44460   United States   September 29, 2016   December 29, 2016
Holiday Inn                    Youngstown-South (Boardman)     7410 South Ave                  Youngstown         OH   44512   United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Mount Airy                      1320 EMS Drive                  Mount Airy         NC   27030   United States   September 29, 2016     October 20, 2016
Crowne Plaza                   Concord/Walnut Creek            45 John Glenn Drive             Concord            CA   94520   United States   September 29, 2016   December 29, 2016
Staybridge Suites              Denver-Cherry Creek             4220 East Virginia Avenue       Glendale           CO   80246   United States   September 29, 2016   December 29, 2016
                                                   Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 162 of 169


Holiday Inn Express            El Paso-Central                 409 E. Missouri Ave             El Paso             TX   79901     United States   September 29, 2016    November 9, 2016
Holiday Inn Express            Hauppauge-Long Island           2050 Express Drive South        Hauppauge           NY   11788     United States   September 29, 2016     October 20, 2016
Holiday Inn                    Los Angeles - LAX Airport       9901 S La Cienega Boulevard     Los Angeles         CA   90045     United States   September 29, 2016   December 29, 2016
Holiday Inn                    Port Of Miami-Downtown          340 Biscayne Boulevard          Miami               FL   33132     United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Melbourne-Oceanfront            2605 North A1A                  Melbourne           FL   32903     United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Eden Prairie - Minnetonka       10985 Red Circle Drive          Minnetonka          MN   55343     United States   September 29, 2016   November 17, 2016
Hotel Indigo                   New Orleans Garden District     2203 St Charles Avenue          New Orleans         LA   70130     United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Portland-Lake Oswego            14811 Kruse Oaks Drive          Lake Oswego         OR   97035     United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   San Diego Otay Mesa             2296 Niels Bohr Court           San Diego           CA   92154     United States   September 29, 2016   December 29, 2016
Staybridge Suites              Savannah Historic District      301 East Bay Street             Savannah            GA   31401     United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Tampa -USF-Busch Gardens        2807 E. Busch Blvd              Tampa               FL   33612     United States   September 29, 2016     October 13, 2016
Crowne Plaza                   The Hamilton - Washington DC.   1001 14th St NW                 Washington          DC   20005     United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Lancaster                       43719 17th Street West          Lancaster           CA   93534     United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Van Nuys                        8244 Orion Avenue               Van Nuys            CA   91406     United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Airdrie-Calgary North           64 East Lake Avenue NE          Airdrie             AB   T4A 2G8   Canada          September 29, 2016   December 29, 2016
Holiday Inn                    Niagara Falls - by the Falls    5339 Murray Street              Niagara Falls       ON   L2G 2J3   Canada          September 29, 2016   December 29, 2016
Holiday Inn                    Toronto-Mississauga             2125 N Sheridan Way             Mississauga         ON   L5K 1A3   Canada          September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Mississauga West - Meadowvale   2565 Argentia Road              Mississauga         ON   L5N 5V4   Canada          September 29, 2016   December 29, 2016
Staybridge Suites              Toronto Mississauga             6791 Hurontario St              Mississauga         ON   L5T 2W1   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Brockville                      7815 Kent Blvd                  Brockville          ON   K6V 6N7   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Woodstock South                 510 Norwich Avenue              Woodstock           ON   N4S 3W5   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Belleville                      291 North Front Street          Belleville          ON   K8P 3C3   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express            Sault Ste Marie                 320 Bay Street                  Sault Ste Marie     ON   P6A 1X1   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Bonnyville                      4404-52 Avenue                  Bonnyville          AB   T9N 0C3   Canada          September 29, 2016   December 29, 2016
Holiday Inn                    Cambridge-Hespeler Galt         200 Holiday Inn Dr              Cambridge           ON   N3C 1Z4   Canada          September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     St. Catharines Conf Ctr         327 Ontario Street              St. Catharines      ON   L2R 5L3   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Drayton Valley                  5001 Brougham Drive             Drayton Valley      AB   T7A 0A1   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dawson Creek                    12217 4th Street                Dawson Creek        BC   V1G 0A4   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express            Edmonton Downtown               10010 - 104th Street NW         Edmonton            AB   T5J 0Z1   Canada          September 29, 2016   December 29, 2016
Holiday Inn                    Conference Ctr Edmonton South   4485 Gateway Boulevard          Edmonton            AB   T6H 5C3   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Edmonton North                  13742 50th Street               Edmonton            AB   T5A 5J6   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Fort Saskatchewan               10120 86th Avenue               Fort Saskatchewan   AB   T8L 0N6   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Edmonton South                  2440 Calgary Trail NW           Edmonton            AB   T6J 4R1   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Spruce Grove - Stony Plain      201 Jennifer Heil Way           Spruce Grove        AB   T7X 0T3   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Sherwood Park-Edmonton Area     11 Portage Lane                 Sherwood Park       AB   T8H 2R7   Canada          September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     West Edmonton                   11330 170th Street              West Edmonton       AB   T5S 2X1   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Edson                           4520 2nd Avenue                 Edson               AB   T7E 1C3   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Fredericton                     665 Prospect Street             Fredericton         NB   E3B 6B8   Canada          September 29, 2016   December 29, 2016
Crowne Plaza                   Fredericton-Lord Beaverbrook    659 Queen Street                Fredericton         NB   E3B 1C3   Canada          September 29, 2016   December 29, 2016
Staybridge Suites              Guelph                          11 Corporate Court              Guelph              ON   N1G 5G5   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Guelph                          540 Silvercreek Parkway North   Guelph              ON   N1H 6N3   Canada          September 29, 2016   December 29, 2016
Holiday Inn Express            Dryden                          585 Government Street           Dryden              ON   P8N 2Z4   Canada          September 29, 2016   December 29, 2016
                                                   Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 163 of 169


Staybridge Suites              Hamilton - Downtown              20 Caroline Street South              Hamilton          ON   L8P 0B1   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Hinton                           393 Gregg Avenue                      Hinton            AB   T7V 1N1   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Hinton                           462 Smith Street                      Hinton            AB   T7V 2A1   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Halifax Airport                  180 Pratt & Whitney Drive             Enfield           NS   B2T 0C8   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Halifax - Bedford                980 Parkland Drive                    Halifax           NS   B3M 4Y7   Canada   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Kamloops                         675 Tranquille Road                   Kamloops          BC   V2B 3J1   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Kamloops                         1550 Versatile Drive                  Kamloops          BC   V1S 1X4   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Kitchener-Waterloo Conf. Ctr.    30 Fairway Road South, At Hwy. 8      Kitchener         ON   N2A 2N2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Waterloo - St. Jacobs Area       14 Benjamin Road                      Waterloo          ON   N2V 2J9   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Langley                          8750 204th Street                     Langley           BC   V1M 2Y5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Lloydminster                     5612 44th Street                      Lloydminster      AB   T9V 0B6   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Kelowna Conference Centre        2429 Highway 97 North                 Kelowna           BC   V1X 4J2   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Laval - Montreal                 2900 Boul Le Carrefour                Laval             QC   H7T 2K9   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Vaudreuil - Dorion               33 boul. de la Cité-des-Jeunes East   Vaudreuil         QC   J7V 0N3   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Newmarket                        100 Pony Drive                        Newmarket         ON   L3Y 7B6   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Cold Lake                        5315-48 Avenue                        Cold Lake         AB   T9M 0K9   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Oshawa Downtown - Toronto Area   67 Simcoe Street North                Oshawa            ON   L1G 4S3   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Ottawa West - Nepean             2055 Robertson Road                   Ottawa            ON   K2H 5Y9   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Ottawa East - Orleans            500 Brisebois Crescent                Ottawa            ON   K1E 0A6   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Prince Albert                    3580 2nd Avenue West                  Prince Albert     SK   S6V 5G2   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Peterborough-Waterfront          150 George St                         Peterborough      ON   K9J 3G5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Quebec City (Sainte-Foy)         3145 Avenue Des Hotels                Quebec            QC   G1W 3Z7   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Windsor Downtown                 430 Ouellette Avenue                  Windsor           ON   N9A 1B2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Lethbridge                       120 Stafford Drive                    Lethbridge        AB   T1J 4W4   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Lethbridge                       2375 MAYOR MAGRATH DRIVE SOUTH        Lethbridge        AB   T1K 7M1   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Dieppe Airport                   425 Adelard Savoie Blvd               Dieppe            NB   E1A 7E6   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Courtenay Comox Valley SW        2200 Cliffe Avenue                    Courtenay         BC   V9N 2L4   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Regina                           1907 11th Avenue                      Regina            SK   S4P 0J2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Regina                           1800 Prince of Wales Drive            Regina            SK   S4Z 1A4   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Regina-South                     4255 Albert Street                    South Regina      SK   S4S 3R6   Canada   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Grande Prairie-Conference Ctr    9816 107 Street                       Grande Prairie    AB   T8V 8E7   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Grande Prairie                   10226 117th Avenue                    Grande Prairie    AB   T8V 7S5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Yorkton East                     63 7th Avenue North                   Yorkton           SK   S3N 3X2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Red Deer                         2803 - 50 Avenue                      Red Deer          AB   T4R 1H1   Canada   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Red Deer South                   33 Petrolia Drive                     Red Deer County   AB   T4E 1B3   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Barrie                           506 Bryne Drive                       Barrie            ON   L4N 9P6   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Golden-Kicking Horse             PO Box 1462                           Golden            BC   V0A 1H0   Canada   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Osoyoos                          7906 Main St.                         Osoyoos           BC   V0H 1V0   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Pembroke                         8 International Drive                 Pembroke          ON   K8A 6W5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Stellarton-New Glasgow           86 Lawrence Blvd                      Stellarton        NS   B0K 1S0   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Timmins                          30 Algonquin Boulevard West           Timmins           ON   P4N 2R3   Canada   September 29, 2016   December 29, 2016
Crowne Plaza                   Montreal Airport                 6600 Cote De Liesse                   Montreal          QC   H4T 1E3   Canada   September 29, 2016   December 29, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 164 of 169


Holiday Inn Express & Suites   Montreal Airport                 10888 Cote De Liesse               Montreal            QC   H8T 1A6   Canada   September 29, 2016   December 29, 2016
Candlewood Suites              Montreal Downtown Centre Ville   191 Rene Levesque Boulevard East   Montreal            QC   H2X 3Z9   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Montreal-Longueuil               900 Rue St. Charles East           Longueuil           QC   J4H 3Y2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Saint - Hyacinthe                1500 Johnson Street East           Saint - Hyacinthe   QC   J2S 8W5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Vernon                           4716 34th Street                   Vernon              BC   V1T 5Y9   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Vancouver Airport- Richmond      10720 Cambie Road                  Richmond            BC   V6X 1K8   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Vancouver Airport - Richmond     9351 Bridgeport Rd.                Richmond            BC   V6X 1S3   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Surrey                           15808 104th Avenue                 Surrey              BC   V4N 5L2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Surrey East - Cloverdale         17530 64th Ave.                    Surrey              BC   V3S 1Y9   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Whitecourt Southeast             4721 49th Street                   Whitecourt          AB   T7S 1N5   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    West Kelowna                     2569 Dobbin Road                   Westbank            BC   V4T 2J6   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Winnipeg-South                   1330 Pembina Hwy                   Winnipeg            MB   R3T 2B4   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Whitby Oshawa                    180 Consumers Drive                Whitby              ON   L1N 9S3   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Saskatoon Centre                 315 Idylwyld Drive North           Saskatoon           SK   S7L 0Z1   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Saskatoon Downtown               101 Pacific Avenue                 Saskatoon           SK   S7K 1N8   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Fort St John                     9504 Alaska Road                   Fort St John        BC   V1J 6L5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   New Liskeard                     998029 Highway #11                 New Liskeard        ON   P0J 1P0   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Terrace                          3059 Highway 16 East Thornhill     Terrace             BC   V8G 4P3   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   London Downtown                  374 Dundas Street                  London              ON   N6B 1V7   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Huntsville - Muskoka             100 Howland Drive                  Huntsville          ON   P1H 2P9   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Calgary NW - University Area     2373 Banff Trail North West        Calgary             AB   T2M 4L2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Calgary                          1020 8th Ave SW                    Calgary             AB   T2P 1J2   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Canmore                          1 Silvertip Trail                  Canmore             AB   T1W 2Z7   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Airport-Calgary                  45 Hopewell Way Ne                 Calgary             AB   T3J 4V7   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Calgary-Macleod Trail South      4206 Macleod Trail South           Calgary             AB   T2G 2R7   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Calgary South-Macleod Trail S    12025 Lake Fraser Drive            Calgary             AB   T2J 7G5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Victoria - Colwood               318 Wale Road                      Colwood             BC   V9B 2W3   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Kincardine - Downtown            2 Millenium Way                    Kincardine          ON   N2Z 0B5   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Swift Current                    1301 N. Service Road East          Swift Current       SK   S9H 3X6   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Slave Lake                       1551 Main Street SE                Slave Lake          AB   T0G 2A0   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    St. John's Conference Centre     180 Portugal Cove Road             St. Johns           NL   A1B 2N2   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Saint John Harbour Side          400 Main Street And                St. John            NB   E2K 4N5   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Toronto-Airport East             600 Dixon Road                     Toronto             ON   M9W 1J1   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Toronto-Mississauga              40 Admiral Blvd.                   Mississauga         ON   L5T 2W1   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Clarington - Bowmanville         37 Spicer Square                   Bowmanville         ON   L1C 5M2   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Toronto Bloor-Yorkville          280 Bloor Street West              Toronto             ON   M5S 1V8   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Toronto Downtown Centre          30 Carlton Street                  Toronto             ON   M5B 2E9   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Toronto - Markham                10 East Pearce Street              Richmond Hill       ON   L4B 0A8   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express            Toronto East - Scarborough       50 Estate Drive                    Scarborough         ON   M1H 2Z1   Canada   September 29, 2016   December 29, 2016
Holiday Inn                    Toronto International Airport    970 Dixon Road, Rexdale            Toronto             ON   M9W 1J9   Canada   September 29, 2016   December 29, 2016
Staybridge Suites              Oakville-Burlington              2511 Wyecroft Road                 Oakville            ON   L6L 6P8   Canada   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Vaughan-Southwest                6100 Hwy 7                         Vaughan             ON   L4H 0R2   Canada   September 29, 2016   December 29, 2016
                                                    Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 165 of 169


Holiday Inn Express            St. Jean Sur Richelieu           700 Rue Gadbois Street           St. Jean Sur Richelieu   QC   J3A 1V1   Canada          September 29, 2016   December 29, 2016
Holiday Inn                    Augusta West I-20                441 Park West                    Augusta                  GA   30813     United States   September 29, 2016    December 9, 2016
Holiday Inn                    Appleton                         150 Nicolet Rd.                  Appleton                 WI   54914     United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Ann Arbor Univ. Michigan Area    3155 Boardwalk Drive             Ann Arbor                MI   48108     United States   September 29, 2016   December 29, 2016
Hotel Indigo                   Atlanta Downtown                 230 Peachtree Street NE          Atlanta                  GA   30303     United States   September 29, 2016    December 1, 2016
Crowne Plaza                   Atlanta SW - Peachtree City      201 Aberdeen Parkway             Peachtree City           GA   30269     United States   September 29, 2016   November 30, 2016
Crowne Plaza                   Atlanta - Midtown                590 West Peachtree Street NW     Atlanta                  GA   30308     United States   September 29, 2016      October 6, 2016
Staybridge Suites              Austin Airport                   1611 Airport Commerce Drive      Austin                   TX   78741     United States   September 29, 2016     October 31, 2016
Holiday Inn                    Alexandria - Carlyle             2460 Eisenhower Avenue           Alexandria               VA   22314     United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Beatrice                         4005 North Sixth Street          Beatrice                 NE   68310     United States   September 29, 2016      October 4, 2016
Holiday Inn Resort             Bar Harbor - Acadia Natl Park    123 Eden Street                  Bar Harbor               ME   04609     United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Boston - Woburn                  15 Middlesex Canal Park Rd.      Woburn                   MA   01801     United States   September 29, 2016     October 12, 2016
Crowne Plaza                   Boston-Natick                    1360 Worcester Street            Natick                   MA   01760     United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Beaumont-Plaza (I-10 & Walden)   3950 I-10 South & Walden Rd      Beaumont                 TX   77705     United States   September 29, 2016   December 29, 2016
Holiday Inn                    Baton Rouge-South                9940 Airline Highway             Baton Rouge              LA   70816     United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Chattanooga Downtown             434 Chestnut Street              Chattanooga              TN   37402     United States   September 29, 2016    November 1, 2016
Holiday Inn Express & Suites   Chattanooga-Lookout Mtn          3710 Modern Industries Parkway   Chattanooga              TN   37419     United States   September 29, 2016   December 29, 2016
Hotel Indigo                   Chicago Downtown Gold Coast      1244 North Dearborn Parkway      Chicago                  IL   60610     United States   September 29, 2016   December 29, 2016
Holiday Inn                    Chicago North-Evanston           1501 Sherman Avenue              Evanston                 IL   60201     United States   September 29, 2016   December 28, 2016
Crowne Plaza                   Chicago Ohare Hotel & Conf Ctr   5440 North River Road            Rosemont                 IL   60018     United States   September 29, 2016     October 31, 2016
Holiday Inn                    Chicago-Mart Plaza River North   350 West Mart Center Drive       Chicago                  IL   60654     United States   September 29, 2016   November 14, 2016
Holiday Inn                    Charleston - Mount Pleasant      250 Johnnie Dodds Boulevard      Mount Pleasant           SC   29464     United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Cleveland Airport                7230 Engle Road                  Middleburg Heights       OH   44130     United States   September 29, 2016     October 13, 2016
Holiday Inn                    Cleveland-Strongsville (Arpt)    15471 Royalton Road              Strongsville             OH   44136     United States   September 29, 2016   November 29, 2016
Holiday Inn                    Clark - Newark Area              36 Valley Road                   Clark                    NJ   07066     United States   September 29, 2016     October 31, 2016
Holiday Inn                    Charlotte-Airport Conf Ctr       2707 Little Rock Rd              Charlotte                NC   28214     United States   September 29, 2016    November 8, 2016
Holiday Inn Hotel & Suites     Clearwater Beach                 521 S. Gulfview Boulevard        Clearwater Beach         FL   33767     United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Columbus - Dublin Ohio           600 Metro Place North            Dublin                   OH   43017     United States   September 29, 2016   December 29, 2016
Holiday Inn Express & Suites   Columbus East - Reynoldsburg     2806 Taylor Road Ext             Reynoldsburg             OH   43068     United States   September 29, 2016   December 29, 2016
Holiday Inn Express            Clermont                         1810 South Highway 27            Clermont                 FL   34711     United States   September 29, 2016   December 28, 2016
Crowne Plaza                   Philadelphia-Cherry Hill         2349 W. Marlton Pike             Cherry Hill              NJ   08002     United States   September 29, 2016   December 29, 2016
Holiday Inn Hotel & Suites     Chicago-Carol Stream (Wheaton)   150 South Gary Avenue            Carol Stream             IL   60188     United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Denver Airport Convention Ctr    15500 East 40th Avenue           Denver                   CO   80239     United States   September 29, 2016   December 29, 2016
Holiday Inn Resort             Orlando Lake Buena Vista         13351 State Road 535             Orlando                  FL   32821     United States   September 29, 2016   December 29, 2016
Holiday Inn Resort             Orlando Suites - Waterpark       14500 Continental Gateway        Orlando                  FL   32821     United States   September 29, 2016   December 12, 2016
Holiday Inn                    Des Moines-Airport/Conf Center   6111 Fleur Drive                 Des Moines               IA   50321     United States   September 29, 2016     October 14, 2016
Holiday Inn                    Dumfries - Quantico Center       3901 Fettler Park Drive          Dumfries                 VA   22026     United States   September 29, 2016   December 29, 2016
Crowne Plaza                   Danbury                          18 Old Ridgebury Road            Danbury                  CT   06810     United States   September 29, 2016   December 29, 2016
Holiday Inn                    Saint Louis West At Six Flags    4901 Six Flags Road              Eureka                   MO   63025     United States   September 29, 2016   December 22, 2016
Holiday Inn Express            Fargo SW - I-94 45th St          4711 19th Avenue South           Fargo                    ND   58103     United States   September 29, 2016     October 13, 2016
Holiday Inn                    Fargo                            3803 13th Ave S                  Fargo                    ND   58103     United States   September 29, 2016   December 29, 2016
Holiday Inn                    Dayton/Fairborn I-675            2800 Presidential Dr             Fairborn                 OH   45324     United States   September 29, 2016   December 29, 2016
                                                   Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 166 of 169


Holiday Inn                    Fond Du Lac                      625 West Rolling Meadows Drive   Fond du Lac       WI   54937        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Sioux Falls-City Centre          100 West 8th St                  Sioux Falls       SD   57104        United States   September 29, 2016      October 12, 2016
Holiday Inn Express & Suites   Gulf Shores                      160 West Commerce Avenue         Gulf Shores       AL   36542        United States   September 29, 2016   November 28, 2016
Holiday Inn Express & Suites   Glen Rose                        113 Paluxy Summit Boulevard      Glen Rose         TX   76043        United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   East Greenbush(Albany-Skyline)   8 Empire Drive                   Rensselaer        NY   12144        United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Grand Rapids - Airport           5700 28th Street SE              Grand Rapids      MI   49546        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Harrisburg (Hershey Area) I-81   604 Station Road                 Grantville        PA   17028        United States   September 29, 2016     November 9, 2016
Holiday Inn Resort             Waikiki Beachcomber              2300 Kalakaua Avenue             Honolulu          HI   96815-2938   United States   September 29, 2016     November 3, 2016
Holiday Inn                    Houston-Hobby Airport            8611 Airport Boulevard           Houston           TX   77061        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Manahawkin/Long Beach Island     151 Route 72 West                Manahawkin        NJ   08050        United States   September 29, 2016     November 9, 2016
Crowne Plaza                   Niagara Falls-Fallsview          5685 Falls Avenue                Niagara Falls     ON   L2E 6W7      Canada          September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Hollywood Walk Of Fame           1921 N. Highland Avenue          Los Angeles       CA   90068        United States   September 29, 2016    December 29, 2016
Holiday Inn                    La Mirada                        14299 Firestone Blvd             La Mirada         CA   90638        United States   September 29, 2016      October 28, 2016
Holiday Inn Express & Suites   North Platte                     300 Holiday Frontage Rd.         North Platte      NE   69101        United States   September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites     Lake Charles South               2940 Lake Street                 Lake Charles      LA   70601        United States   September 29, 2016   November 21, 2016
Holiday Inn                    Chicago Matteson Conf Ctr        500 Holiday Plaza Drive          Matteson          IL   60443        United States   September 29, 2016   September 29, 2016
Holiday Inn                    Memphis-Downtown (Beale St.)     160 Union Avenue                 Memphis           TN   38103        United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Memphis Downtown                 300 North Second Street          Memphis           TN   38105        United States   September 29, 2016   September 29, 2016
Holiday Inn                    Sacramento Rancho Cordova        11269 Point East Drive           Rancho Cordova    CA   95742        United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Kendall East - Miami             11520 SW 88th Street             Miami             FL   33176        United States   September 29, 2016    December 29, 2016
InterContinential              Kansas City At The Plaza         401 Ward Parkway                 Kansas City       MO   64112        United States   September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites     Milwaukee Airport                545 W. Layton Avenue             Milwaukee         WI   53207        United States   September 29, 2016     November 3, 2016
Crowne Plaza                   Milwaukee West                   10499 Innovation Drive           Wauwatosa         WI   53226        United States   September 29, 2016      October 14, 2016
InterContinential              Milwaukee                        139 East Kilbourn Avenue         Milwaukee         WI   53202        United States   September 29, 2016   November 18, 2016
Crowne Plaza                   Madison                          4402 E. Washington Ave.          Madison           WI   53704        United States   September 29, 2016     November 3, 2016
Crowne Plaza                   Minneapolis Northstar Downtown   618 Second Avenue South          Minneapolis       MN   55402        United States   September 29, 2016      October 21, 2016
Crowne Plaza Suites            MSP Airport - Mall of America    3 Appletree Square               Bloomington       MN   55425        United States   September 29, 2016    December 29, 2016
InterContinential              Saint Paul Riverfront            11 East Kellogg Boulevard        St. Paul          MN   55101        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Missoula Downtown                200 South Pattee                 Missoula          MT   59802        United States   September 29, 2016      October 21, 2016
Crowne Plaza                   New Orleans French Quarter       739 Canal St. @ Bourbon          New Orleans       LA   70130        United States   September 29, 2016    December 29, 2016
Crowne Plaza                   JFK Airport New York City        138-10 135th Avenue              Jamaica           NY   11436        United States   September 29, 2016     December 1, 2016
Holiday Inn                    Carteret Rahway                  1000 Roosevelt Avenue            Carteret          NJ   07008        United States   September 29, 2016     December 5, 2016
Holiday Inn                    Ocean City                       6600 Coastal Hwy                 Ocean City        MD   21842        United States   September 29, 2016   November 21, 2016
Holiday Inn Express & Suites   Logan                            2235 N. Main Street              Logan             UT   84341        United States   September 29, 2016   November 30, 2016
Holiday Inn Express & Suites   Oklahoma City Dwtn - Bricktown   101 E. Main Street               Oklahoma City     OK   73104        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Oneonta-Cooperstown Area         5206 State Highway 23            Oneonta           NY   13820-0634   United States   September 29, 2016    December 29, 2016
Holiday Inn                    Virginia Beach - Norfolk         5655 Greenwich Rd                Virginia Beach    VA   23462        United States   September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites     Virginia Beach - North Beach     3900 Atlantic Avenue             Virginia Beach    VA   23451        United States   September 29, 2016   November 17, 2016
Holiday Inn Express & Suites   Pigeon Forge/Near Dollywood      308 Henderson Chapel Road        Pigeon Forge      TN   37863        United States   September 29, 2016      October 26, 2016
Holiday Inn Express            Philadelphia-Midtown             1305 Walnut Street               Philadelphia      PA   19107        United States   September 29, 2016   November 21, 2016
Crowne Plaza                   Philadelphia - King of Prussia   260 Mall Blvd                    King Of Prussia   PA   19406        United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   West Chester                     1310 Wilmington Pike             West Chester      PA   19382        United States   September 29, 2016     November 8, 2016
                                                     Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 167 of 169


Crowne Plaza                   Phoenix Airport - PHX            4300 East Washington Street   Phoenix           AZ   85034        United States   September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites     Phoenix Airport North            1515 North 44th Street        Phoenix           AZ   85008        United States   September 29, 2016    December 29, 2016
Crowne Plaza Resort            Phoenix - Chandler Golf Resort   One San Marcos Place          Chandler          AZ   85225        United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Pittsburgh West-Green Tree       401 Holiday Drive             Pittsburgh        PA   15220        United States   September 29, 2016     December 2, 2016
Crowne Plaza Suites            Pittsburgh South                 164 Fort Couch Road           Pittsburgh        PA   15241        United States   September 29, 2016    December 29, 2016
Holiday Inn Express            Pensacola Beach                  333 Fort Pickens Rd           Pensacola Beach   FL   32561        United States   September 29, 2016     November 8, 2016
Holiday Inn Resort             Pensacola Beach Gulf Front       14 Via De Luna Drive          Pensacola Beach   FL   32561        United States   September 29, 2016    December 21, 2016
Holiday Inn Resort             The Lodge at Big Bear Lake       40650 Village Drive           Big Bear Lake     CA   92315        United States   September 29, 2016     December 1, 2016
Crowne Plaza                   Reading                          1741 Papermill Road           Reading           PA   19610        United States   September 29, 2016    December 16, 2016
Holiday Inn                    Raleigh (Crabtree Valley Mall)   4100 Glenwood Avenue          Raleigh           NC   27612        United States   September 29, 2016   November 29, 2016
Holiday Inn                    Rockford(I-90&Rt 20/State St)    7550 East State Street        Rockford          IL   61108        United States   September 29, 2016    December 19, 2016
Holiday Inn                    Riverton-Convention Center       900 E. Sunset Blvd            Riverton          WY   82501        United States   September 29, 2016    December 14, 2016
Holiday Inn                    Rochester NY - Downtown          70 State Street               Rochester         NY   14614        United States   September 29, 2016     November 2, 2016
Holiday Inn                    Sacramento Downtown - Arena      300 J Street                  Sacramento        CA   95814        United States   September 29, 2016    December 12, 2016
Crowne Plaza                   Sacramento Northeast             5321 Date Avenue              Sacramento        CA   95841        United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Sidney                           251 West Holly St.            Sidney            MT   59270        United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Foster City-San Mateo            1221 Chess Drive              Foster City       CA   94404        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Sheridan-Convention Center       1809 Sugarland Drive          Sheridan          WY   82801        United States   September 29, 2016      October 19, 2016
Holiday Inn                    Shreveport Downtown              102 Lake Street               Shreveport        LA   71101        United States   September 29, 2016      October 25, 2016
Holiday Inn Hotel & Suites     Santa Maria                      2100 North Broadway           Santa Maria       CA   93454        United States   September 29, 2016      October 12, 2016
Holiday Inn                    Springdale/Fayetteville Area     1500 South 48th Street        Springdale        AR   72764        United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Springfield                      3000 South Dirksen Parkway    Springfield       IL   62703        United States   September 29, 2016    December 29, 2016
Holiday Inn                    St. Louis-South County Center    6921 South Lindbergh Blvd.    St. Louis         MO   63125        United States   September 29, 2016    December 29, 2016
Holiday Inn                    St Louis SW - Route 66           10709 Watson Road             St. Louis         MO   63127        United States   September 29, 2016     December 8, 2016
Crowne Plaza                   Stamford                         2701 Summer Street            Stamford          CT   06905        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Auburn-Finger Lakes Region       75 North Street               Auburn            NY   13021        United States   September 29, 2016   November 10, 2016
Crowne Plaza                   Syracuse                         701 East Genesee Street       Syracuse          NY   13210        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Syracuse-Liverpool-Exit 37       441 Electronics Parkway       Liverpool         NY   13088        United States   September 29, 2016   September 30, 2016
Holiday Inn Express & Suites   Thomasville                      452 Liberty Street            Thomasville       GA   31757        United States   September 29, 2016    December 29, 2016
Crowne Plaza                   Dulles Airport                   2200 Centreville Road         Herndon           VA   20170        United States   September 29, 2016    December 29, 2016
Holiday Inn                    Waterloo (Seneca Falls)          2468 Ny State Rt. 414         Waterloo          NY   13165-0149   United States   September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Chatham South                    575 Richmond Street           Chatham           ON   N7M 1R2      Canada          September 29, 2016    December 29, 2016
Holiday Inn                    Truro                            437 Prince Street             Truro             NS   B2N 1E6      Canada          September 29, 2016    December 29, 2016
Holiday Inn Express            Deer Lake                        38 Bennett Avenue             Deer Lake         NL   A8A 1A9      Canada          September 29, 2016    December 29, 2016
Holiday Inn                    Kingston-Waterfront              2 Princess Street             Kingston          ON   K7L 1A2      Canada          September 29, 2016    December 29, 2016
Holiday Inn                    Guelph Hotel & Conference Ctr    601 Scottsdale Drive          Guelph            ON   N1G 3E7      Canada          September 29, 2016    December 29, 2016
Crowne Plaza                   Hamilton Hotel & Conf Center     150 King Street East          Hamilton          ON   L8N 1B2      Canada          September 29, 2016    December 29, 2016
Crowne Plaza                   Kitchener-Waterloo               105 King Street East          Kitchener         ON   N2G 2K8      Canada          September 29, 2016    December 29, 2016
Crowne Plaza                   Gatineau-Ottawa                  2 Montcalm Street             Gatineau          QC   J8X 4B4      Canada          September 29, 2016    December 29, 2016
Holiday Inn                    Ottawa East                      1199 Joseph Cyr Street        Ottawa            ON   K1J 7T4      Canada          September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites     Ottawa Kanata                    101 Kanata Avenue             Kanata            ON   K2T 1E6      Canada          September 29, 2016    December 29, 2016
Holiday Inn Express & Suites   Tremblant                        160 Chemin Cure Deslauriers   Mont Tremblant    QC   J8E 1C9      Canada          September 29, 2016    December 29, 2016
                                                         Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 168 of 169


Holiday Inn                          Montreal Centreville Downtown    999 rue Saint-Urbain               Montreal          QC      H2Z 0B4         Canada           September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites           Pointe-Claire Montreal Airport   6700 Trans Canada                  Pointe Claire     QC      H9R 1C2         Canada           September 29, 2016    December 29, 2016
Holiday Inn                          Burlington-Hotel & Conf Centre   3063 South Service Rd.             Burlington        ON      L7N 3E9         Canada           September 29, 2016    December 29, 2016
Holiday Inn                          Vancouver-Centre (Broadway)      711 W. Broadway @ Heather Street   Vancouver         BC      V5Z 3Y2         Canada           September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites           North Vancouver                  700 Old Lillooet Road              North Vancouver   BC      V7J 2H5         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express & Suites         Riverport Richmond               10688 No. 6 Road                   Richmond          BC      V6W 1E7         Canada           September 29, 2016    December 29, 2016
Holiday Inn                          Winnipeg - Airport West          2520 Portage Ave.                  Winnipeg          MB      R3J 3T6         Canada           September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites           Winnipeg-Downtown                360 Colony Street                  Winnipeg          MB      R3B 2P3         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express & Suites         Medicine Hat Transcanada Hwy 1   9 Strachan Bay Se                  Medicine Hat      AB      T1B 4Y2         Canada           September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites           London                           855 Wellington Road South          London            ON      N6E 3N5         Canada           September 29, 2016    December 29, 2016
Staybridge Suites                    London                           824 Exeter Road                    London            ON      N6E 1L5         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express & Suites         North Bay                        1325 Seymour Street                North Bay         ON      P1B 9V6         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express & Suites         Charlottetown                    200 Capital Drive                  Charlottetown     PE      C1E 2E8         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express & Suites         St John's Airport                5 Navigator Avenue                 St. John's        NL      A1A 0R5         Canada           September 29, 2016    December 29, 2016
Crowne Plaza                         Toronto Airport                  33 Carlson Court                   Toronto           ON      M9W 6H5         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express                  Toronto Downtown                 111 Lombard Street                 Toronto           ON      M5C 2T9         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express                  Toronto-North York               30 Norfinch Drive                  North York        ON      M3N 1X1         Canada           September 29, 2016    December 29, 2016
Holiday Inn Hotel & Suites           Oakville @ Bronte                2525 Wyecroft Road                 Oakville          ON      L6L 6P8         Canada           September 29, 2016    December 29, 2016
Holiday Inn                          Toronto-Yorkdale                 3450 Dufferin Street               Toronto           ON      M6A 2V1         Canada           September 29, 2016    December 29, 2016
Holiday Inn                          Sarnia Hotel & Conf Centre       1498 Venetian Boulevard            Sarnia            ON      N7T 7W6         Canada           September 29, 2016    December 29, 2016
Holiday Inn Express                  Redwood City-Central             1836 El Camino Real                Redwood City      CA              94063   United States    September 29, 2016    December 29, 2016


Restaurant/Bar Names                 Hotel                            Address                            City              State   Postal Code     Country         Date Start            Date End
Sevens Bar & Grill                   Crowne Plaza                     777 Bellew Drive                   Milpitas          CA      95035           United States          August 1, 2016   December 20, 2016
Bristol Bar & Grille                 Holiday Inn                      1300 Columbus Avenue               San Francisco     CA      94133           United States          August 1, 2016   December 11, 2016
Mari Los Angeles                     InterContinental                 2151 Avenue of the Stars           Los Angeles       CA      90067           United States          August 1, 2016   December 20, 2016
Copper Lounge                        InterContinental                 2151 Avenue of the Stars           Los Angeles       CA      90067           United States          August 1, 2016   December 20, 2016
Luce                                 InterContinental                 888 Howard Street                  San Francisco     CA      94103           United States         August 18, 2016   December 15, 2016
Bar 888                              InterContinental                 888 Howard Street                  San Francisco     CA      94103           United States         August 18, 2016   December 15, 2016
Southern Art Restaurant              InterContinental                 3315 Peachtree Road NE             Atlanta           GA      30326           United States          August 1, 2016    November 9, 2016
Bourbon Bar                          InterContinental                 3315 Peachtree Road NE             Atlanta           GA      30326           United States          August 1, 2016    November 9, 2016
Michael Jordan's Steak House & Bar   InterContinental                 505 N. Michigan Avenue             Chicago           IL      60611           United States          August 1, 2016   December 15, 2016
Center Court                         InterContinental                 505 N. Michigan Avenue             Chicago           Il      60611           United States          August 1, 2016   December 15, 2016
Eno                                  InterContinental                 505 N. Michigan Avenue             Chicago           Il      60611           United States          August 1, 2016   December 15, 2016
Café Du Parc                         InterContinental                 1401 Pennsylvania Aenue NW         Washington        DC      20004           United States          August 1, 2016    December 2, 2016
Round Robin                          InterContinental                 1401 Pennsylvania Aenue NW         Washington        DC      20004           United States          August 1, 2016    December 2, 2016
Sea Breeze Restaurant & Bar          Holiday Inn                      J.E. Boulevard #230                Palm Beach        Aruba                                          August 1, 2016 November 28, 2016
Oceanside Bar & Grill                Holiday Inn                      J.E. Boulevard #230                Palm Beach        Aruba                                          August 1, 2016 November 28, 2016
Da Vinci Ristorante                  Holiday Inn                      J.E. Boulevard #230                Palm Beach        Aruba                                          August 1, 2016 November 28, 2016
Corals Restaurant                    Holiday Inn                      J.E. Boulevard #230                Palm Beach        Aruba                                          August 1, 2016 November 28, 2016
Pizza Now!                           Holiday Inn                      J.E. Boulevard #230                Palm Beach        Aruba                                          August 1, 2016 November 28, 2016
                                                               Case 1:17-cv-01622-MLB Document 70-2 Filed 04/15/20 Page 169 of 169


Palm Bar                                    Holiday Inn                  J.E. Boulevard #230       Palm Beach       Aruba                            August 1, 2016   November 28, 2016
Signatures Restaurant                       InterContinental             220 Bloor Street West     Toronto          ON      M5S1T8   Canada          August 1, 2016   November 28, 2016
Proof Vodka Bar                             InterContinental             220 Bloor Street West     Toronto          ON      M5S1T8   Canada          August 1, 2016   November 28, 2016
Sky Lounge                                  InterContinental             220 Bloor Street West     Toronto          ON      M5S1T8   Canada          August 1, 2016   November 28, 2016
Trattoria Italiana                          InterContinental             5961 Isla Verde Avenue    Carolina         PR      00979                    August 1, 2016   November 28, 2016
Caio Mediterranean                          InterContinental             5961 Isla Verde Avenue    Carolina         PR      00979                    August 1, 2016   November 28, 2016
Akua                                        InterContinental             5961 Isla Verde Avenue    Carolina         PR      00979                    August 1, 2016   November 28, 2016
La Bodeguida                                InterContinental             5961 Isla Verde Avenue    Carolina         PR      00979                    August 1, 2016   November 28, 2016
Q-Bar                                       InterContinental             5961 Isla Verde Avenue    Carolina         PR      00979                    August 1, 2016   November 28, 2016
Ottana Bar                                  InterContinental             5961 Isla Verde Avenue    Carolina         PR      00979                    August 1, 2016   November 28, 2016
SAK-1                                       InterContinental             5961 Isla Verde Avenue    Carolina         PR      00979                    August 1, 2016   November 28, 2016

Restaurant, Holiday Inn Nashville Airport   Holiday Inn                  2200 Elm Hill Pike        Nashville        TN      37214    United States   August 1, 2016   September 1, 2016
